2:19-cv-00396-RMG   Date Filed 02/11/19   Entry Number 1-1   Page 1 of 96




             Exhibit A
E-Manual             2:19-cv-00396-RMG                      Date Filed 02/11/19                              Page1-1
                                                                                                   Entry Number   1 of 1 Page 2 of 96



       TerraNet Portal                                                                                                   TerraNet


       E-Manual Table of Contents

       The Terracon Human Resources e-Manual (e-Manual) is designed to provide helpful information to
       employees. The statements contained in this handbook are intended to offer guidance but do not
       modify the terms of employment. It is not to be construed as an employment contract of any kind.
       “Terracon” collectively refers to Terracon Consultants, Inc. and its related/affiliated companies (H.C.
       Nutting Company, TSVC, Inc.).


       It is our intent that this e-Manual provide information concerning most employment questions.
       However, it is understood that unforeseen situations may arise that are not addressed in this e-
       Manual. Should that occur, the Human Resources Committee will interpret the policies, and may make
       exceptions to policies based on particular circumstances.


       Terracon, at its discretion, may change, delete, suspend, or discontinue any or all parts of the policies
       in this e-Manual without prior notice. The e-Manual does not modify state or federal laws nor does it
       serve as legal advice. As changes occur, we will promptly incorporate them into this site. To the extent
       that applicable federal, state or local laws require greater or additional benefits/protections to
       employees than the provisions contained in this e-Manual, Terracon will comply with such laws.



                                                              Employment            pages 2-47
       New                                                    (Sections 10-128)

                                                              Employment Records     pages 48-51
                                                              (Sections 201-205)

                                                              Payroll               pages 52-55
                                                              (Sections 301-303)

                                                              Leave of Absence      pages 56-59
                                                              (Sections 500-505)

                                                              Miscellaneous         pages 60-90
                                                              (Sections 701-712)


                                                              Terracon Employee Benefit Programs - Go to the
       Recent Updates                                         Benefits Tab - Employee Benefits - Benefit Details for
                                                                                                                       pages 91-92
        February 25, 2008                                     more information regarding Terracon Employee Benefit
        Electronic Pay Stubs                                  Programs.


                                                              Privacy Data Policy   pages 93-95




       Back to Top


       Please contact the Corporate Human Resources Department if you have questions about the items on this page.



                           ©2004 - 2009 Terracon | People Search | Email WebMaster




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual.asp                                                  3/9/2009
Employment         2:19-cv-00396-RMG                            Date Filed 02/11/19                                Page 1-1
                                                                                                          Entry Number  1 of 27 Page 3 of 96



       TerraNet Portal                                                                                                              TerraNet

      E-Manual
      Employment
      Back to E-Manual


      The Terracon Human Resources e-Manual (e-Manual) is designed to provide helpful information to employees. The
      statements contained in this handbook are intended to offer guidance but do not modify the terms of employment. It is
      not to be construed as an employment contract of any kind. “Terracon” collectively refers to Terracon Consultants, Inc.
      and its related/affiliated companies (H.C. Nutting Company, TSVC, Inc.).


      It is our intent that this e-Manual provide information concerning most employment questions. However, it is
      understood that unforeseen situations may arise that are not addressed in this e-Manual. Should that occur, the Human
      Resources Committee will interpret the policies, and may make exceptions to policies based on particular circumstances.


      Terracon, at its discretion, may change, delete, suspend, or discontinue any or all parts of the policies in this e-Manual
      without prior notice. The e-Manual does not modify state or federal laws nor does it serve as legal advice. As changes
      occur, we will promptly incorporate them into this site. To the extent that applicable federal, state or local laws require
      greater or additional benefits/protections to employees than the provisions contained in this e-Manual, Terracon will
      comply with such laws.




                  Mission, Vision, Values                                 107.1 Agency/Leased Worker Classifications

                  History of Terracon                                108 Change in Employee Classifications – Benefit
                                                                         Eligibility

                  Company Overview                                   109 Operations' Job Titles

             10   Code of Business Conduct and Ethics                110 Wage/Salary Review

             11   Employee Relations                                 111 Attendance

             12   Client Relations                                        111.1 Work Hours and Schedule

             13   Public Relations                                        111.2 Flextime

             14   Conflict of Interest                                    111.3 Office Closure Policy

             15   Confidentiality                                    112 Employee Personal Appearance

             16   Professional Liability                             113 Tobacco Free Workplace Policy

             101 Nature of Employment                                114 Secondary Employment (Moonlighting)

             102 Recruiting and New Hire Procedures                  115 Drug and Alcohol Use

                  102.1 Recruiting Process                           116 Company and Client-Requested Background
                                                                         Checks

                  102.2 Employment Applications/Resumes              117 Harassment/Discrimination-Free Workplace

                  102.3 Post Offer Drug Screening/Driver's           118 Overtime Work Scheduling
                  License Check

                  102.4 Minimum Age of Employment                    119 Immigration Assistance Policy

                  102.5 Rehire Certification                         122 Relocation

             103 Equal Employment Opportunity                        123 Internal Job Postings and Recruitment

             104 Disability Accommodation                            124 Employee Referral Program

             105 Immigration Law Compliance (I-9's)                  126 Employee Award Programs

             106 Employment of Relatives                             128 Termination of Employment/Layoffs

             107 Employee Classifications




      Mission, Vision and Values




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                  3/9/2009
Employment            2:19-cv-00396-RMG                         Date Filed 02/11/19                              Page 1-1
                                                                                                        Entry Number  2 of 27 Page 4 of 96

      Our Mission
            Delivering Success for Clients and Employees.
      Terracon is a dynamic and growing employee-owned firm of consulting engineers and scientists. We lead our industry
      by:
          - Anticipating and understanding client needs, providing highly responsive services, and exceeding
           clients’ expectations.
          - Providing opportunities for our employees to develop and succeed in rewarding careers.


       Our Vision
       CLIENTS

        -    Resources of a large national firm easily shared and quickly mobilized.

        -    Highly responsive client service, quick, reliable turnaround time and consistent quality
             – project-to-project and office-to-office.

        -    Multiple services to a broad mix of client types and sizes.

        -    Practical and cost-effective solutions appropriate to projects ranging from:

                                straightforward and competitive            >   to complex and challenging
                                                          small            >   to large
                                                     single site           >   to multi-site

        -    Known in the marketplace as:

                              – Responsive and Practical           – Resourceful and Innovative
                              – Convenient and Consistent          – Excellent at Fundamentals
                              – Fast and Reliable

       EMPLOYEES

        -    Proud of being part of a winning team and promote the firm to friends, colleagues, clients and prospects.

        -    Strong work ethic and commitment to getting the job done, resulting in great service for clients.

        -    A strong sense of ownership in the firm resulting in personal commitments to clients and an interest in offering
             suggestions for improvement.

        -    Clear career paths and continuous development opportunities through training, coaching and regular performance
             feedback.

        -    A supportive, attractive, flexible and safe work environment.


      Our Values
            Clients                            Health & Safety

            Employee Development               Financial Performance

            Ethics and Integrity               Growth

            Quality                            Employee Ownership




      Back to Top




      History of Terracon (revised January 1, 2005)
      Terracon was originally formed using the name Soil Testing Services of Iowa, Inc. in 1965 as a joint venture between
      two other consulting firms, and our former Chairman of the Board, Gerald R. Olson. The original offices were in Cedar
      Rapids and Iowa City, Iowa. By 1975, the company had expanded into other cities and formed Soil Testing Services of
      Kansas, Inc.

      Both companies were consolidated into Terracon Consultants, Inc. in 1980, and outside corporate ownership in the firm
      ended; the company became employee-owned.

      During the 1980s the company continued expansion into other states. The majority of the assets and liabilities of
      Terracon Consultants, Inc. were transferred to three new operating corporations based on geographical areas. The new




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                              3/9/2009
Employment          2:19-cv-00396-RMG                           Date Filed 02/11/19                                Page 1-1
                                                                                                          Entry Number  3 of 27 Page 5 of 96

      corporations were called Terracon Consultants NE, Inc., Terracon Consultants SC, Inc., and Terracon Consultants SE,
      Inc. Terracon Consultants, Inc. continued to exist as a service company. An environmental subsidiary, Terracon
      Environmental, Inc., was formed in 1986.

      Also, in 1986, the majority of the assets of Barnett Stuart, Inc., a consulting geology firm in Topeka, Kansas, were
      acquired.

      In 1989, the corporate headquarters was moved from Cedar Rapids to Lenexa, Kansas.

      Expansion west of the Rocky Mountains occurred in 1991 by forming Terracon Consultants Western, Inc.

      Shortly afterward, in 1992, Terracon acquired the stock of Empire Laboratories, Inc. This was the foundation of the
      Empire Division, which now has five Colorado offices, one in Wyoming and one in Montana.

      Terracon Consultants NE, Inc., Terracon Consultants SC, Inc., and Terracon Consultants SE, Inc. were consolidated into
      Terracon Consultants, Inc. in 1992. The name of the service company was changed to Terracon Consultants Service,
      Inc. Health, Safety and Environmental Consulting (HSE) in Omaha and Infrastructure Management Services (IMS), with
      offices in Chicago and Atlanta, were acquired in 1997.

      From 1992 to 1998, Terracon had three operating entities: Terracon Consultants, Inc.; Terracon Environmental, Inc.;
      and Terracon Consultants Western, Inc. In 1998, all operations merged into one company, Terracon, Inc.

      In late 1998, Terracon acquired HBC Engineering, Inc., a geotechnical and environmental consulting firm with Texas
      offices in Dallas, Fort Worth, Houston, Austin and also Atlanta, Georgia.

      1999 brought the acquisition of Maxxim, an environmental engineering company in Golden, Colorado in January, and
      the Mike Hawkins Company in Syracuse, Kansas in October.

      In 2002, Terracon acquired the Titan Atlantic Group in North Carolina. 2003 brought the acquisition of KTE Engineering
      in Milwaukee and Kenosha, Wisconsin and the GAGE Group, Inc. in Columbia, South Carolina.

      On Jan. 1, 2004, Terracon, Inc. was reincorporated in the state of Delaware as Terracon Consultants, Inc.

      Pickett-Jacobs Consultants, Inc. in Lufkin and Tyler, Texas, and Genesis Engineering and Consulting in Little Rock, Ark.
      joined the Terracon family in 2004.

      In October, 2004, Terracon’s presence in Texas was expanded to San Antonio, Laredo and Pharr with the acquisition of
      Drash Consulting Engineers and in November, 2004 Terracon expanded into the state of Florida.


      Terracon celebrated its 40th anniversary during 2005 and in December, 2005 with the acquisition of Zipper Zeman
      Associates, Inc. we expanded our growth into the Pacific Northwest.


      In November 2006, Terracon purchased Spencer J Buchanan Associates, Inc. out of Texas as well as acquiring Ground
      Engineering Solutions, Inc. in the Greenville-Spartanburg, South Carolina area.


      Early in 2007 the acquisitions of HC Nutting, Inc. helps Terracon to expand into the Ohio Valley and into the Northeast
      with JGI Eastern, Inc.


      Terracon has experienced outstanding growth through geographical expansion and expansion of services offered. The
      growth success and reputation of the firm is the result of providing a quality service to our clients. Our future success is
      directly related to the individual and team efforts of all of our employees and adherence to professional standards and
      ideals.


      Back to Top




      Company Overview(revised January 1, 2007)
      Terracon provides client services through geographic based operational divisions and companies. These are supported
      by TCI Service Company, which has a corporate staff that provides accounting, sales and marketing, financial, legal,
      information systems, human resources, health and safety, purchasing and general administrative services.

      The operating groups provide all of the various Terracon services to clients including geotechnical, environmental, and
      construction materials, facilities and pavement engineering. They are:


             Western
             Rocky Mountain
             South Central
             North Central
             East Central
             South East




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                   3/9/2009
Employment          2:19-cv-00396-RMG                           Date Filed 02/11/19                               Page 1-1
                                                                                                         Entry Number  4 of 27 Page 6 of 96


      Corporate Management of Terracon is through the:
                 Board of Directors,

                 Operations Committee,

                 Human Resources Development Committee,

                 Human Resources Policy and Benefits Committee,

                 IT Steering Committee,

                 Risk Management Committee,

                 Safety Committee, and

                 401(k)/ESOP Trustees Committee.

      The Board of Directors develops corporate philosophy and makes major management decisions. The Operations
      Committee has the responsibility for overall operations of the company including policies that affect the day-to-day
      operations such as technical and administrative procedures for the operating offices. The other committees are
      responsible for development of policies/procedures/business decisions to be presented to the Board of Directors and/or
      Operations Committee for approvals.

      Back to Top




      10 Code of Business Conduct and Ethics (Adopted 09/05, Revised 03/06)
      The Terracon Code of Business Conduct and Ethics applies to all directors, officers, and employees of the company,
      including the Chairman of the Board, Chief Executive Officer, Chief Operating Officer, Chief Financial Officer and the
      Controller, as well as any other person performing similar functions within the company.

      Back to Top
                             See pages 29-36 of this document for full details



      11 Employee Relations
      The firm takes pride in the quality of work and spirit of cooperation and professionalism that prevails among its staff.
      Terracon attempts to treat all employees equitably and with respect for their individual capabilities. To demonstrate this
      commitment, Terracon:

                 Employs and promotes on the basis of merit.

                 Maintains fair and competitive salary programs.

                 Provides in-house training programs.

                 Affords opportunities for advancement and professional development.

                 Promotes from within whenever possible.

                 Endeavors to establish and maintain good communications among the staff.

                 Provides personal security through a comprehensive benefit program.

                 Seeks to improve working conditions and to develop human resources so the company can attract and
                 retain the most capable people.



      Back to Top




      12 Client Relations
      The goodwill and confidence of our clients is essential to our business. Therefore, it should be the goal of all Terracon
      personnel to:

                 Deal fairly and honestly with our clients.

                 Handle client requests promptly and cheerfully.

                 Exercise tact, patience and courtesy at all times.

                 Give our clients full value on every service provided.

                 Improve the range of our capabilities.

                 Take personal interest and initiative in solving clients’ problems that are within the realm of our
                 professional activity.

                 Protect our clients’ right to privacy and confidentiality




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                 3/9/2009
Employment          2:19-cv-00396-RMG                           Date Filed 02/11/19                                Page 1-1
                                                                                                          Entry Number  5 of 27 Page 7 of 96



      Back to Top




      13 Public Relations
      Making a favorable impression on people outside the company is always to our benefit. A good reputation affects the
      growth of our business and growth increases the opportunities for all. Your manner and your appearance, in addition to
      your technical expertise, contribute to the overall impression that our clients and the general public have of our firm.
      Wherever you are, what you do or say can add to or detract from our professional reputation.

      Back to Top




      14 Conflict of Interest
      The company does not want you in a situation where you might compromise your professional integrity or act in a
      biased manner because of a relationship with an outside third party or client or any other person who stands to gain
      through influencing your actions or judgment or that of any Terracon staff member.

      Employees must avoid situations where their loyalties may be divided between Terracon interests and those of a
      customer, supplier, or competitor. Employees also must avoid even the appearance of improper personal advantage.
      The giving or accepting of bribes, kickbacks or other inducements, which are illegal or unethical, is strictly forbidden.

      No employee may take advantage of an opportunity for personal gain that rightfully belongs to Terracon. An employee
      may not sell his or her own services or products, or those of another person or firm, if Terracon offers similar services or
      products.

      Any instance where a Terracon employee is approached to act contrary to his or her professional judgment and integrity
      shall be reported to the Division Manager immediately.

      This is not meant to preclude modest and reasonable entertainment of customers or prospective customers or the
      acceptance of same from suppliers or prospective suppliers.

      Back to Top




      15 Confidentiality (updated April 11, 2006)
      All jobs and assignments undertaken by the firm are confidential. Therefore, all information including studies, reports,
      notes, correspondence, letters and data, whether performed and/or prepared by us or received by us, are not to be
      divulged to third parties or used in any way without the approval of both the client and the Office Manager. Similarly,
      financial matters concerning our clients and projects are considered confidential and must not be discussed, except as
      necessary to conduct business.


      In some instances, clients may require a separate confidentiality agreement be signed before any project information is
      shared. In these cases, the Legal department must review the confidentiality agreement and the staff working on the
      project must be aware of, and abide by, the terms of the specific agreement.

      No copies of reports, either preliminary, marked-up or final, shall be taken or kept after the employee has finished work
      on that particular project, except for use as a guide in preparing future reports.


      Except as necessary to conduct business, all confidential information of Terracon must not be discussed or posted.
      Confidential information includes the project and client information discussed above, business and financial information
      of Terracon, engineering ideas and designs, databases, configuration of computer systems, customer lists, pricing
      strategies, marketing plans and materials, personnel data, personally identifiable information of other employees (e.g.
      salary or performance review data), clients or other individuals, and other similar information to that listed.


      When an employee leaves Terracon, all Terracon confidential information must be returned immediately to Terracon.


      Back to Top




      16 Professional Liability
      Terracon is a member of ASFE, an organization founded in 1970 by a small group of soil engineering firms within the
      United States. The organization was formed at a time when most soil engineering firms were having their professional
      liability insurance canceled because of a few large awards, primarily from large claims in California. The organization
      was formed to develop ways of limiting the soil engineers’ liability to reasonable limits and to provide guidelines with
      regard to the presentation of reports and other written material so as to minimize the risk of lawsuits. Over the years,




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                   3/9/2009
Employment          2:19-cv-00396-RMG                          Date Filed 02/11/19                                Page 1-1
                                                                                                         Entry Number  6 of 27 Page 8 of 96

      ASFE has developed a number of guidelines which all members are expected to follow. The results have been quite
      successful. Principals at Terracon have been active in ASFE since its inception with several employees involved on
      committees or as national officers over the years.

      As part of your employment with Terracon you will be provided various loss prevention and limitation of liability
      materials from ASFE and/or materials developed in-house. Periodic meetings will also be held with all employees to
      discuss the various aspects and importance of loss prevention. These will be provided over an extended period of time
      as you develop experience and familiarity with company goals and philosophy and as you advance within the
      organization. It will be your responsibility to implement this philosophy and utilize the literature as appropriate within
      your daily tasks. The purpose is not to pass on liability for our actions to others but to prevent assuming liability for
      actions by others.


      Back to Top




      101 Nature of Employment
      Because employees voluntarily enter into employment with Terracon, they are free to resign "at will" at any time, with
      or without cause. Similarly, Terracon may terminate the employment relationship "at will" at any time, with or without
      notice or cause, so long as there is no violation of applicable federal or state law.


      Back to Top




      102 Recruiting and New Hire Procedures (Revised May 15, 2006)
      Terracon relies upon the accuracy of information contained in the "Employment Application", as well as the accuracy of
      other data presented throughout the hiring process and employment. Any misrepresentations, falsifications, misleading
      information, or material omissions in any of this information or data may result in Terracon's exclusion of the individual
      from further consideration for employment or, if the person has been hired, termination of employment.


      Back to Top




      102.1 Recruiting Process (revised July 13, 2006)

      102.11 A diagram of the Recruiting Process.         see page 37 of this document


      102.12 Open Position Requisition
      An online requisition must be completed for every position vacancy through the Applicant Management System (AMS).
      This system can be accessed via the Recruiting Resource Page.


      102.13 Employment Advertising
      The corporate Human Resources department will run various national ads for the offices. Sites that we post to are
      Monster, Careerbuilder, America’s Job Bank, and ASCE. These advertising sites should be selected on the Open Position
      Requisition that is completed online via the Applicant Management System (AMS). Local advertising (newspaper and
      internet) should be completed by the office. All advertising should refer candidates to apply online via
      www.terracon.com.


      102.14 Use of Outside Recruiting Firms (updated June 20, 2007)


      Policy Statement:


      Terracon acknowledges that a portion of our staffing requirements may be met through the use of outside recruiting
      firms. The use of an outside recruiting firm must be approved by the Division Manager. The Corporate Recruiting
      Manager is responsible for the identification and review of staffing related vendor relationships. Contractual agreements
      relating to fee schedules, bill rates, payment schedules, and replacement policies must be negotiated in advance by the
      Corporate Recruiting Manager. All outside recruiting firms must have a contract in place with Terracon before any
      recruiting is done on Terracon’s behalf. This includes the review of resumes presented by an outside recruiting firm. A
      list of approved outside recruiting firms is posted on the Recruiting page of Terranet.


      Procedure:


      A hiring Manager may use a recruiting firm when:




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                 3/9/2009
Employment          2:19-cv-00396-RMG                          Date Filed 02/11/19                               Page 1-1
                                                                                                        Entry Number  7 of 27 Page 9 of 96

              The agency is likely to provide well-qualified candidates who would otherwise not be available or qualified
              candidates are in short supply.
              The hiring Manager has received the appropriate approvals from the Division Manager.
              The hiring Manager has posted the position on the AMS.
              The hiring Manager continues additional internal and external recruiting efforts.


      Hiring Managers responsibilities to the recruiting firm include:


              Ensure that a search conducted by an outside recruiting firm complies with Terracon’s policies and procedures.
              Instruct the recruiting firm to actively seek a diverse pool of candidates who meet all necessary requirements.
              When applicable, inform all other recruiting firms when a position has been filled.


      Since Terracon is a government sub-contractor, regulations require Terracon to track all job applicants. The compilation
      of this job applicant data is performed by Corporate Recruiting. As such, the hiring Manager remains responsible for
      sending all resumes and applications (both from the recruiting firms and from internal recruiting) to the Corporate
      Recruiting department for processing. This includes any resumes received from recruiting firms and from all other
      recruiting sources (walk-ins, referrals, respondents to want ads, respondents to Terranet postings, etc.).


      Steps to follow when using an outside recruiting firm:


         1.   Post your open position through the AMS (refer to the job aid provided by Corporate Recruiting Department on
              how to post your opening) on the Terracon web site.
         2.   Obtain approval from your Division Manager.
         3.   Assure the recruiting firm is on the list of approved firms and, if not, get contract approved and in place through
              the Corporate Recruiting Manager (Prior to accepting resumes or submitting a job order). A list of pre-approved
              recruiting firms is on the Recruiting page of Terranet.
         4.   If the recruiting firm is not on the list of approved firms you may send them the standard Terracon Contract to
              sign, after signed it should be returned to Corporate Recruiting. If they do not agree to the terms as originally
              stated it must go back through Corporate Recruiting for approval.
         5.   To avoid unnecessary fees and streamline the process Corporate Recruiting should be copied on every resume
              received from firms to assure we do not have the candidate direct. Please e-mail to recruiting@terracon.com




      Back to Top




      102.2 Employment Applications/Resumes (revised May 15, 2006)

      All candidates for employment should be referred to apply online via our web sitewww.terracon.com.


      Candidates that apply online will be entered into our Applicant Management System. Candidates that you interview for
      positions should complete a hard copy application with background check authorization.


      Walk-in applications can be accepted for those candidates that do not have computer access. However, be aware
      that those applicants will not be tracked through our Applicant Management System and will not receive decline
      communication through the system. Hard copy applications should be forwarded to HR after a decision has been made.

      Back to Top




      102.3 Post Offer/Pre-Employment Screening Requirements (Revised May 15, 2008)
      All applicants who have accepted a Terracon employment offer must pass a controlled substances ("drug") screen,
      driver’s license check and background check prior to beginning work for Terracon.

      Drug Screen:
              1. The drug screen must be completed prior to the first day of employment but not more than 30 days
                 prior to the prospective employee’s start date.

              2. The Corporate Services Representative (CSR) will schedule the prospective employee for his/her drug
                 screening with the local clinic using the online process with AllOne Health. (A username and password
                 is required and has been provided to each CSR by AllOne Health.) A Power Point containing Step by
                 Step Instructions is available on TerraNet.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                  3/9/2009
Employment          2:19-cv-00396-RMG                         Date Filed 02/11/19                                Page1-1
                                                                                                       Entry Number   8 of 27 Page 10 of 96


             3. Print out online information and give to the prospective employee with directions to the clinic. This
                paper must be presented to clinic personnel upon arrival along with appropriate identification.

             4. Negative post offer drug screen results should be available online with AllOne Health within 72 hours
                after specimen collection.

             5. AllOne Health will notify the Corporate Health and Safety Manager of any positive results after they
                have contacted the prospective employee. A positive screening result will make the prospective
                employee ineligible for employment.

                        This requirement applies to all Terracon positions.

                        Applicants who test positive will be eligible to reapply for employment after 6 months.

             6. The complete Alcohol and Controlled Substance Testing Policy can be found in Section 115.

      Driver’s License Checks:
      All prospective employees are required to sign a release authorizing Terracon to obtain their driving record and to
      complete a background check. These reports can be run only after Corporate Human Resources has received a signed
      Initial Notice and Consent to Obtain Background Investigation Reports form. The form is included in the Application
      Packets as well as being available on TerraNet. (An additional release for driving records is required by some states - a
      list is available on TerraNet.)
                        Refusal to sign the release is a violation of policy and is cause for refusal of employment.

                        Applicants refusing to sign the release will not be eligible to reapply for employment for six
                        months.

             1. The CSR should fax the release(s) along with the application via the Human Resources Privacy Fax
                #913-307-1913 to the attention of their Human Resources Representative.

             2. The HR Rep will order the requested Driver’s License and Background checks the day the required
                forms are received.

             3. The Human Resources Representative (HR Rep) will provide results to the local office within 72 hours
                after the order has been placed. If the complete report is not available within 72 hours, the HR Rep will
                notify the office of the delay and provide all known information including the date results are
                anticipated. At that time the Division Manager may proceed with hiring the new employee subject to
                receiving a satisfactory background check.

             4. See Section 116 of the HR e-Manual (Company and Client-Requested Background checks) for
                information on what constitutes successfully passing the background check.

             5. See Section 701 of the HR e-Manual (Motor Vehicle Operation) for information on what constitutes
                successfully passing the driver’s license check.




      Back to Top




      102.4 Minimum Age of Employment (Revised March 27, 2008)
      The permissible employment age for regular, full-time employees is 18 years old. With approval of the Regional/Division
      Manager, employees between the ages of 16 and 18 years old may be eligible for seasonal part-time or temporary
      employment. Employment of personnel under 18 years old is restricted to non-hazardous assignments in lab and office
      spaces.

      Employees under 18 years old are prohibited from performing any of the following:


                 No field operations will be permitted.

                 No driving on company business (personal or company vehicles).

                 No assisting with vehicle pick-ups or deliveries of supplies, cylinders, etc.

                 No work with hazardous machinery (i.e., drill rigs, band saws, etc.).

                 No work in or around excavations.

                 No work with chemical substances (i.e., acids, solvents, etc.)

                 No use or handling of nuclear density/moisture gauges.



      Because seasonal part time/temporary employees between the ages of 16 and 18 years old are prohibited from driving
      on company business or working in safety-sensitive positions, the pre-employment drug screening, motor vehicle record
      checks and background check will be waived.

      With the approval of the Regional/Division Manager, 17 year old applicants not in school may be eligible for full time




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                3/9/2009
Employment          2:19-cv-00396-RMG                          Date Filed 02/11/19                                 Page1-1
                                                                                                         Entry Number   9 of 27 Page 11 of 96

      employment in accordance with the above. Drug screening, motor vehicle record checks and background checks will not
      be waived for 17 year old applicants for full time employment. A notarized authorization to conduct the pre-employment
      drug testing, motor vehicle records check and background check must be obtained from the applicant’s parent/legal
      guardian prior to running any of the above mentioned tests/checks.


      Back to Top




      102.5 Rehire Certification (Revised March 15, 2005)
      Employees who are rehired within 63 days of termination must certify the validity of the information provided during
      their prior period of employment with Terracon. This may be done by reviewing the appropriate documents and
      completing the Rehire Certification which includes the completion of the prior work history, and/or employment with
      Terracon to amend the application on file. In addition, an office representative must review the previous I-9 form
      (Employment Eligibility Verification) to ensure the documentation previously provided has not expired. If the
      documentation is still current, the office representative will complete the re verification section of the I-9. If the
      documentation has expired, a new I-9 form must be completed by the employee, documentation reviewed and the form
      signed by an office representative.


      Back to Top




      103 Equal Employment Opportunity (Revised February 11, 2009)
      It is the policy of Terracon Consultants, Inc. and TSVC, Inc. (collectively “Terracon”) not to discriminate against any
      applicant for employment, or any employee because of race, color, religion, national origin, sexual orientation, disability,
      age, gender, or military status. Terracon will take affirmative action to insure that the Policy is implemented,
      particularly with regard: to employment; upgrading; promotion; demotion; transfer; recruitment; recruitment
      advertising; layoff; termination; compensation; training; and working conditions.


      Terracon will continue to make it understood by the employment entities with whom it deals, and in employment
      opportunity announcements that the foregoing is company policy; and that all applicants and employees will continue to
      be compensated, trained, advanced, demoted, terminated, hired, and transferred solely on the basis of the individual’s
      merit.


      All present employees are requested to encourage minorities, women, veterans, and qualified handicapped persons to
      make application for employment with the company or to apply for training in an approved On the Job Training or
      Apprenticeship Program. It is also the policy of Terracon to provide reasonable accommodations for qualified individuals
      with disabilities and for individuals with bona fid religious beliefs unless undo hardship would result.


      It is the policy of Terracon to ensure and maintain a working environment free of harassment, intimidation, and coercion
      at all job-sites, and in all facilities at which employees are assigned to work. The Policy will be rigidly adhered to at all
      times. Any violation of the Policy should be reported immediately to your supervisor or to the Manager of Human
      Resources Administration.


      It is the policy of Terracon that all job-sites and facilities, including company activities are non-segregated, except that
      separate or single-user toilet and necessary changing facilities shall be provided to assure privacy between the genders.


      2009 Equal Employement Opportunity Policy Statement         see page 38 of this document

      Back to Top




      104 Disability Accommodation
      Terracon complies fully with the Americans with Disabilities Act (ADA) and ensures equal opportunity in employment for
      qualified individuals with disabilities.

      Terracon maintains an Affirmative Action Plan for individuals with disabilities to ensure equal employment opportunities.

      Terracon will make reasonable accommodations for qualified individuals with known disabilities, where their disability
      affects the performance of their job functions, unless doing so would result in an undue hardship.

      All employment decisions are based on the merits of the situation in accordance with defined criteria, not the disability




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                    3/9/2009
Employment          2:19-cv-00396-RMG                          Date Filed 02/11/19                                Page 10
                                                                                                         Entry Number  1-1of 27 Page 12 of 96

      of the individual.

      Terracon will follow any state or local law that provides greater protection for individuals with disabilities than the ADA.


      Back to Top




      105 Immigration Law Compliance (I-9’s)
      The "Employment Eligibility Verification" Form ("I-9" form) is a required form for all employees. It is a verification of the
      immigration or naturalization status of an employee. It is required by the U.S. Department of Justice, Immigration and
      Naturalization Service and must be completed within the first 3 days of employment.

      Completion
      This form will be provided by Corporate Human Resources for all new employees. A list of acceptable documents can be
      found on the back of the form.

      Distribution
      The supervisor should send the completed "I-9" form (with document copies attached) to Corporate Human Resources.
      Any further distribution of the completed "I-9" form is the responsibility of Corporate Human Resources.

      Responsibility
      Under the direction of the hiring manager, the Corporate Services Representative (CSR) has the responsibility of
      completing and verifying the immigration or citizenship status of the newly hired employee and verifying the authenticity
      of the documents and confirming the accuracy of the certificate for possible fraud.


      Back to Top




      106 Employment of Relatives
      It is the policy of the company to seek the most qualified persons for all positions. However, supervisors or managers
      may not have direct supervision over the progress, performance, pay, or welfare of someone in their family.

      For the purpose of this policy, members of the family include spouse, children, stepchildren, parents, siblings, in-laws or
      domestic partners.

      The supervisor must notify the Human Resources Committee if any individual is being considered for a position with
      Terracon that may put them in conflict with the policy. The Human Resources Committee may grant exceptions to this
      policy based on the facts of the circumstances and potential effects of the perceived or potential conflict.

      It is important that managers and supervisors be aware of and make every effort to avoid the potential perceptions of
      favoritism related to employment of relatives. This is particularly important when an exception has been granted or for
      situations not covered under this policy (such as when a manager has a family member who is not under their direct
      supervision in the same office).

      The policy covers regular and part-time employees as well as agency workers.


      Back to Top




      107 Employee Classifications (Revised January 24, 2006)
      Terracon employs people in various classifications. These classifications are important because they determine methods
      of compensation and levels of benefits. A summary of these classifications and the respective benefits for each is shown
      in the table below:



                                               Regular Employee
                                                                                      Temporary               Part-Time
                                                                                      Employee                Employee
                                                               Less than
                                           Full-Time
                                                               Full-Time*


                                                              30 to 39                                      Less than 30
                                      Minimum of 40                             May be from 8 to 40
              Weekly scheduled                                hours per                                     hours
                                      hours per week                            hours per week
              worked hours                                    week                                          per week




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                    3/9/2009
Employment        2:19-cv-00396-RMG                             Date Filed 02/11/19                             Page 11
                                                                                                       Entry Number  1-1of 27 Page 13 of 96


              Benefit Eligibility     Full Benefits             *               **                        **

      Statutory benefits (Workers’ Compensation, FICA, and Unemployment Benefits) apply to all employee classifications.

      * This classification is allowed only with approval of the Division Manager.

      Medical, dental and flexible benefits are not prorated.
                 Life, Accidental Death and Dismemberment, Short and Long Term Disability Insurance benefits are
                 based on scheduled hours worked.

                 Eligible to enroll in Terracon Savings and Stock Ownership Plan.

                 Holiday pay and Paid Time Off benefits are prorated based upon ratio of weekly scheduled hours
                 divided by 40.

      ** Employee eligible for Terracon Savings and Stock Ownership Plan, if employee meets plan requirements, plus
      statutory benefits.

      Regular Employees
      A regular employee is employed to work between 30 and 40 or more hours per week.

      Regular employees are eligible to participate in all employee benefits and company activities, subject to any limitations
      noted in the description of these benefits and activities.

      Those who work a regular schedule between 30 and 39 hours per week earn prorated holiday and Paid Time Off
      benefits. For example, an employee scheduled for 30 hours per week earns these benefits at 75% of that of a 40 hours
      per week employee.

      There are 3 sub-groups of regular employees:

      Principal Employees
      Employees in this category are "exempt" from the overtime provisions of the Fair Labor Standards Act and, therefore,
      are not eligible for overtime pay.

      Employees in this category should only report time off on the time sheet in 8 hour increments. Example: An employee
      works 6 hours and is out of the office for 2 hours for a medical appointment, 6 hours will be recorded on the time sheet.
      The employee will automatically be paid for the entire day through the payroll system.

      At the discretion of the Human Resources Committee, employees in this category are eligible for an annual bonus based
      on the profitability of the company and the general performance of the employee during the past fiscal year. Bonuses
      are generally paid in late December.

      Salaried Employees
      Employees in this category are "exempt" from the overtime provisions of the Fair Labor Standards Act and, therefore,
      are not eligible for overtime pay.

      Chargeable project hours worked in excess of 44 chargeable hours per week will be paid as described below to
      employees in this category:

      The employee’s annualized salary will be divided by 2,080 hours. Example: An employee with annualized salary of
      $20,800 works a total of 62 hours in one week of which 55 hours are chargeable, and 7 hours are non-chargeable:


                             55                 Chargeable Hours               11            Additional Hours
                            -44                       Base Hours            x $10            ($20,800/2,080)
                            ___             __________________               ____          _______________
                             11                  Additional Hours            $110              Additional Pay


      Employees in this category must only report time off on the time sheet in 8-hour increments. Example: An employee
      works 6 hours and is out of the office for 2 hours for a medical appointment, 6 hours will be recorded on the time sheet.
      The employee will automatically be paid for the entire day through the payroll system.

      Employees in this category are eligible for an annual bonus reflecting the 12 month period from approximately
      September 15th to September 15th. The bonus is usually paid in November or December.

      The bonus is based on three prevailing items:
                 the quality of the employee’s performance,

                 number of hours worked during the time period, and

                 the profitability of the company during the time period.

      Hourly Employees
      Employees in this category are "non-exempt"; therefore, they are covered by the overtime provisions of the Fair Labor
      Standards Act.

      Hourly employees receive overtime pay for hours worked in excess of forty (40) hours per week at the rate of 1-1/2




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                3/9/2009
Employment          2:19-cv-00396-RMG                        Date Filed 02/11/19                              Page 12
                                                                                                     Entry Number  1-1of 27 Page 14 of 96

      times the base hourly rate.

      Paid Time Off is not considered as hours worked in the determination of paid overtime. Holiday pay will count as "hours
      worked" when calculating overtime.

      Hours worked on Sunday and designated holidays when the office is otherwise closed will be paid at the base rate unless
      the employee has already worked 40 hours that week.

      Nothing contained herein should be construed as a guarantee of 40 hours of work per week.


      Temporary Employees and Part-Time Employees
      A temporary employee is one whose term of employment is for a limited period of time or for a defined time, usually 30
      days, prior to being placed on regular status.

      A part-time employee is one who is employed to work less than 30 hours per week.

      Employees in these categories will work the number of hours directed and approved by their supervisors.

      They may be paid on a salaried or an hourly basis, depending upon the duties and responsibilities of the position and the
      qualifications of the individual needed to assume the position.

      Those employees classified as "exempt" (not covered by the overtime pay provisions of the Fair Labor Standards Act)
      will be paid a salary offered by the supervisor and agreed to by the respective employee.

      Those employees classified as "non-exempt" (covered by the overtime pay provisions of the Fair Labor Standards Act)
      will receive overtime pay as described above under "Hourly Employees."

      Temporary and part-time employees are eligible for statutory benefits (Worker’s Compensation, FICA and
      Unemployment Benefits) and the Savings and Stock Ownership Plan; however, they are not eligible for other voluntary
      employee benefits, employer paid benefits, holiday pay and Paid Time Off benefits.

      Nothing contained herein should be construed as a guarantee of forty (40) hours of work per week.


      Back to Top




      107.1 Agency/Leased Work Classifications (Revised September 26, 2007)

      Agency workers
      An agency worker is employed by an agency that is contracted by Terracon to provide services. The agency must
      provide Terracon a negative drug screen report and a Department of Motor Vehicle Report for their worker which meets
      Terracon's criteria.


              * EXCEPTIONS:

                     The drug screen requirement will be waived if required by state law.

                     For agency workers who will be assigned in an administrative capacity for 2 weeks or less, the
                     Office Manager may:

                          waive the requirement for a drug screen and/or background check, and

                          waive the requirement for an MVR if the position does not require driving on company
                          business.


      An agency worker will also be required to complete Terracon's Safety Orientation program and sign the Agency/Leased
      Worker Acknowledgement Form agreeing to abide by Terracon’s policies and practices.

      Once an Agency Worker has provided services for 2 weeks, an "Agency Worker" Form must be completed at the local
      office and forwarded to Corporate Human Resources. At that time the worker is placed on the Job Cost system in
      Accounting.

      Terracon may subsequently hire an agency worker as a regular employee, if they have been an agency worker with
      Terracon for at least 60 days. Costs of hiring the agency worker may vary depending upon the contract with the agency.
      Please review the terms of the agency agreement for specific costs.

      Use the "Agency Worker" Form for all agency worker terminations.

      Leased workers
      A leased worker is employed through an agreement with an outside company and Terracon to provide services. A leased
      worker must pass the same Driver’s Qualifications as a Terracon employee and must provide a copy of their valid
      Driver’s License prior to providing services to Terracon. A leased worker will also be required to complete Terracon’s
      Safety Orientation program and sign the Agency/Leased Worker Acknowledgement Form acknowledging Terracon’s




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                3/9/2009
Employment          2:19-cv-00396-RMG                         Date Filed 02/11/19                               Page 13
                                                                                                       Entry Number  1-1of 27 Page 15 of 96

      policies and practices.

      Leased employees are not eligible to become Terracon employees as per the lease agreement.


      Back to Top




      108 Change in Employee Classification—Benefit Eligibility (Revised July 1, 2007)
      A classification change from a temporary or part-time to regular full time employee requires the completion of the
      eligibility requirements for employee benefits as stated below (pro-rated if placed on Regular Less Than Full Time
      status):


              Benefit                               Eligibility Requirements

              Paid Time Off (PTO)                   Begins accumulating immediately on change to regular status. On
                                                    a one time basis, Terracon temporary or part-time employees who
                                                    are placed on regular status will be given credit for up to 30 days
                                                    of consecutive service and given PTO that would have been earned
                                                    during that time if the employee averaged at least 30 hours work
                                                    per week during that period.


              Holidays                              Begins immediately on change to regular status. On a one time
                                                    basis, employee will retroactively receive 8 hours holiday pay for
                                                    any holiday that occurred in the 30 days as a Terracon temporary
                                                    employee prior to change to regular status if the employee
                                                    averaged at least 30 hours work per week during that period.


              Medical, Dental, Vision, Legal        First of the month after 30 days of continuous regular
              Services, Long Term Care and          employment. Coverage will start the first of the month concurrent
              Flexible Benefit Plan                 with or following being placed on regular status.


              Life, AD&D & Short and Long           Begins immediately upon being placed on regular status.
              Term Disability Insurance


              Auto and Home Insurance               Eligibility for enrollment begins immediately upon being placed on
                                                    regular status.


                                                    As defined in Summary Plan Description and in 401(k) section on
              Terracon 401(k) and ESOP Plan
                                                    the Benefits tab of TerraNet.


      Back to Top




      109 Operations’ Job Titles (Revised January, 2008)
      Through discussions with their supervisor, all employees should be aware of their current job classification.

      The Operations’ Job Titles for hourly and salaried employees are shown here.
       Hourly see page 39 of this document; Salaried see page 40 of this document
      Back to Top




      110 Wage/Salary Review (Revised April 13, 2001)
      The wage/salary of each employee is reviewed on an annual basis, usually during the first quarter of the calendar year.

      Wage/salary adjustments are made following the review, and are based upon the employee’s performance, progress,
      degree of responsibility and economic factors.

      There are no automatic wage/salary increases. Every adjustment and its amount will be determined on an individual
      basis.

      In the event that a wage/salary adjustment is not made after the annual review, the employee will be so notified by
      their supervisor.

      The wage/salary of a new employee is not usually reviewed if the date of employment is less than four months prior to
      the time of the annual salary review.



http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                              3/9/2009
Employment          2:19-cv-00396-RMG                          Date Filed 02/11/19                                 Page 14
                                                                                                          Entry Number  1-1of 27 Page 16 of 96


      Interim wage/salary adjustments are sometimes made at other times during the year as warranted by special
      circumstances, or in case of special merit or change in responsibilities, and approved by the OGM.


      Procedure
      Human Resources will prepare a spreadsheet for each office showing the current employees, last year’s W-2 earnings,
      current rate of pay, hire date and position title.

      Recommended wage/salary adjustments will be made by the Office Manager and forwarded to the Regional and Division
      Managers for their concurrence before forwarding to the OGM for final approval.

      After approval, Human Resources will produce separate sheets that will be distributed to each employee through the
      supervisor showing new rates of pay. Each Office Manager, Division Manager and Regional Manager will receive
      composite sheets with the new wage and salary information.

      Effective dates:
                 Hourly and Salaried employees: First pay period in April.

                 Principal employees: First pay period in May.




      Back to Top




      111 Attendance

      111.1 Work Hours and Schedule (Revised January 1, 2006)
      The success of the Company depends upon the cooperation and commitment of each member of our team. It is
      important for employees to be available to our clients and other employees from 8:00 a.m. to 5:00 p.m., Monday
      through Friday. Attendance and punctuality are extremely important. Unscheduled absences and tardiness place a
      burden on other employees and on Terracon.


      In order to fulfill all the duties of their position, salaried employees will typically work over 40 hours per week, and often
      between 45-50 hours per week. Terracon also expects salaried employees to adhere to the Monday-Friday work week.


      Following are guidelines concerning employee absences:


                 It is important for employees to report to work on time and be ready to work at their starting time.

                 Employees who cannot avoid being late to work or are unable to work as scheduled should notify their
                 supervisor as soon as possible in advance of the anticipated tardiness or absence, but in no event
                 later than 1 hour after the scheduled start time.

                 Unless other arrangements have been made with the supervisor, the employee should call the
                 supervisor prior to each day of absence.

                 If an employee is absent due to illness or injury, Terracon reserves the right to require the employee
                 to:

                      be examined by a physician of the Company's choosing at no cost to the employee, and/or

                      to produce a physician's certificate releasing the employee to return to active employment at the
                      time of return to work.

      If a salaried employee is absent from work an entire week day, those 8 hours should be reported on the Time and
      Expense Report in one of the following ways:

                 8 hours of PTO;

                 No hours reported on that day. The employee will not be paid for that day; or

                 No hours reported on that day. With the Office Manager approval on the Time and Expense Report,
                 the employee will be paid their full salary during that week. This should not occur on a routine basis;
                 it should be reserved for extraordinary circumstances such as when the employee has been
                 consistently working well in excess of the typical work week (which is described above) for an
                 extended period of time.


      111.2 Flextime (added January 1, 2006)
      Terracon encourages supervisors to permit reasonable adjustment to the normal work day (Flextime) when possible to




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                     3/9/2009
Employment          2:19-cv-00396-RMG                        Date Filed 02/11/19                               Page 15
                                                                                                      Entry Number  1-1of 27 Page 17 of 96

      accommodate individual employee needs such as transportation, education, personal and family care commitments.


      Office Managers should attempt to accommodate the Flextime needs of their employees and balance those with prudent
      business operations so that there is minimal impact to the client or office functioning. For example, there may be
      occasions when it may be possible and practical for employees to accomplish some of their work while remaining at
      home or on an alternative work schedule.


      Flexible Time Off (FTO) : Time off in lieu of payment for chargeable hours in excess of 44 for salaried
      employees (Effective April 1, 2006):
      As discussed in Section 107 in the HR e-Manual, salaried employees are "exempt" from the overtime provisions of the
      Fair Labor Standards Act and, therefore, are not eligible for overtime pay. However, chargeable project hours worked
      by these employees (excluding Senior Principals and Principals) in excess of 44 chargeable hours per week will be paid
      at a “straight time” rate. As an option, the employee may request that these excess hours be transferred to their FTO
      bank to be taken as time off at a later date. A maximum of 40 hours per year can be transferred to the FTO bank under
      this provision. An amount of 80 hours can be accumulated. Banked hours can be cashed out in whole or in part once
      per year. Participation in the FTO program can be changed at any time. The new change will become effective at the
      beginning of the next quarter.


      FTO hours can only be used in 8 hour increments and should be charged to Work Code 297.


      111.3 Office Closure Policy (added June 16, 2008)
      Terracon is sensitive to the needs of its clients and makes every attempt to have office remain open. In times of
      emergency, we may need to close an office.


      When an office is officially closed by the Office Manager (with approval of the Division Manager), Terracon will pay
      employees for the first 8 hours the office is closed. Employees should use the project number xx070200 (general admin)
      with work code 221 (general admin) for this first 8 hours on their timesheet.


      If the office remains closed for a second consecutive work day, employees should use Paid Time Off (PTO) or take
      unpaid leave for that day. At the discretion of the Office Manager, employees may work from home, at which time
      applicable rules would apply to payment. See section 107 of the HR e-manual "Employee Classifications".

      If the office is closed for a third consecutive day, the Operating Group Manager will determine payment of employees
      depending on the circumstances of the situation.
      Back to Top




      112 Employee Personal Appearance (Revised November 7, 2001)
      Employees are expected to present a business-like appearance during work hours and at other times where they
      represent the firm. All employees, either by personal contact or telephone, interact with clients, vendors and others both
      in the field and in our offices and should present a quality image of the firm.

      The Office Manager will determine what constitutes appropriate personal appearance within each office.

      Uniforms will be issued to full time drillers, full time construction services employees, environmental staff heavily
      involved in field work such as sampling and remediation, supervisors and field personnel who visit project sites on a
      regular basis, and part-time field employees.

      The purpose of the uniform is to present a recognition factor and improved image on project sites. All employees
      receiving uniforms will be expected to wear them at all times on project sites. For more information on uniforms, see the
      "Uniform Program" which can be found under Purchasing Tools on TerraNet.


      Back to Top




      113 Tobacco Free Workplace Policy (updated January 1, 2009)
      The use of tobacco or tobacco products is not permitted in any part of company buildings or vehicles.
      Back to Top




      114 Secondary Employment (Moonlighting) (updated February 29, 2008)
      Terracon’s workload is unpredictable. Upon occasion, our employees are asked to work unusual and/or long hours,
      sometimes with short notice, and outside employment or self employment must not restrict this flexibility. Any question
      regarding such activity should be discussed with the supervisor or Office Manager.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                 3/9/2009
Employment          2:19-cv-00396-RMG                          Date Filed 02/11/19                                Page 16
                                                                                                         Entry Number  1-1of 27 Page 18 of 96

      Work for others or self employment cannot be performed during normal work hours, or be performed for Terracon
      clients or fall within a range of services normally provided by Terracon.

      Terracon equipment shall not be used when working for others.

      Moonlighting by an employee is permitted for hourly or temporary employees as long as the work does not interfere
      with the duties at Terracon.

      Salaried employees must receive written permission from their Operating Group Manager before performing services for
      others or themselves. Normally, this will be strongly discouraged.

      Work done for gratis such as for a friend, neighbor or civic organization is acceptable (normally on your own time) so
      long as it does not in any way reflect actual or perceived liability by Terracon and/or fall within a range of services
      normally provided by Terracon nor using Terracon equipment.


      Back to Top




      115 Drug and Alcohol Use (Revised May 14, 2008)
      Terracon is committed to providing a safe, healthy and efficient working environment free of illegal and non-prescribed
      drug use, on the job alcohol use, and the use of prescription drugs not authorized by a physician. The sale, purchase,
      use, storage, possession and/or reporting to work under the influence of non-prescribed narcotics, hallucinogenic drugs,
      alcoholic beverages, inhalants, marijuana or other non-prescribed controlled substances or illegal drugs (collectively
      referred to as “controlled substances”) while on the property of Terracon or while performing business on behalf of
      Terracon is prohibited. In addition, the sale, purchase, use and possession of equipment, products and materials which
      are used, intended for use of, or designed for use with controlled substances while on the property of Terracon or while
      performing any business on behalf of Terracon is prohibited.


      Reporting to and being at work with a measurable quantity of over the counter or prescription drugs is prohibited when,
      in the opinion of Terracon, such use prevents the employee from performing the duties of his or her job, or where such
      use poses a risk to the safety of the employee, other persons or property. If an employee is taking over the counter or
      prescription drugs which may interfere with the employee’s judgment, reflexes or the ability to perform their job, the
      employee is required to immediately notify their Supervisor or Office Manager. In such cases, the employee must either
      be assigned to a limited duty status, utilize paid time off (or workers compensation benefits if applicable) or take an
      unpaid leave of absence.


      The violation of this policy will not be tolerated and will be grounds for disciplinary action up to and including termination
      of employment.


      Alcohol may be permitted at company-sponsored client functions either at a Terracon facility or another location under
      the following requirements:


                 The Operating Group Manager must review the event and general invitees (prior to the event) and
                 give the office written approval to provide alcohol at the event.

                 Providing alcohol may be done only with continuous management supervision. At the approved
                 events, there will be a limited amount of alcohol distributed in a closely controlled manner so that the
                 chance of excessive consumption is minimized. Alcoholic beverages will be removed from the facility
                 immediately following the conclusion of the client event.

                 It is the responsibility of each employee to personally limit alcohol consumption.

                 If the employee is impaired and unable to drive, the company will provide alternate transportation to
                 the employee’s home at no cost to the employee.

                 Any storage of alcoholic beverages on company property is strictly prohibited except in conjunction
                 with the aforementioned company-sponsored client functions.

      The entire Controlled Substances and Alcohol Policy can be viewed here. see pages 41-47 of this document

      Back to Top




      116 Company and Client-Requested Background Checks (Revised October 17, 2005)
      Terracon takes seriously our responsibility to promote a safe work environment for current and future employees and
      clients. Effective October 17, 2005, a background check will be instituted as an important part of our candidate
      screening and selection process.

      Prior to employment, each candidate must complete a satisfactory background check. A satisfactory background check




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                     3/9/2009
Employment          2:19-cv-00396-RMG                           Date Filed 02/11/19                                Page 17
                                                                                                          Entry Number  1-1of 27 Page 19 of 96

      means the absence of a criminal conviction record which is relevant to the candidate's suitability to perform the required
      duties and responsibilities of the position.


                 Any candidate with a felony conviction record would not be eligible for employment.

                 If a background check reveals a criminal conviction, other than a felony conviction, the Operating
                 Group Manager will be informed and final determination regarding employment of the candidate will
                 be made by the Operating Group Manager and the Manager of Human Resources Administration.


      Terracon will conduct background checks in compliance with all federal and state statutes, including the Fair Credit
      Reporting Act, as applicable. This background check will be conducted by your Corporate Human Resources
      Representative after the completed application including the "Initial Notice and Consent to Obtain Background
      Investigation Reports" form has been received by Corporate Human Resources.


      Information obtained from the background check process will only be used as part of the screening and selection
      process and will be kept strictly confidential. The candidate’s Operating Group Manager and Human Resources
      personnel will have access to this information with other supervisory personnel having access on a “need to know”
      basis. The candidate will be provided a copy of the background report if any adverse action is taken by Terracon as a
      result of the background report.


      Background checks may also be performed for existing employees as required by specific clients or contracts.
      Employees will be notified about these background checks prior to Terracon conducting the background check.


      Subsequent Criminal Convictions
      In the event that any current employee is convicted of a criminal act after the effective date of this policy, that
      employee must inform his/her Office Manager, who will then notify the Manager of Human Resources Administration.


      The Operating Group Manager will be informed and final determination regarding continued employment will be made by
      the Operating Group Manager and the Manager of Human Resources Administration based on the relevancy of the
      conviction to the employee’s position. If the conviction is relevant, disciplinary action will be taken up to and including
      termination of employment. Any felony conviction will result in termination of employment.


      After October 17, 2005, an employee who fails to notify Human Resources about a criminal conviction that Terracon
      believes to be relevant to the employee’s job will be subject to disciplinary action up to and including termination of
      employment.

      Back to Top




      117 Harassment/Discrimination-Free Workplace (Revised February 29, 2008)
      Terracon is committed to maintaining a work environment that is free of discrimination. Accordingly, this policy forbids
      any discriminatory employment action or any unwelcome conduct that is based on an individual's race, color, religion,
      gender, national origin, age, disability, ancestry, marital status, military status, citizenship status, sexual orientation, or
      any other protected status of an individual or that individual's associates or relatives. Terracon will not tolerate any form
      of harassment of our employees or other persons performing services for our company by anyone, including any
      supervisor, co-worker, vendor, client, non-employee or customer of our company.

      Harassment consists of unwelcome conduct, whether verbal, physical, or visual, that is based on a protected group
      status.

      Terracon will not tolerate harassing conduct of a severe ro pervasive of nature that:
                 Affects tangible job benefits and is made a condition of employment

                  interferes unreasonably with an individual’s work performance

                 creates an intimidating, hostile, or offensive working environment

      Such harassment may include, for example:

                 jokes about another person’s protected status or about a protected category

                  kidding, teasing or practical jokes directed at a person based on his or her protected status.

      Sexual harassment deserves special mention. Unwelcome sexual advances, requests for sexual favors, and other
      physical, verbal, or visual conduct based on sex may constitute sexual harassment. Sexual harassment is unwelcome
      conduct based on sex, whether directed towards a person of the opposite or same sex, and may include:

                 explicit sexual propositions

                 sexual innuendo (sly remarks)




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                      3/9/2009
Employment        2:19-cv-00396-RMG                           Date Filed 02/11/19                                Page 18
                                                                                                        Entry Number  1-1of 27 Page 20 of 96


                 suggestive comments

                 sexually oriented "kidding" or "teasing," practical jokes, and obscene printed or visual material
                 (including e-mail)

                 physical contact such as patting, pinching, or brushing against another person’s body

                 treating people differently, even in non-sexual ways, solely because of their gender

      All employees are responsible to help assure that we avoid discrimination and harassment. If you feel that you have
      experienced or witnessed any conduct that is inconsistent with this Policy, you are to notify your supervisor, Office
      Manager or the Manager of Human Resources Administration.

      Terracon forbids retaliation against (getting even with) anyone for reporting discrimination or harassment, assisting in
      making a discrimination or harassment complaint, cooperating in a discrimination or harassment investigation, or filing
      an claim with EEOC or a state governmental agency. If you feel you have been retaliated against, you are to notify your
      supervisor, Office Manager or the Manager of Human Resources Administration.

      Terracon’s policy is to investigate all discrimination and harassment complaints thoroughly and promptly. To the fullest
      practical extent, Terracon will keep complaints and the terms of their resolution confidential. If Terracon reasonabley
      believes, even if the behavior in question was not unlawful but violates the spirt and intent of this policy, Terracon will
      take corrective action, including discipline, up to and including immediate termination of employment.


      Complaint Procedure
                 Any employee who wishes to report an incident of harassment should report the incident to his/her
                 supervisor or the Manager of Human Resources Administration immediately.

                 If the supervisor or Manager of Human Resources Administration is unavailable or circumstances lead
                 the employee to believe it would be inappropriate to contact that person, the Corporate Legal
                 Department should be contacted. The employee is assured of being able to raise concerns and make
                 reports in good faith without fear of reprisal.

                 The complaint will be kept confidential to the maximum extent possible.

                 The Manager of Human Resources Administration will investigate the incident. Terracon will
                 investigate all complaints even if the complainant requests that no action be taken.

                 If the investigation supports the claim of harassment, appropriate action, up to and including
                 termination, will be taken.

                 Any supervisor or manager who becomes aware of possible harassment must promptly advise the
                 Manager of Human Resources Administration who will handle the matter in a timely manner. This
                 must be done, even if the employee has asked the supervisor to not tell anyone else, or to take no
                 action.



      Harassment Investigation Procedure
      The Manager of Human Resources Administration will appoint investigators.

      These investigators (with the assistance of the Manager of Human Resources Administration), depending on the specifics
      of the complaint, will:

                 ask the complainant if he/she is comfortable with the investigator and assure him/her that they will
                 conduct a fair and impartial investigation.

                 get all the details from the complainant, including any history between the complainant and the
                 accused harasser, the names of any witnesses, any physical evidence (e.g., notes, gifts, pictures),
                 etc.

                 make sure the complainant understands that all information will be kept confidential to the extent
                 possible, but not secret; the harasser will be given the opportunity to respond to the complaint and
                 that all the information could ultimately come out in court.

                 assure the complainant that no retaliation will be tolerated and that he/she should promptly report
                 any suspected retaliatory actions.

                 make an immediate written record of the allegations, ask the complainant to review it, make any
                 changes, and then sign it to indicate that it is accurate.

                 prepare a list of the people to be interviewed, the order of the interviews and the questions to be
                 asked to each person.
                 provide the accused harasser the information about the complaint so that he/she has an opportunity
                 to present his or her side of the story.

                 make a written record of each interview, ask the person to review it and make any changes, and then
                 sign it, indicating that it is accurate.

                 review all information, and with all employees conducting the interviews, make credibility resolutions,
                 if necessary, based on the interviews.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                  3/9/2009
Employment          2:19-cv-00396-RMG                          Date Filed 02/11/19                               Page 19
                                                                                                        Entry Number  1-1of 27 Page 21 of 96


                 draw a conclusion as to what likely happened; and

                 determine the appropriate remedial disciplinary action, if warranted.

                 review proposed remedial action with complainant to determine complainant’s position as to the
                 adequacy of the response.

                 promptly take appropriate remedial action.




      Back to Top




      118 Overtime Work Scheduling
      When operating requirements or other needs cannot be met during regular working hours, employees may be scheduled
      to work overtime hours.

      When possible, advance notification of these assignments will be provided.

      Overtime assignments will be distributed as equitably as practical to all employees qualified to perform the required
      work.


      Back to Top




      119 Immigration Assistance Policy
      Effective April 1, 2005


      Terracon recognizes the need for offices to seek and retain employees and prospective employees, hereafter referred to
      as “employees”, who may require assistance in acquiring and retaining immigration visas to allow the employee to live
      and work in the United States. Therefore, we have adopted the following polices regarding assistance to employees in
      obtaining immigration visas.


      Document Support
      Terracon will cooperate with all document requests by our employees in their personal efforts to obtain immigration
      visas by providing information and document support to the extent we are legally able to do so.


      Visa Application Preparation and Filing Support
      In addition to document support, Terracon will provide the following application and filing benefits:


      TN Visas
      At the request of the Office Manager and with approval of the Division Manager, Terracon will prepare all necessary
      paperwork and documentation necessary for the application of TN visas for qualifying employees at the Canadian and
      Mexican borders. Terracon will not offer assistance for filing by mail, and the employee will be required to submit their
      application at the border. Terracon will reimburse the employee for the $50 filing fee.


      TN Visa description:


          Eligible to Mexican or Canadian citizens under NAFTA.
          One (1) year life with no government limitation on renewals.
          Visa is classified as temporary and individuals holding TN Visas cannot apply for Green Cards.
          Visa is typically obtained at the Mexican or Canadian border, not through a prior application process.
          The approximate cost of obtaining a TN Visa is less than $100.


      H-1B Visas
      At the request of the Office Manager and with approval of the Division Manager, Terracon will provide H-1B visa
      preparation and filing services to qualifying salaried employees (hourly employees will not be sponsored due to
      restrictions on visa eligibility). As these services require outside counsel oversight and significant internal resources to
      prepare, the employee will be required to reimburse Terracon five hundred dollars ($500) towards our preparation cost,
      which shall be deducted from their paycheck over the course of five (5) pay periods.


      H-1B Visa description:


          Available to specific degreed professionals.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                   3/9/2009
Employment          2:19-cv-00396-RMG                          Date Filed 02/11/19                                Page 20
                                                                                                         Entry Number  1-1of 27 Page 22 of 96

          Salary of position must meet prevailing wage.
          No citizenship requirement.
          Visas have a three (3) year life with a renewal option for an additional three (3) years – total life of H-
          1B is six (6) years.
          Currently, there is a government-imposed cap of 65,000 H-1B Visas available annually.
          Current non-refundable, non-reimbursable application costs to Terracon of H-1B is $2,185, not
          including preparation expenses.


      “Green Card” Visas:
      Terracon will sponsor and fund application expenses for Lifetime Permanent Residency visas, otherwise known as “green
      cards” for employees if the following criteria are met:


         Approval by the Office and Division Manager
         Approval by the Operating Group Manager
         Approval shall be based upon the need for the position and the employee’s performance


      Permanent Residency Visa description:


          Available to specific degreed professionals.
          Allows individual to remain in the United States indefinitely, with no renewal requirement.
          Approximate costs to prepare and apply for Green Card are in excess of $6,000.


      Once the necessary approvals have been obtained, Terracon will secure outside counsel to prepare and file “green card”
      applications. As these services require significant outside counsel resources, the employee will be required to reimburse
      Terracon three thousand dollars ($3000) toward our preparation costs, which shall be deducted from their paycheck
      over the course of ten (10) pay periods.


      OTHER ISSUES:


          All immigration services are being performed on behalf of Terracon and not the individual employee.
          Terracon may choose and retain outside counsel solely at our discretion.
          Employees may refuse these benefits and retain their own outside counsel but are wholly responsible
          for their performance and cost.
          Employees are wholly responsible for visa application efforts for family or dependents. Terracon can
          recommend counsel, if requested by the employee.
          Employee cooperation is required for all preparation and application efforts.
          Terracon offers no guarantees that the United States will approve any visa application and Terracon will
          not be responsible in any way for any denial of a visa request.
          Visa status does not constitute an employment guarantee. Employee will remain employed at-will
          despite any visa duration.
          Tracking of renewals will be the employee’s responsibility.




      Back to Top




      122 Relocation
      With approval, Terracon will provide a relocation package to reimburse reasonable expenses incurred by an employee
      requested to relocate his or her residence, or a newly hired employee residing at a location beyond reasonable
      commuting distance from the work location.

      Reasonable expenses would include:


                 Housing hunting

                 Temporary living

                 En route expenses
                 Moving of household goods and personal effects

                 Moving of automobile




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                3/9/2009
Employment          2:19-cv-00396-RMG                          Date Filed 02/11/19                               Page 21
                                                                                                        Entry Number  1-1of 27 Page 23 of 96


                 Relocation allowance

      A letter outlining all aspects of the relocation package will be prepared by the supervisor and have corporate approval
      prior to the presentation to the employee or applicant. This information is also contained on the "Exception" form.
      Typically, the letter would include a maximum amount that will be reimbursed for the relocation, and each one is
      tailored to the specific situation. All relocations will be arranged by Corporate Human Resources.

      This letter also states the circumstances under which Terracon will require repayment of the relocation expenses, which
      typically is a reducing scale for a period of 3 years.

                 If the employee voluntarily leaves the employ of Terracon during this period of time, repayment is
                 taken from the employee’s final paycheck.

                 If the final paycheck is not large enough to recover the entire amount, the remainder will be placed
                 on the "Relocation Repayment" Form, which the employee must sign with an agreement to make
                 arrangements for the remainder of the payment.



      Filing for Reimbursement
      The employee must file an "Employee Relocation Expense Reimbursement Request" in order to obtain reimbursement.
      Relocation expenses should never be reported on the Time and Expense Report.

      Receipts are required for all reimbursements.

      Current information on the taxability of the relocation expenses is contained on the Request form.

      The form must be approved by the Office Manager/Supervisor and sent to Corporate Human Resources for approval.

      Corporate Human Resources will then send the form to Accounting for payment.




      Back to Top




      123 Internal Job Postings and Recruitment (Revised November 7, 2007)
      Terracon is committed to assisting employees to reach their professional goals through internal promotions and transfer
      opportunities. When a job opening occurs, employees are encouraged to utilize the internal application to formally apply
      for career opportunities. Open communication between the employee, the Hiring Manager and the Releasing Manager is
      essential in avoiding any misunderstandings or situations leading to internal conflict.


      Purpose:

              Develop employees for career success.
              Provide career opportunities for our employees to develop and succeed in rewarding careers.
              Develop awareness of job openings and career advancement across Terracon.
              To provide managers with qualified internal applicants.


      Scope:

              This policy applies to Terracon’s regular full-time salaried and hourly positions.
              The Hiring Manager and human resources may elect not to post certain positions on an exception basis.


      Responsibilities:

              Employee:
                      Views open positions as posted on TerraNet.
                      Inquires about a position to find out information leading to a decision of interest.
                      Completes Internal Application and attaches necessary documentation.
                      Obtains his/her supervisor’s signature OR goes through Corporate Recruiting for assistance in obtaining
                      approvals. Internal Application will then be submitted to the Hiring Manager. (electronic approvals will
                      be accepted)
                      If the supervisor does not sign off on internal application, the employee may contact their Operating
                      Group Manager or Corporate HR if he/she feels it is unjustified.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                               3/9/2009
Employment          2:19-cv-00396-RMG                         Date Filed 02/11/19                               Page 22
                                                                                                       Entry Number  1-1of 27 Page 24 of 96

             Hiring Manager:
                      Generates job posting through Applicant Management System (AMS).
                      Assures the internal application has been completed and sent to Corporate Recruiting.
                      Once employee is considered a viable candidate, the Hiring Manager will notify the Releasing Manager
                      he/she has received an internal application from their staff.
                      Obtains any information from Releasing Manager in order to make the best informed decision.
                      Prior to any discussion of an offer, assures that Corporate Recruiting and the Releasing Manager are
                      aware of the internal application.
                      The Hiring Manager is responsible to fill the position with the most qualified candidate adhering to
                      Terracon’s EEO policy.
                      Partners with Releasing Manager to determine employee transfer date.


             Releasing Manager:
                      The Releasing Manager should understand and encourage employee’s career goals. Consistent use of
                      Terracon’s PMCD program will help in defining career objectives and encouraging employees to pursue
                      career development.
                      The Releasing Manager (who is not the Office Manager) will notify the Office Manager of the internal
                      application.
                      Releasing Manager and Hiring Manager negotiate employee’s transfer date.
                      When the Releasing Manager and employee agree not to pursue the internal opportunity, the internal
                      application should state reasons and should be submitted to HR to be kept in employee files.


             Corporate Recruiting:
                      Provides a link on TerraNet with a list of current openings.
                      Provides current opening data for various Terracon newsletters (including the Employee Update, and
                      department quarterly updates).
                      Coordinates with Hiring Manager, Releasing Manager and Employee on the internal application process.
                      Liaison with employee and Releasing Manager as needed.


      Process:

             Eligibility:
                      Meet the experience and educational requirements as outlined in the job posting announcement.
                      (meeting minimum requirements does not necessarily guarantee an interview)
                      Employed at Terracon with a minimum of 12 months of service. (Exceptions can be made on a case by
                      case basis with approval of Releasing Manager)
                      Achieve acceptable job performance.
             Interviewing:
                      The Hiring Manager arranges and conducts interview of the selected candidates.
                              Travel expenses may be covered at the discretion of the Hiring Manager.
                      External recruiting may take place simultaneous to the posting to expedite the process.
                      If the internal candidate does not meet the qualifications or is not selected for interview or hire, the
                      Hiring Manager provides an explanation to the candidate and Releasing Manager of why the individual
                      was not selected.
                      Hiring Manager may conduct a reference check with employee’s supervisor.
             Offer:
                      Hiring Manager determines the starting salary as determined by compensation guidelines.
                      Hiring Manager negotiates transfer date for employee with Releasing Manager, insuring a minimal
                      negative impact on business. A reasonable period of time is typically two weeks for non-exempt and
                      four weeks for exempt employees.
                      Hiring Manager generates the appropriate paperwork for transfer.
                      All Internal applications are submitted to HR for retention once a hiring decision has been made.
                      Relocation may be included as part of the offer and is typically paid by the hiring department.
                      Relocation is handled on a case by case basis within the guidelines of Terracon’s relocation policy.




      Back to Top




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                               3/9/2009
Employment          2:19-cv-00396-RMG                        Date Filed 02/11/19                               Page 23
                                                                                                      Entry Number  1-1of 27 Page 25 of 96




      124 Employee Referral Program (Revised March 24, 2008)
      All employees are eligible for the program except for senior principals, principals, individuals to whom the new employee
      reports (directly or indirectly) and Corporate Human Resources employees.

      Employees can refer candidates for current open positions or make a general referral by having an applicant name the
      qualifying employee when completing an online or a paper Application of Employment. The applicant must not have
      been employed with Terracon in the last 12 months. The referral is valid for a 12-month period.

      A bonus of $2,500 will be paid for the referral of a salaried employee and $1,000 will be paid for the referral of an
      hourly employee. The full bonus will be paid as soon as practical following the referred employee's completion of 90
      calendar days and being placed on regular status (See Section 107 above). The bonus will be subject to mandatory
      payroll taxes. Both the referring employee and the referred employee must be actively employed at the time of payment
      in order for the employee who made the referral to receive the payment.


      Operating Group Managers must approve any exceptions to this policy.


      Back to Top




      126 Employee Award Programs (Revised January 1, 2005)
      Our employees’ hard work and dedication contribute in many ways to our success, including client satisfaction and our
      healthy financial performance.

      Terracon makes every effort to reward and recognize hard-working, practical and entrepreneurial employees at all
      levels. As part of our overall recognition framework, the following awards/recognition programs are currently in place:

             Terracon Excellence Awards

             Performance Recognition Awards

             Service Recognition Awards

             25 Year Awards

             Professional Papers and Articles Awards

             Professional License Award

             Safety Incentive Awards



      Terracon Excellence Awards (Revised August 7, 2008)
      The hard work and dedication of Terracon employees contributes in countless ways to our success. To honor exceptional
      employee achievement, the Terracon Excellence Awards are given each year to provide recognition to outstanding
      employees and all Terracon employees are encouraged to submit nominations.


      Awards
                Founder's Award – Given to an employee who exemplifies the mission, vision and values of Terracon
                and its founder, Gerald R. Olson*.

                Sustained Contributor Award – Given to an exceptional long-term Terracon non-principal employee who
                demonstrates a consistently high level of performance and integrity, a cooperative spirit and dedication
                to Terracon.

                Young Professional Award – Given to recognize professional employees under age 35 whose early career
                shows great promise in their chosen field.

                Administrative Outstanding Contributor Award – Given to recognize outstanding performance in an
                administrative function.

                Technician Outstanding Contributor Award – Given to recognize outstanding performance as a
                technician.

                Client Service Award – Given to recognize exceptional service provided to Terracon's clients,
                extraordinary business development efforts or leadership in service lines.

      Multiple awards may be given in any given year. If no candidate who is presented, in the view of the selection
      committee, warrants receipt of the award, none will be given in that year.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                3/9/2009
Employment       2:19-cv-00396-RMG                              Date Filed 02/11/19                                 Page 24
                                                                                                           Entry Number  1-1of 27 Page 26 of 96

      Award winners will be recognized with the following:
                Cash awards will be awarded as follows:

                        $500 for each Operating Group level award;
                        $1,000 for each Terracon overall award;
                        $2,000 for the Founder's Award.

                Each recipient will also receive a certificate for his/her office or home. An identical certificate will be
                placed in the employee's office commemorating the award.

                Names of the recipients of the Terracon overall awards will be inscribed on a permanent plaque that
                resides at the corporate office.

                Honorees will be featured in a special section of the employee newsletter, plus receive recognition on
                TerraNet.
      Nominations
                A nomination may be made by any employee.

                Support of the nomination will be required by the nominee’s Office/Regional Manager for submission for
                the Operating Group Award.

                Supporting comments from up to 3 other employees or clients may be attached to the nomination.

                The Office/Regional Manager shoud forward the completed nomination form and any supporting
                comments to Nancy Richey by September 10.


                2008 Nomination Form (doc) | 2008 Nomination Form (pdf)
      Excellence Award Selection Committee
                The Excellence Award Selection Committee will be comprised of one person from each Operating Group
                as selected by the Operating Group Manager.
      Selection of Operating Group Honorees
                Each Operating Group Manager along with the Excellence Award Selection Committee will select the
                winner in each Operating Group by October 10.

                If, in the opinion of the selection committee, none of the nominees warrant selection, no selection will
                be made in that category.
      Selection of Overall Terracon Winners
                The selection committee will meet via teleconference and recommend an overall winner in each
                category to the Operations Committee.

                The Operations Committee will select the winner at its November meeting.
      Announcement of Award Winners
                Operating Group award winners will be announce in mid-October.

                The overall Terracon winners will be announced in mid-November.


      *NOTE: The Founder’s award nominations should be submitted directly to Human Resources and will be
      considered by the President/CEO and former winners.



      Performance Recognition Awards
      Awards are given based on the performance of an individual or small group of employees. The individual rewards are
      between $50 and $150, at the discretion of the office manager, and are in the form of American Express Gift Checks. In
      addition, a Division Manager can award on the spot appreciation in the $150-$300 range to recognize great work, new
      ideas and improvements. All recipients of the office or division bonus will be listed quarterly in Inside Terracon.

      This program has a budget funded for each calendar year based on the company’s revenue for the year and is allocated
      to offices and divisions based on the number of employees.


                 Office Managers may request advances in order to provide "on the spot" employee recognition
                 awards. The maximum advance is $500 or annual office budget, whichever is less. In order to request
                 advances, the Office Manager should send an e-mail to the controller at the Corporate Office.

                 Accounting will issue awards to offices via $50 American Express Gift Cheques.

                 Awards may be granted in the amount of $50-$150 at the discretion of the Office Manager.

                 Regional/Division level awards may be granted in the amount of $150-$300 at the discretion of the
                 Regional/Division Manager.

                 Office managers may issue the American Express Gift Cheque(s) as the recognition award or use the
                 American Express Gift Cheque(s) to purchase something that would be useful to that particular
                 employee, such as gift certificates for dining, sporting event tickets, etc.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                             3/9/2009
Employment        2:19-cv-00396-RMG                           Date Filed 02/11/19                                Page 25
                                                                                                        Entry Number  1-1of 27 Page 27 of 96

      The "Employee Recognition Program Award" Form should be completed by the Office Manager and forwarded to
      Corporate Accounting. Accounting will note the cheque numbers that have been used and forward the form to Human
      Resources to be placed in the employee’s file. A copy should also be sent the Regional/Division Manager. The form may
      be submitted after the award is given, but prior to offices receiving further advances.


      Service Recognition Awards (Updated December 14, 2007)

      Beginning in 2008, service recognition awards in the form of VISA Gift Cards will be given to those employees on regular
      status with milestone anniversary dates. These will be sent from Human Resources to the employee's Office Manager so
      presentation can be made in the month of their anniversary.


      The milestones recognized and the corresponding awards, are as follows:


              1 year anniversary                  $    50


              5 year anniversary                  $   125


              10 year anniversary                 $   250


              15 year anniversary                 $   500


              20 year anniversary                 $   750


              25 year anniversary                 See special information below


              30, 35 and 40 year anniversary      $1,500


      These gift cards are considered taxable wages and will be reported on the recipient's W-2. Terracon will "gross up" the
      face value of the gift card 30% to cover most, if not all, of the federal/state income taxes incurred by the recipient.


      25 year awards (Revised December 11, 2007)
      The Board of Directors has approved a company paid vacation for employees reaching 25 years of employment with
      Terracon. All employees on regular status are eligible for this award.

      To pay for the vacation Corporate Human Resources will work with payroll to produce a $4,000 net check to send to the
      employee’s supervisor for presentation on the 25th anniversary date.


      The employee is eligible for 40 additional PTO hours in order to take the vacation. The employee will be responsible to
      notify Corporate Human Resources when the vacation has been taken so an additional 40 hours of PTO can be placed in
      the employee’s PTO accumulation.

      The $4,000 will be added to the employee’s W-2 for the year Terracon will also pay $1,000 toward the employee’s
      federal taxes.


      Professional Papers and Articles Awards
      Terracon professional employees are encouraged to make the commitment to become more involved in writing technical
      papers and articles for organizations or publications that support our profession. This gives us the opportunity to
      enhance our image, provide growth opportunities and formal recognition for our employees, and attract new talent to
      the firm.

      Any employee involved in a unique project or practice specialty is encouraged to write a paper for publication. Prior to
      preparing the article, the employee should submit a brief abstract of his or her paper to the Office Manager, Division
      Manager and the applicable Service Line Directors for approval.

      To provide recognition for employee efforts, when a paper is chosen for publication in a national journal or is featured in
      a targeted national magazine, the employee will be paid a stipend of up to $1,000. If an employee publishes a shorter
      article (about one page) in a targeted national publication, they will be paid up to $500. If the publication is a state or
      regional journal, Terracon will pay a stipend of up to $250. The Service Line Directors will make the final decision
      regarding the stipend amount. Payment will be made after the article is published.



      Professional License Award (Revised January 1, 2009)
      Terracon encourages professional employees to become licensed where licensing is required to provide our services or
      where licensing documents the individual's qualifications to practice in the field.

      Terracon employees who receive their first professional licensure in the following categories will be eligible for a $1,500
      bonus:




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                  3/9/2009
Employment          2:19-cv-00396-RMG                         Date Filed 02/11/19                                Page 26
                                                                                                        Entry Number  1-1of 27 Page 28 of 96

              Professional Engineer (P.E.);
              Certified Industrial Hygienist (C.I.H.);
              Licensed Architect;
              In the state of California: Geological Engineer (G.E.), Certified Engineering Geologist (C.E.G) and Certified
              Hydrogeologist (C.H.G.);
              Attorney (J.D.);
              Certified Public Accountant (CPA); and
              Professional Geologists (P.G.) in states that require a bachelor's degree, relevant experience and a written exam
              sponsored by the National Association of State Boards of Geology (ASBOG®).


      A $750 professional licensure award will be available for:


              Certified Hazardous Materials manager (C.H.M.M);
              Nevada Certified Environmental Manager (CEM);
              Certified Professional Services Marketer (CPSM);
              Registered Roof Consultant (RRC); and
              Registered Waterproofing Consultant (RWC).


      The Leadership in Energy & Environmental Design (LEED) professional accreditation will also be eligible for a $500
      award.


      The Human Resources Policy and Benefit Committee will determine if other licensures qualify to be included on the
      above lists for which these awards are available.


      Safety Incentive Awards
      Terracon’s Safety Incentive Awards Program started Jan. 1, 2002. The program is open to all hourly employees on
      regular status classified by Corporate Human Resources as technicians, field professionals or drillers. Criteria for
      qualifying for an award is:


                 No workers compensation claims.

                 No chargeable (at-fault) auto accidents.

                 No other preventable accidents that result in property damage or injury to others (e.g., damage or
                 loss of a nuclear density/moisture gauge under technician control.)

      Grand prize drawings will be held every six months for 5% of eligible technicians and drillers every six months. Any
      technician or driller who remains accident and injury free for the next 12 consecutive months will have his/her name
      included in two semi-annual grand prize award drawings, and will also receive a Carhartt jacket or an alternate gift of
      equal value




      Back to Top




      128 Termination of Employment/Layoffs (Revised June 2, 2008)
      Terminations
      The company requests at least 2 weeks written notice prior to voluntary termination of employment from employees on
      regular status. Depending upon your position and responsibilities in the firm, a longer notification period may be
      appropriate and should be discussed with your supervisor.

      The company requests at least 1 week written notice prior to voluntary termination of employment from part-time or
      temporary employees.

      Layoffs
      A layoff is defined as action taken by the company to reduce the work force because of a lack of work.

      In the event layoffs occur, the company will attempt to give notice, but may be unable to do so in all circumstances.

      Employees who are laid off by the company for an indefinite period of time or on a permanent basis are considered
      terminated.

      Employee Termination Form
      The supervisor must terminate the employee in the Manager Self Service System on the date of termination, or as soon
      as possible thereafter. If there is company-owned property outstanding, the Human Resources Representative should be
      notified prior to the termination date to allow enough time for the final paycheck to be prepared in accordance with the




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                3/9/2009
Employment          2:19-cv-00396-RMG                         Date Filed 02/11/19                               Page 27
                                                                                                       Entry Number  1-1of 27 Page 29 of 96

      schedule for each state.

      Corporate Human Resources will forward the information to Accounting for review of the files for any outstanding items,
      such as travel advances and where applicable moving and continuing education expenses.

      Final approval for release of the final paycheck will come from the Manager of Human Resources Administration.

      If there is still property outstanding at the time the final paycheck is released, the company has the option of attempting
      to recover the cost of the property in small claims court.




      Back to Top


      Please contact the Corporate Human Resources Department if you have questions about the items on this page.



                            ©2004 - 2009 Terracon | People Search | Email WebMaster




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employment.asp                                                  3/9/2009
          2:19-cv-00396-RMG                       Date Filed 02/11/19   Entry Number 1-1    Page 30 of 96




                                     T ERRA CON
                                 Po l i c y St a t e m e n t
          Re g a r d i n g Co d e o f B u s i n e s s Co n d u c t a n d Et h i c s


                                                I. Objectives

       Terracon adheres to a high standard of ethical behavior, honesty, and integrity in
their business practices. Respect and dignity for employees, clients, suppliers,
business partners and the general public are integral to all operations. Ethical business
practices and integrity are core values of Terracon and are critical for our continued
success.
       The Terracon Code of Business Conduct and Ethics (Code) applies to all
directors, officers, and employees of the company, including the Chairman of the Board,
Chief Executive Officer, Chief Operating Officer, Chief Financial Officer and the
Controller, as well as any other person performing similar functions within the company.
       The Code of Business Conduct and Ethics reflects the principles by which
Terracon operates and is a statement of intention. This is a working document which
may change from time to time. The Code cannot possibly describe every practice or
principle related to honest and ethical conduct. Accordingly, it is the responsibility of
each employee to apply sound judgment, together with his or her own high personal
ethical standards, in making decisions where there is no stated guideline in the Code or
in Terracon’s other policies and procedures. The integrity and reputation of Terracon
depend on the honesty, fairness and integrity brought to the job by each person
associated with Terracon.
        Employees should not hesitate to ask questions, voice concerns or clarify gray
areas regarding whether any conduct may violate the Code. The “Report of Violations”
section details the resources available to all employees to help them understand and
implement the Code. Violations of the Code will not be tolerated. Each employee
should be alert to possible violations of the Code by others and report suspected
violations, without fear of any form of retaliation. Any employee who violates the Code
may be subject to disciplinary action, which, depending on the nature of the violation
and the history of the employee, may range from a warning or a reprimand up to and
including termination of employment. In some cases, civil legal action or referral for
criminal prosecution may be warranted.




   Adopted September 2005; Revised March 2006
         2:19-cv-00396-RMG                 Date Filed 02/11/19            Entry Number 1-1    Page 31 of 96



                                          II. Duties

      Terracon expects all employees to act in accordance with a high standard of
personal and professional conduct in all aspects of their employment and/or association
with Terracon, to comply with applicable laws, rules and regulations, and to adhere to
the policies and procedures adopted by Terracon, which govern employee conduct.
Inappropriate behavior will not be tolerated and will be subject to disciplinary action.
     Each employee is subject to the Code and must adhere to the following:
       A. Honest and Ethical Conduct: Employees are expected to engage in
          honest and ethical conduct at all times and proactively promote such
          conduct in the workplace.
       B. Conflicts of Interest: Real or perceived conflicts of interest between
          outside interests of the individual and the interests of Terracon must be
          avoided. Conflicts of interest exist in any situation where an employee’s
          ability to fulfill his or her responsibility to Terracon may be adversely
          affected by his or her private interests or personal considerations.
          Employees are expected to be free from influences that conflict with the
          best interests of Terracon. Even the appearance of a conflict of interest
          where none actually exists can be damaging and should be avoided.
          Whether or not a conflict of interest exists or will exist can be unclear. The
          following are examples of situations that may, depending on the facts and
          circumstances, involve conflicts of interests:
                    Employment by (including consulting for) or service on the board of
                    a competitor, customer or supplier or other service provider. Activity
                    that enhances or supports the position of a competitor to the
                    detriment of Terracon is prohibited. Employment by or service on
                    the board of a customer or supplier or other service provider is
                    generally discouraged and authorization must be sought in advance
                    to take such action.
                    Owning, directly or indirectly, a significant financial interest in any
                    entity that does business, seeks to do business or competes with
                    Terracon. In addition to the factors described above, persons
                    evaluating ownership for conflicts of interest will consider the size
                    and nature of the investment; the nature of the relationship between
                    the other entity and Terracon; the employee’s access to confidential
                    information and the employee’s ability to influence Terracon
                    decisions. If you would like to acquire a financial interest of that
                    kind, you must seek approval in advance.
                    Soliciting any vendor or potential vendor for contributions to any
                    charity or for any political candidate in an amount greater than
                    $2,000 per contribution.



   Adopted September 2005                        2
      2:19-cv-00396-RMG                  Date Filed 02/11/19           Entry Number 1-1     Page 32 of 96



                 Taking personal advantage of corporate opportunities.
                 Conducting Terracon’s business transactions with employee’s
                 family member(s) or a business in which employee has a significant
                 financial interest. Material related-party transactions approved by
                 the Chairman and involving any executive officer or director will be
                 disclosed to the Board.
                 Exercising supervisory or other authority on behalf of Terracon over
                 a co-worker who is also a family member. The employee’s
                 supervisor and/or the General Counsel will consult with the Human
                 Resources department to assess the advisability of reassignment.
                 Loans to, or guarantees of obligations of, employees or their family
                 members by Terracon could constitute an improper personal
                 benefit to the recipients of these loans or guarantees, depending on
                 the facts and circumstances. Some loans are expressly prohibited
                 by law and others may require approval by the Board of Directors.
        If an employee has any questions about a potential conflict of interest or if
        they become aware of an actual or potential conflict, they should discuss
        the matter with their supervisor or the General Counsel. Supervisors may
        not authorize conflict of interest matters without first seeking the approval
        of the General Counsel and filing a written description of the authorized
        activity. If the supervisor (or any officer or director) is involved in the
        potential or actual conflict, they should discuss the matter directly with the
        General Counsel. Factors that may be considered in evaluating a
        potential conflict of interest are, among others:
                 Whether it may interfere with the employee’s job performance,
                 responsibilities or morale;
                 Whether the employee has access to confidential information;
                 Whether it may interfere with the job performance, responsibilities
                 or morale of others within the organization;
                 Any potential adverse or beneficial impact on Terracon’s business;
                 Any potential adverse or beneficial impact on Terracon’s
                 relationships with customers, suppliers or other service providers;
                 Whether it would enhance or support a competitor’s position;
                 The extent to which it would result in financial or other benefit
                 (direct or indirect) to the employee;
                 The extent to which it would result in financial or other benefit
                 (direct or indirect) to a customer, supplier, or other service provider;
                 and




Adopted September 2005                        3
      2:19-cv-00396-RMG                 Date Filed 02/11/19           Entry Number 1-1    Page 33 of 96



                 The extent to which it would appear improper to an outside
                 observer.
    C. Gift Giving/Accepting: Business entertainment and gifts are meant to
       create goodwill and sound working relationships and not to gain improper
       advantage with customers or facilitate approvals from government
       officials. Accordingly, employees of Terracon should neither give nor
       accept any gifts which are or could reasonably be perceived as
       inappropriate. Questions regarding what constitutes appropriate gifts
       should be directed to the employee’s supervisor or the General Counsel.
    D. Moonlighting Without Permission: Terracon’s workload is unpredictable.
       Upon occasion, our employees are asked to work unusual and/or long
       hours, sometimes with short notice, and outside employment must not
       restrict this flexibility. The following are examples, but not an exhaustive
       list, of restrictions on outside employment:
                 Work for others cannot be performed during normal work hours, or
                 be performed for Terracon’s clients or fall within a range of services
                 normally provided by Terracon.
                 Terracon’s equipment shall not be used when working for others.
                 Moonlighting by an employee is permitted for hourly or temporary
                 employees as long as the work does not interfere with the duties at
                 Terracon.
                 Salaried employees must receive written permission from the
                 Human Resources Committee before performing services for
                 others. Normally, this will be strongly discouraged. Salaried
                 employees must submit a written request to the Human Resources
                 Committee for approval prior to performing this type of work.
                 Work done for gratis, such as for a friend, neighbor or civic
                 organization, is acceptable so long as it does not in any way reflect
                 actual or perceived liability by Terracon, fall within a range of
                 services normally provided by Terracon, or involve the use of
                 Terracon’s equipment.
          Any question regarding such activity should be discussed with the
          supervisor or Office Manager.
    E. Equal opportunity policies: Terracon is an equal opportunity employer and
       does not tolerate discrimination against applicants or employees based on
       race, color, religion, national origin, handicap, age, sex, veteran status or
       any other category protected under federal, state or city law.
       Discrimination in decisions concerning recruitment, hiring, compensation,
       benefits, training, termination, promotions, or any other condition of
       employment or career development is strictly prohibited.




Adopted September 2005                       4
      2:19-cv-00396-RMG              Date Filed 02/11/19          Entry Number 1-1    Page 34 of 96



    F. Respecting the rights of others: Terracon is committed to providing a work
       environment that is free from harassment, intimidation, and/or coercion of
       any type and will not tolerate the use of discriminatory slurs, unwelcome or
       unsolicited sexual advances or harassment, or any other remarks, jokes or
       conduct that creates or fosters an offensive or hostile work environment.
       Employees of Terracon at all levels must act with respect and civility
       towards clients, coworkers and outside firms to ensure the basic principles
       of respect and dignity are exercised in all working relationships.
    G. Honest and fair treatment: Employees of Terracon should strive to
       outperform our competition fairly and honestly. Advantages over
       competitors are not to be obtained through unethical or illegal business
       practices. Employees should treat all clients, suppliers and fellow
       employees honestly and fairly.
    H. Safe workplace: Terracon is committed to a safe workplace in carrying out
       its operations. Terracon regularly evaluates and implements safety
       standards, programs and employee training to ensure a healthy and safe
       work environment for employees, clients, contractors and members of the
       general public. Safety is everyone's responsibility. Terracon is committed
       to safety and expects the same commitment of all employees. With the
       exception of law enforcement personnel, possession of firearms in
       Terracon buildings, vehicles, or parking facilities, or the possession of
       firearms on property owned or controlled by Terracon clients is strictly
       prohibited.
    I. Substance Abuse: Terracon has a vital interest in maintaining safe, helpful
       and efficient working conditions for all employees. Being under the
       influence of alcohol or other drugs on the job may pose serious safety and
       health risks not only to the user, but also to those who work with the user.
       Each employee must report to work in a physical condition that will allow
       him or her to perform their job in a safe and efficient manner. Employees
       may not be under the influence of or use, sell, purchase, transfer,
       manufacture, or possess prohibited controlled substances while
       performing any work for Terracon or while on Terracon-owned or –
       controlled premises.        Terracon has established requirements for
       substance abuse testing for the following: pre-employment, periodic, post-
       accident, reasonable suspicion, rehabilitation follow-up, contractual
       obligation, and federally mandated testing situations. The legal use of
       prescribed drugs is permitted on the job only if it does not impair the
       employee’s ability to perform the essential functions of the job effectively
       and in a safe manner that does not endanger other individuals in the
       workplace. Please refer to Terracon’s Safety and Health Manual for our
       detailed Controlled Substances and Alcohol Policy.




Adopted September 2005                    5
      2:19-cv-00396-RMG               Date Filed 02/11/19           Entry Number 1-1    Page 35 of 96



    J. Company resources, information and funds: All employees are expected
       to protect and promote ethical and proper use of Terracon’s assets and
       ensure their efficient use. Theft, carelessness and waste have a direct
       impact on Terracon’s profitability. Terracon’s property is expected to be
       used only for legitimate business purposes
    K. Data and Information Integrity: Terracon’s services require the collection,
       generation and evaluation of data. Our reputation is based on providing
       accurate and reliable results. Occasionally, data may be suspect, missing
       or obviously incorrect. Use of suspect or missing data could jeopardize
       our credibility with a client and, on occasion, lead to uncomfortable
       situations and possibly confrontations with clients, supervisors, and third
       parties. Re-collection of data may be required to prove or disprove the
       original data. As an alternative, report the data, explain why the data are
       believed to be incorrect and note to what extent, if any, the data were
       used in the analysis. Alteration or fabrication of data or directing staff to
       do this is not an alternative. Changing data or fabricating data is not
       considered judgment but rather fraud (intentional deceit). There can be no
       circumstances under which falsification or fabrication of data is tolerated.
    L. Timesheet Integrity: Terracon’s financial systems and timesheet data entry
       programs are the cornerstones on which our financial success is built. To
       that end, it is imperative that all employee timesheets and related expense
       reports be prepared in an accurate, honest and ethical manner. Failure to
       accurately report timesheet data and expenses misstates the actual
       performance of personnel and projects and affects the accuracy of long
       term analysis upon which Terracon determines future business strategies.
       In addition, timesheet inaccuracies can create liability for Terracon in
       project litigation and fee disputes. Public sector clients (and, increasingly,
       private sector clients) have strict rules on time sheet accuracy and have
       the right and authority to demand immediate audits of project billing
       information.
    M. Fiscal Responsibility and Financial Integrity: Terracon’s corporate and
       business records must be completed accurately and honestly. The making
       of false or misleading entries, whether they relate to financial results or
       technical results, is strictly prohibited.
    N. Sensitive and confidential information/Employee data: Each employee has
       the duty to protect sensitive and confidential information, including
       personal employee data. Confidential information may include business
       information, financial information, engineering ideas and designs, project –
       related reports and formats, databases, configuration of our computer
       systems, customer lists, pricing strategies, marketing plans and materials,
       personnel data, personally identifiable information pertaining to our
       employees (e.g., salary or performance-appraisal data), clients or other
       individuals, and similar types of information provided to Terracon by
       clients, suppliers, partners and employees. All confidential information of


Adopted September 2005                     6
         2:19-cv-00396-RMG             Date Filed 02/11/19           Entry Number 1-1       Page 36 of 96



           Terracon belongs to Terracon and must be maintained as confidential.
           Except as necessary to conduct our business, posting or discussion of any
           Terracon confidential information concerning our business, employees,
           information or prospects is prohibited. If an employee leaves Terracon,
           all records containing any Terracon confidential information in an
           employee’s possession must be immediately returned to Terracon.
       O. Compliance with applicable governmental laws, rules and regulations:
          Terracon must compete vigorously, but at the same time do so in strict
          compliance with laws and regulations applicable to Terracon’s activities.
          Each employee must take reasonable measures to ensure Terracon’s
          compliance and no employee should at any time take any action on behalf
          of Terracon which violates any applicable law or regulation. Violation of
          governing laws can be a criminal offense and can result in monetary fines
          and imprisonment.
       P. Reporting any questionable behavior: Terracon expects each employee to
          promptly report any questionable behavior, as described below under
          “Report of Violations”, without fear of disciplinary action or retaliation.


                             III. Report of Violations

       An employee, officer or director has an ethical duty, and in some cases, a legal
obligation to promptly report any action that he or she reasonably believes to constitute
a violation of this Code. Questions may also arise regarding the actions of suppliers,
subcontractors or customers. Employees who suspect violations of law or Terracon’s
policies must report such matters to their supervisor. Employees who believe it is not
advisable or practical to report to their supervisor can contact the General Counsel or
the Chairman. No disciplinary or other retaliatory action will be taken against any
person reporting a violation. Terracon will take disciplinary action against any
employee involved in retaliation.
      An employee with any questions, concerns or complaints regarding matters
covered by this Code of Business Conduct and Ethics can use any of the following
contact methods to get help:
           Ethics Helpline – 1.866.277.2591
           E-mail – ethics@terracon.com
           Fax – 1.913.599.5727
           Regular Mail
       Questions, concerns, and/or complaints (collectively called “complaints”) should
be sent to the attention of General Counsel. Complaints received through these means
shall be handled confidentially and forwarded to the General Counsel. Complaints
received via the Helpline, fax or regular mail may be reported anonymously. Upon


   Adopted September 2005                     7
         2:19-cv-00396-RMG                Date Filed 02/11/19         Entry Number 1-1        Page 37 of 96



receipt of a complaint the General Counsel will acknowledge receipt to the sender. No
acknowledgement will be made in the event of an anonymous complaint. The General
Counsel will verify that the complaint actually pertains to a matter covered by these
procedures and will develop a recommended strategy for investigating the complaint.
       The General Counsel will promptly report all complaints relating to material
matters covered by these procedures and the recommended strategy for investigating
the complaint to the Chairman of the Board. The Chairman shall provide direction and
oversight to the General Counsel regarding an appropriate investigation. Confidentiality
will be maintained to the full extent possible, consistent with the need to conduct an
adequate review and investigation. Prompt and appropriate corrective action will be
taken as warranted in the judgment of the Chairman and the General Counsel.
       The General Counsel shall maintain records of all complaints covered by these
procedures, tracking their receipt, investigation and resolution and shall prepare a
periodic report to the Board.
       If a complaint involves the General Counsel, it should be reported to the
Chairman of the Board, who will conduct an independent investigation. If a complaint
involves the Chairman, the General Counsel has the authority to conduct an
independent investigation and shall report the results of the investigation to the Board of
Directors in its entirety.



                            IV. Accountability, Enforcement and
                               Penalties for Non-compliance

      All employees are subject to the Code of Business Conduct and Ethics and will
be held accountable for their adherence to the Code. Continued employment by
Terracon depends on full compliance with the policies and duties stated in this Code.
Every employee must acknowledge in writing that they have read and will comply with
the Code.
       The Code of Business Conduct and Ethics is part of the personnel policies of
Terracon. Accordingly, formal warning, suspension and termination shall be used as
remedies and penalties for violations of this Code as the nature and circumstances of
the violations warrant.


                                     V. Amendments

       Because this Code cannot possibly anticipate all circumstances, exceptions to
any provision of the Code may be carefully considered by the Board. This Code will be
reviewed periodically and revised, if necessary, to reflect changes in applicable law or
regulation and to cover new ethical issues as they arise. Any modification to any
provision of the Code must be approved by the Board of Directors.


   Adopted September 2005                     8
2:19-cv-00396-RMG            Date Filed 02/11/19                  Entry Number 1-1             Page 38 of 96



                                    Recruiting Process

        Hiring Manager                         Recruiter                             ATS


          Define the job                       Post open
      and ideal candidate;                     position to                          Receive
       communicate that                      the ATS and                            resumes
       with your Recruiter                  external sources




                   Regular communication between Recruiter and Hiring Manager

          Recruiter                            Recruiter                         Hiring Manager

                                                                                    Interview
            Review                            Screen & send                       candidates &
           resumes                         qualified candidates                 provide feedback
            in ATS                          to hiring Manager                        to your
                                                                                    Recruiter



                   Regular communication between Recruiter and Hiring Manager

          Recruiter                          Hiring Manager                        Recruiter

           Work with
                                                                                     Decline
       Hiring Manager                            Make
                                                                                     all other
        on offer and put                        offer to
                                                                                candidates in AMS
           together                            Candidate
                                                                                    via E-mail
       recruiting packet



                                                                                                      Nicole Hautzinger,
                                                                                                      Regional Recruiter
                                                                                                      913-577-0451
2:19-cv-00396-RMG   Date Filed 02/11/19   Entry Number 1-1   Page 39 of 96
                          2:19-cv-00396-RMG                            Date Filed 02/11/19                      Entry Number 1-1                                Page 40 of 96



                                                 Terracon Operations' Hourly Job Titles                                                January, 2008

                                        Administrative            CAD Operator              Driller                                Technician                         Specialist
                                          Sr. Admin Staff         Sr. CAD Operator        Master Driller          Technician V                  Technician II           Specialist
                                         HR Job Code: 910         HR Job Code: 850      HR Job Code: 755          HR Job Code:                  HR Job Code:           HR Job Code:
                                                                                                                    CMT: 891                    CMT: 880                CMT: 895
                                       Administrative Staff III   CAD Operator II           Driller IV
                                                                                                                Environmental: 800         Environmental: 830       Environmental: 815
                                                                                                                 General: 704                General: 734             General: 705
                                         HR Job Code: 920         HR Job Code: 860      HR Job Code: 760
                                                                                                                Geotechnical: 700          Geotechnical; 730        Geotechnical: 745
                                       Administrative Staff II     CAD Operator I           Driller III              Lab: 802                     Lab: 832              Lab: 817
                                         HR Job Code: 930         HR Job Code: 870      HR Job Code: 770          Technician IV                 Technician I
                                       Administrative Staff I                               Driller II             HR Job Code:                 HR Job Code:
                                                                                                                     CMT: 890                   CMT: 875
                                         HR Job Code: 940                               HR Job Code: 780
                                                                                                                Environmental: 810         Environmental: 840
                                                                                                                  General: 714               General: 744
                                                                                             Driller I
                                                                                                                Geotechnical: 710          Geotechnical: 740
                                                                                        HR Job Code: 790             Lab: 812                     Lab: 842
                                                                                                                  Technician III
                                                                                                                   HR Job Code:
                                                                                                                    CMT: 885
                                                                                                                Environmental: 820
                                                                                                                  General: 724
                                                                                                                Geotechnical: 720
                                                                                                                     Lab: 822




IMPORTANT: The job description should be reviewed for specific requirements such as education, skills and experience. Job descriptions are available on TerraNet under the Human Resources tab/HR Tools.
                                                2:19-cv-00396-RMG                                                       Date Filed 02/11/19                                             Entry Number 1-1                                            Page 41 of 96



                                                                                                Terracon Operations' Salaried Career Track                                                                                                                                                  December 28, 2008

                              Technical Professional                                                     Project Management                                                                         Operations Management
                                                                                                                                                                                                                   Regional/Office
                                                                                            Professional                      Technical                      Professional                       Technical             Manager                            Senior Manager                 Client Development               Administrative
       Senior Consultant: 2330                          Senior Staff                    Sr. Project Mgr.-Prof: 2350    Sr. Project Mgr.-Tech: 2355     Department Mgr. III-Prof: 0087   Department Mgr. III-Tech: 0085   Regional Manager: 0040     Operating Group Manager II: 0013    Client Dev. Manager: 0950        Admin. Mgr. II: 2555
                                             Sr. Staff Environmental Engineer: 2010
             Senior Project                  Sr. Staff Geotechnical Engineer: 2040      Project Mgr. II-Prof: 0127      Project Mgr. II-Tech: 0125     Department Mgr. II-Prof: 0097    Department Mgr. II-Tech: 0095    Office Manager IV: 2515    Operating Group Manager I: 0016    Client Dev. Specialist II: 0960   Admin. Mgr. I: 2550
   Sr. Proj. Environmental Engineer: 2025       Sr. Staff Materials Engineer: 2070
    Sr. Proj. Geotechnical Engineer:2055             Sr. Staff Engineer: 2100            Project Mgr. I-Prof: 0137      Project Mgr. I-Tech: 0135      Department Mgr. I-Prof: 0107     Department Mgr. I-Tech: 0105     Office Manager III: 2510       Division Manager II: 0035      Client Dev. Specialist I: 0970
      Sr. Proj. Materials Engineer:2085              Sr. Staff Geologist: 2130
           Sr. Proj. Engineer: 2115               Sr. Staff Hydrogeologist: 2160       Field Project Mgr.-Prof: 2340   Field Project Mgr.-Tech: 2345                                                                     Office Manager II: 2505        Division Manager I: 0030       Marketing Coordinator: 0980
           Sr. Proj. Geologist: 2145            Sr. Staff Industrial Hygienist: 2190
        Sr. Proj. Hydrogeologist: 2175       Sr. Staff Environmental Scientist: 2220                                                                                                                                     Office Manager I: 2500
      Sr. Proj. Industrial Hygienist: 2205            Sr. Staff Scientist: 2250
   Sr. Proj. Environmental Scientist: 2235           Sr. Staff Architect: 2280
            Sr, Proj. Scientist: 2265              Sr. Staff Professional: 2310
            Sr. Proj. Architect: 2295
          Sr. Proj. Professional: 2325                       Staff
                                              Staff Environmental Engineer: 2005
                 Project II                   Staff Geotechnical Engineer: 2035
    Proj. Environmental Engineer II: 2020       Staff Materials Engineer: 2065
    Proj. Geotechnical Engineer II: 2050              Staff Engineer: 2095
      Proj. Materials Engineer II: 2080              Staff Geologist: 2125
            Proj. Engineer II: 2110                Staff Hydrogeologist: 2155
           Proj. Geologist II: 2140             Staff Industrial Hygienist: 2185
         Proj. Hydrogeologist II: 2170        Staff Environmental Scientist: 2215
      Proj. Industrial Hygienist II: 2200             Staff Scientist: 2245
    Proj. Environmental Scientist II: 2230            Staff Architect: 2275
            Proj. Scientist II: 2260                Staff Professional: 2305
            Proj. Architect II: 2290
          Proj. Professional II: 2320                        Field
                                              Field Environmental Engineer: 2000
                 Project I                    Field Geotechnical Engineer: 2030
    Proj. Environmental Engineer I: 2015         Field Materials Engineer: 2060
    Proj. Geotechnical Engineer I: 2045               Field Engineer: 2090
      Proj. Materials Engineer I: 2075                Field Geologist: 2120
            Proj. Engineer I: 2105                 Field Hydrogeologist: 2150
           Proj. Geologist I: 2135               Field Industrial Hygienist: 2180
         Proj. Hydrogeologist I: 2165         Field Environmental Scientist: 2210
      Proj. Industrial Hygienist I: 2195              Field Scientist: 2240
    Proj. Environmental Scientist I: 2225             Field Architect: 2270
            Proj. Scientist I: 2255                 Field Professional: 2300
            Proj. Architect I: 2285
          Proj. Professional I: 2315



*Each box above represents a job classification. These jobs are at
a similar level within their discipline.




IMPORTANT: The job description should be reviewed for specific requirements such as education, skills and experience. Job descriptions are available on TerraNet under the Human Resources tab/HR Tools.
             2:19-cv-00396-RMG                Date Filed 02/11/19             Entry Number 1-1         Page 42 of 96




                        CONTROLLED SUBSTANCES AND ALCOHOL



I.        GENERAL

The following policies have been established to promote a safe, healthy and efficient working
environment free of illegal and non-prescribed drug use, on the job alcohol use, and the
unauthorized use of prescription drugs. The sale, purchase, use, possession and/or reporting
to work under the influence of non-prescribed narcotics, hallucinogenic drugs, alcoholic
beverages, inhalants, marijuana or other non-prescribed controlled substances or illegal drugs
(collectively referred to as “controlled substances”) while on the property of Terracon or while
performing business on behalf of Terracon is prohibited. In addition, the sale, purchase use and
possession of equipment, products and materials which are used, intended for use of, or
designed for use with controlled substances while on the property of Terracon or while
performing any business on behalf of Terracon is prohibited.

Reporting to and being at work with a measurable quantity of over the counter drugs, where, in
the opinion of Terracon, such use prevents the employee from performing the duties of his or
her job, or where such use poses a risk to the safety of the employee, other persons or property
is prohibited. If an employee is taking over the counter or prescription drugs which may
interfere with the employee’s judgement, reflexes or the ability to perform their job, the
employee is required to immediately notify their Supervisor or Office Manager. In such cases,
the employee must either be assigned to a limited duty status, utilize paid time off (or workers
compensation benefits if applicable) or take an unpaid leave of absence.

The violation of this policy will not be tolerated and will be grounds for disciplinary action.
Notwithstanding the penalty provisions contained herein, Terracon may, at its discretion,
terminate any employee who tests positive for alcohol or controlled substances.

II.      CONTROLLED SUBSTANCES AND ALCOHOL TESTING POLICY

      A. Controlled substances testing will be mandatory for all job applicants offered employment,
         regardless of position. In no instance will Terracon require a job applicant to submit to
         controlled substances testing prior to an offer of employment. Controlled substance
         testing will be conducted in accordance with applicable state and federal laws including,
         but not limited to, US Department of Health and Human Services protocols. Applicants
         who refuse to submit to post-job offer controlled substance testing will be ineligible for
         employment. Controlled substances testing will also be required for all temporary agency
         workers. A negative controlled substances test will be obtained and reviewed by the
         Corporate Safety and Health Manager or Manager of Human Resources prior to a
         temporary agency worker’s initial job assignment. All post-offer or pre-placement
         controlled substances test results must be less than 30 days old on date of hire or initial
         job placement. Agency workers who provide controlled substance test results upon initial
         job placement need not be re-tested if they are subsequently hired by Terracon, provided
         their service to Terracon has been continuous.




Rev. 06/04                                    1-1
         2:19-cv-00396-RMG                 Date Filed 02/11/19              Entry Number 1-1         Page 43 of 96




                     CONTROLLED SUBSTANCES AND ALCOHOL

  B. As a condition of continued employment, employees of Terracon may be required to
     submit to evidential breath alcohol and/or controlled substances testing for any of the
     following reasons:

      1. Post-Accident – DOT regulations mandate post-accident testing                 following
         commercial motor vehicle (>26,000 lb. GVWR) accidents where the operator is issued
         a citation, and when death, towing of vehicles from the scene, or injuries requiring
         medical treatment away from the accident scene occur. Controlled substances and/or
         alcohol testing may also be required following a vehicle or workplace accident when, in
         the opinion of Terracon management, there is a reasonable suspicion that the accident
         may have resulted from on the job use of alcohol or drugs. In all such instances,
         Terracon management personnel will document their suspicions of controlled
         substances or alcohol use on the part of the employee, and will contact the Corporate
         Safety and Health Manager or Manager of Human Resources to arrange for testing.
         Suspected employees will be tested as soon as possible following notification of the
         accident. A Terracon management representative will drive the employees to the clinic
         for testing. In no instance will an employee suspected of controlled substances or
         alcohol impairment be permitted to drive to a clinic to receive controlled
         substances/alcohol testing.

      2. Reasonable Suspicion -- Terracon employees will be required to submit to controlled
         substances and/or alcohol testing when, in the opinion of Terracon management, there
         is reasonable suspicion to believe the employee may be under the influence of alcohol
         or controlled substances. Reasonable suspicion includes but is not limited to:
         situations where an employee is observed using alcohol or controlled substances on
         the job, while driving a Terracon vehicle or when the employee exhibits severe or
         prolonged changes in productivity. Terracon management will document their
         suspicions of drug or alcohol use on the part of the employee in all such instances and
         will contact the Corporate Safety and Health Manager or Manager of Human
         Resources to arrange for testing. A Terracon management representative will drive
         the employees to the clinic for testing. In no instance will an employee suspected of
         drug or alcohol impairment be permitted to drive to a clinic to receive controlled
         substances or alcohol testing.

      3. Regulatory Requirements -- Terracon employees will be required to submit to
         applicable controlled substances and/or alcohol testing requirements of federal or state
         regulations including, but not limited to, DOT motor carrier safety regulations affecting
         commercial vehicle operators and RSPA 199 regulations affecting personnel
         performing safety sensitive functions on pipeline projects.

     4. Client/Facility Owners Request -- Many industrial and municipal clients require that
        sub-contractors provide evidence of negative controlled substances and/or alcohol
        test results prior to entering a facility or project site. Terracon employees whose
        services are required on such project sites will be required to submit to controlled
        substances/alcohol testing imposed by facility owners, clients or potential clients of



Rev. 06/04                                 1-2
               2:19-cv-00396-RMG                 Date Filed 02/11/19             Entry Number 1-1         Page 44 of 96




                           CONTROLLED SUBSTANCES AND ALCOHOL

               Terracon. Upon request, a copy of the client’s policy or correspondence requiring
               controlled substance/alcohol testing will be provided to Terracon employees subject to
               such testing. Terracon will obtain copies of any controlled substances and/or alcohol
               test results. Any violation of a client/facility owner’s controlled substance/alcohol
               policy will be deemed a violation of Terracon’s controlled substances and alcohol
               policy.

       C. Terracon employees who refuse to submit to controlled substances or alcohol testing for
          any reason outlined above will be regarded as having tested positive and will be subject
          to the disciplinary actions outlined herein.

III.        CONTROLLED SUBSTANCES AND ALCOHOL TESTING PROCEDURES

       A.      DOT Requirements for Commercial Motor Vehicle Operators

            1. In accordance with federal DOT requirements, Terracon personnel who will be
               expected to operate commercial motor vehicles (> 26,000 lbs GVWR) will be required
               to submit to controlled substances testing immediately following the offer of
               employment. Terracon personnel assigned to positions which require the ability to
               operate commercial motor vehicles will be subject to random alcohol and controlled
               substances testing for the duration of their employment in such positions.

               •   At least 50% of Terracon commercial motor vehicle operators will be tested for
                   controlled substances by urinalysis and 10% of commercial motor vehicle
                   operators will receive evidential breath alcohol tests each calendar year.

               •   Random testing will be reasonably spread throughout each calendar year using
                   computerized random selection techniques.

            2. Once commercial motor vehicle operators are selected for random testing, the
               Corporate Safety and Health Manager will contact the affected employee's supervisor
               to determine work schedule and establish a collection date.

               •   Employees will not be notified of random controlled substances tests more than 24
                   hours in advance of testing or more than 2 hours in advance of random evidential
                   breath alcohol testing.

               •   If individuals are provided notice exceeding the time intervals specified above, the
                   test(s) will be considered invalid and the individual’s name will be returned to the
                   random controlled substance/alcohol testing selection pool.

            3. Urine sample collection/analysis and evidential breath alcohol testing will be conducted
               in accordance with the protocols specified in DOT regulations (49 CFR Part 40 Part
               382).     Sample collection, analysis, review of results and employee/employer
               notification will be conducted under the direction of a Medical Review Officer (MRO)



Rev. 06/04                                       1-3
          2:19-cv-00396-RMG                 Date Filed 02/11/19             Entry Number 1-1         Page 45 of 96




                      CONTROLLED SUBSTANCES AND ALCOHOL

          selected by the Corporate Safety and Health Manager and approved by the Terracon
          Operations Committee. The MRO will review the results of all tests mandated under
          DOT motor carrier safety regulations, and will notify the Corporate Safety and Health
          Manager of all negative test results.

       4. Results of all alcohol and controlled substances tests for commercial motor vehicle
          operators will be maintained in the employee's confidential medical/driver qualification
          file. Copies of negative test results will be forwarded to the affected employee upon
          request.

  B.      All Employees

       1. All applicants offered employment and all Terracon employees are subject to
          controlled substances and alcohol testing for the reasons outlined in Section II above.
          When such testing is required, the employee will be notified of the reason for such
          testing and the substance(s) for which the breath, urine or blood specimen will be
          analyzed. All controlled substance and alcohol testing will be performed in accordance
          with applicable state and federal laws including, but not limited to, those of the US
          Department of Health and Human Services.

          •   Results of all controlled substance and alcohol tests scheduled by Terracon will be
              reviewed by a MRO selected by the Corporate Safety and Health Manager and/or
              the client.

          •   The MRO will inform the Corporate Safety and Health Manager or the Manager of
              Human Resources of all negative test results.

       2. Results of all alcohol and controlled substances tests on non-commercial motor
          vehicle operators will be maintained by the Corporate Safety and Health Manager
          and/or the Manager of Human Resources in a confidential medical file.

       3. Employees may obtain written results of their controlled substance/alcohol tests by
          contacting the Corporate Safety and Health Manager or the Manager of Human
          Resources.

  C.      Confirmed Positive Controlled Substances Test Result

       1. In the event of a confirmed positive controlled substances test, the MRO will notify (or
          attempt to notify) the applicant or employee before contacting the Corporate Safety
          and Health Manager or the Manager of Human Resources.

       2. After notifying the employee, or after failure to contact the applicant or employee
          despite repeated attempts, the MRO will inform the Corporate Safety and Health
          Manager or the Manager of Human Resources of the confirmed positive test result.




Rev. 06/04                                  1-4
            2:19-cv-00396-RMG                 Date Filed 02/11/19            Entry Number 1-1         Page 46 of 96




                         CONTROLLED SUBSTANCES AND ALCOHOL

            •   The Corporate Safety and Health Manager or Manager of Human Resources will
                then verbally notify the affected Office Manager of the confirmed positive test
                result.

            •   All employees who test positive will receive written notification of the confirmed
                positive result within three (3) working days.

     3. Any applicant or employee who questions a confirmed positive controlled substances
        test result may, at their own expense, request a reconfirmation of the initially donated
        urine or blood sample within 72 hours following notification of the confirmed positive
        test result. Re-confirmations must be conducted at a testing laboratory accredited by
        the Substance Abuse and Mental Health Services Administration (SAMHSA). If results
        of the reconfirmation are negative, the employee will be reinstated and reimbursed the
        cost of the test and any lost pay or benefits resulting from suspension, and the initial
        test result will not be considered with regard to the administrative actions outlined
        herein.

     4. Any employee who receives a confirmed positive controlled substance test result, or
        who refuses to submit to a controlled substances test, will be prohibited from driving a
        commercial motor vehicle until a negative controlled substances test result is obtained
        and will be suspended without pay until the employee agrees to an evaluation
        performed by a Terracon-approved Substance Abuse Professional. Refusal to submit
        to an evaluation by a Substance Abuse Professional will be grounds for immediate
        termination.

        •       Substance Abuse Professionals will be selected by the affected individual following
                consultation with representatives of Terracon’s Employee Assistance Program.

        •       Employees must agree to release the results of Substance Abuse Professional
                evaluations to Terracon’s designated MRO, and to submit to recommended
                treatment or rehabilitation programs as a condition of continued employment.

        •       Costs of evaluation and treatment not covered under Terracon health insurance
                programs will be the sole responsibility of the employee.

     5. All employees who have tested positive for controlled substances will be subject to
        unannounced controlled substances testing at Terracon’s discretion for a period not to
        exceed sixty (60) months.

     6. Employees who receive a second confirmed positive controlled substances test result,
        or who refuse to submit to controlled substances testing a second time during the
        course of employment, will be terminated.




Rev. 06/04                                    1-5
            2:19-cv-00396-RMG                Date Filed 02/11/19            Entry Number 1-1         Page 47 of 96




                       CONTROLLED SUBSTANCES AND ALCOHOL


IV.     POSITIVE EVIDENTIAL BREATH/BLOOD ALCOHOL TEST RESULTS

  A. Any Terracon employee whose evidential breath or blood alcohol concentration tests 0.02
     or greater will be subject to disciplinary measures as may be specified under Terracon
     administrative policies.

  B. In accordance with DOT regulations, any commercial motor vehicle operator whose breath
     or blood alcohol concentration is 0.02 but less than 0.04 will be prohibited from operating a
     commercial motor vehicle or performing any other safety sensitive function as defined in
     49 CFR, Part 382 for a period of not less than 24 hours.

 C. No commercial motor vehicle operator may operate a commercial motor vehicle or perform
    a safety sensitive function until a return-to-duty breath or blood alcohol test has been
    conducted and an alcohol concentration of less than 0.02 is obtained.

 D. Any Terracon employee whose breath or blood alcohol concentration is 0.04 or greater
    may be subject to immediate termination. Commercial motor vehicle operators whose
    breath alcohol concentration is 0.04 or greater may not return to work until evaluated by a
    Substance Abuse Professional. Operation of commercial motor vehicles or other safety-
    sensitive functions will not be resumed until a follow-up breath alcohol test result reveals a
    concentration of less than 0.02 and the Substance Abuse Professional has released the
    employee to return to work.

      E. Any employee whose evidential breath or blood alcohol concentration exceeds 0.04 that is
         retained by Terracon must agree to an evaluation by a Substance Abuse Professional and
         must agree to release the results of the evaluation to Terracon’s MRO as a condition of
         continued employment. Substance Abuse Professionals will be selected by the affected
         individual following consultation with representatives of Terracon’s Employee Assistance
         Program.

 F. The cost of consultation with a Substance Abuse Professional, and the cost of
    recommended treatment, that is not covered under Terracon’s Health Care Plan will be the
    sole responsibility of the employee.

V.       MANDATORY SUBSTANCE ABUSE TREATMENT POLICY

  A. Terracon reserves the right to require employees, upon recommendation of a Substance
     Abuse Professional, to receive treatment for alcohol and/or controlled substance abuse as
     a condition of continued employment. Employees will be required to sign a release
     allowing Terracon to be informed of the employee’s participation in such treatment
     programs.

  B. Upon successful completion of the treatment program, Terracon reserves the right to
     perform unannounced controlled substance or alcohol testing for a period of up to 60
     (sixty) months.


Rev. 06/04                                  1-6
         2:19-cv-00396-RMG                  Date Filed 02/11/19              Entry Number 1-1     Page 48 of 96




                     CONTROLLED SUBSTANCES AND ALCOHOL


 C. Any positive test results during this period of time will result in immediate termination.

VI.   EMPLOYEE ASSISTANCE PROGRAM

  A. Any employee who has a problem with the use of alcohol or controlled substances may
     confidentially call the Employee Assistance Program (EAP). The EAP will either work
     directly with the employee or refer him/her to a local Substance Abuse Professional for
     further counseling. The cost of consultation, counseling or follow-up substance abuse
     treatment not covered under Terracon’s Health Care Plan will be the sole responsibility of
     the employee.

  B. All Terracon employees and Supervisors will receive training on the effects of alcohol and
     controlled substances in the workplace through the use of a videotape training program
     and supplemental printed materials, which contain information on behavioral
     manifestations which may indicate controlled substance use. Documentation of controlled
     substances training will be prepared by the employee’s Office Manager or designee, and
     forwarded to the Manager of Human Resources for inclusion in the appropriate employee
     file.




Rev. 06/04                                 1-7
Employment Records
              2:19-cv-00396-RMG                               Date Filed 02/11/19                                 Page
                                                                                                        Entry Number   1 of 5 Page 49 of 96
                                                                                                                     1-1


       TerraNet Portal                                                                                                       TerraNet

      E-Manual
      Employment Records
      Back to E-Manual


      The Terracon Human Resources e-Manual (e-Manual) is designed to provide helpful information to employees. The
      statements contained in this handbook are intended to offer guidance but do not modify the terms of employment.
      It is not to be construed as an employment contract of any kind. “Terracon” collectively refers to Terracon
      Consultants, Inc. and its related/affiliated companies (H.C. Nutting Company, TSVC, Inc.).


      It is our intent that this e-Manual provide information concerning most employment questions. However, it is
      understood that unforeseen situations may arise that are not addressed in this e-Manual. Should that occur, the
      Human Resources Committee will interpret the policies, and may make exceptions to policies based on particular
      circumstances.


      Terracon, at its discretion, may change, delete, suspend, or discontinue any or all parts of the policies in this e-
      Manual without prior notice. The e-Manual does not modify state or federal laws nor does it serve as legal advice.
      As changes occur, we will promptly incorporate them into this site. To the extent that applicable federal, state or
      local laws require greater or additional benefits/protections to employees than the provisions contained in this e-
      Manual, Terracon will comply with such laws.




           201 Access to Personnel Files

           202 Personal Information Changes

           203 Employee Feedback Report

           204 Outside Requests for Employee References

           205 Performance Assessments




      201 Access to Personnel Files
      Terracon will use employee information in an appropriate manner and observe and respect the individual employee’s
      right to privacy.

      Terracon will comply with all federal, state and local privacy laws and regulations. This includes appropriation,
      intrusion, public disclosure of private facts and "false light" presentations.

      Terracon will avoid appropriation, which arises when employers present in some fashion a former employee as still
      in their employ when the employee is not. This is typically done in an effort to retain clients or customers.

      Terracon will avoid intrusion, which is when the company intentionally intrudes physically or otherwise upon the
      solitude or seclusion of employees and their private affairs.

      All information that is obtained from the application, interview, or employment process will be handled in a
      confidential manner.

      Unauthorized release of confidential information may subject the person who released the information to disciplinary
      action, including discharge.

      Terracon will not make any public disclosure of private facts regarding current or former employees, and will
      safeguard company records and information about employees.

      The information contained in employee records is confidential and may be viewed only by:

               An employee in Terracon’s offices in the presence of an individual who is appointed by Terracon to
               maintain the files,

               A supervisor or manager with whom the employee has a direct reporting relationship, or

               An authorized member of the Human Resources Department.

      Only authorized personnel have access to employee records.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employmentRecords.asp                                    3/9/2009
Employment Records
              2:19-cv-00396-RMG                                Date Filed 02/11/19                                Page
                                                                                                        Entry Number   2 of 5 Page 50 of 96
                                                                                                                     1-1
      The personnel file is the property of Terracon.

      The Human Resources Department maintains the following files for each employee:

               All employment related activities, including driver’s qualification files

               Medical and/or workers’ compensation claims

               Benefits files

               A computerized data base record containing various historical information (including EEO records)

      Other files maintained on the employee by the Health and Safety Manager are:

               Medical monitoring files

               Drug testing files



      Procedures
      Every written, phone or in-person request from an outsider for information concerning present or terminated
      employees will be directed to Corporate Human Resources.

      As a general rule, Terracon will not characterize any former employee in an objectionable way or in any way that is
      not factual.

      The only information allowed to be provided by the Office Manager would be dates of employment, job title and
      whether the employee is presently with the company.

      All requests for additional information in connection with an employment reference must be approved by the
      Corporate Manager of Human Resources, the President or must be in writing with a signed release from the
      employee involved.

      All employee requests for a service letter will be handled in accordance with applicable state laws.

      All service letter requests must be referred immediately to the Corporate Human Resources Department or the
      Corporate Contract Administrator.

      All written documentation concerning an employee’s employment record with Terracon should be forwarded to
      Corporate Human Resources and maintained in the appropriate employee’s personnel file.


      Release of Salary Information
      Employee salaries are confidential. We realize that at times it may be necessary to provide salaries in order to meet
      project requirements. All such requests must be made to the Corporate Human Resources Department.


      Procedure
      The preferred method for handling payroll information is for Human Resources to send all salary information directly
      to the client.

      When this is not practical, the following guidelines for releasing salary information will be observed:


                 Pay Information Requested On                       Approvals Required


                 Employees at an individual office                  The Office Manager of that office


                 Employees in another office in the same            The Regional/Division Manager of that
                 region/division                                    region/division


                 Employees in an office in another                  The Regional/Division Manager of both
                 region/division                                    regions/divisions



      Those receiving salary information are responsible for maintaining confidentiality. Copies of correspondence that
      contains salary information should not be kept in project files.


      Back to Top




      202 Personal Information Changes



http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employmentRecords.asp                                     3/9/2009
Employment Records
              2:19-cv-00396-RMG                               Date Filed 02/11/19                                Page
                                                                                                       Entry Number   3 of 5 Page 51 of 96
                                                                                                                    1-1
      It is the employee’s responsibility to promptly notify Terracon of any changes in personal information.

      Required personal information includes, but is not limited to:

               Home address,

               Mailing address, if different from home address,

               Marital status

               Home telephone number,

               Names of dependents,

               Individuals to be contacted in the event of an emergency, and

               Educational accomplishments.

      These changes will be recorded on the "Employee Information Change Form" and sent to Corporate Human
      Resources for processing.


      Back to Top




      203 Employee Feedback Report (Revised February 11, 2000)
      Terracon encourages and expects supervisors to regularly provide employees feedback on their performance. This
      feedback can occur through oral conversations with the employee on an informal basis. Only in certain
      circumstances will the supervisor be expected to document employee issues of performance.

      To assist supervisors in documenting performance on their respective employees in special circumstances, Terracon
      has developed a single page "Employee Feedback Report."

               This report should be used by the immediate supervisor to document any incident, circumstance
               and/or event of employee behavior that demonstrates either a very positive or a very negative impact
               on the Company, its clients or other employees.

               The original report should be written by the supervisor as soon after the incident occurs as is
               practicable.

               The report should be given to the employee for review and signature, and the original forwarded
               directly to Corporate Human Resources for placement in the employee’s personnel file.




      Back to Top




      204 Outside Requests for Employee References (Revised January 19, 2009)

      Periodically, Terracon will be asked to provide information on current or former employees. It is a firm policy of
      Terracon that no references will be given (either orally or in writing) by anyone other than the appropriate
      Corporate Human Resources representative, unless it is the reference letter expressly approved by Corporate
      Human Resources or Legal.


      Only the Corporate Human Resources Department is authorized to respond to verbal reference check inquiries.
      Responses to such inquiries will confirm only dates of employment, and position(s) held.

      All requests for additional employment information about current or former employees, including pay rates, must be
      in writing, directed to Corporate Human Resources.

      Responses to the written requests will be released only with a written authorization and release signed by the
      employee or former employee who is the subject of the inquiry.


      Back to Top




      205 Performance Assessment (Revised December 20, 2006)




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employmentRecords.asp                                  3/9/2009
Employment Records
              2:19-cv-00396-RMG                               Date Filed 02/11/19                              Page
                                                                                                     Entry Number   4 of 5 Page 52 of 96
                                                                                                                  1-1
      The Terracon employee development process is implemented through our Performance Management and Career
      Development program. The program focuses on setting expectations, connecting employees to the company,
      providing developmental opportunities, and coaching and feedback. Key features of the program include:


               Forward Looking Perspective

               Goals and Objectives for the Upcoming Period

               Developmental Plans and Assignments

               Employee Driven


      This program provides employees and their managers an annual opportunity to:


               Discuss the employee’s career goals

               Assess the employee’s skills and performance

               Establish performance goals, and

               Agree on an individual development plan


      Career Tracks
      The Terracon employee development program is designed around the Competencies that support our Values. These
      Competencies are tied to four career tracks and learning paths:


               Technical and Project Management

               Sales and Marketing

               Business Management, and

               Corporate Services


      As each employee pursues development, they build the competence to perform higher level jobs. Acquiring skills
      through training is not enough to develop competence. Development requires the application and practice of
      learned skills in on-the-job and external situations.


      Development along a learning path and career track will position an employee for career advancement opportunities
      that arise. However, having the competence required for a job is not the sole basis for promotion to the next career
      track level. First, there must be a business need to justify the position. Second, an employee must compete with
      other qualified candidates to earn the position. Employees who are willing to relocate will find that they have many
      more opportunities to advance than those who are not mobile.


      Development Planning
      Individual goal development can be viewed as an extension of the business planning process. Companies use a
      planning process to direct their development and investments. Similarly, an employee’s goal development sets a
      vision and direction for their career and then aligns their short term performance goals and developmental
      investments with the long term vision.


      Goals are based on the employee’s aspirations and interests, but must also align with and support the company
      strategy and business plans. The planning process starts with a discussion of the employee’s career goals.
      Together the manager and employee assess current skills and performance and identify developmental assignments
      that will help the employee improve performance and move toward his/her goals.


      Timeline & Reference Materials
      The current year’s timeline and reference materials for the Performance Management and Career Development
      program are available on TerraNet at: http://terranet.terracon.com/DepartmentTools/HR/dt_hr_PM&CD.asp




      Back to Top


      Please contact the Corporate Human Resources Department if you have questions about the items on this page.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_employmentRecords.asp                                    3/9/2009
Payroll               2:19-cv-00396-RMG                           Date Filed 02/11/19                                Page
                                                                                                           Entry Number   1 of 4 Page 53 of 96
                                                                                                                        1-1


          TerraNet Portal                                                                                                          TerraNet

          E-Manual
          Payroll
          Back to E-Manual


          The Terracon Human Resources e-Manual (e-Manual) is designed to provide helpful information to employees. The
          statements contained in this handbook are intended to offer guidance but do not modify the terms of employment.
          It is not to be construed as an employment contract of any kind. “Terracon” collectively refers to Terracon
          Consultants, Inc. and its related/affiliated companies (H.C. Nutting Company, TSVC, Inc.).


          It is our intent that this e-Manual provide information concerning most employment questions. However, it is
          understood that unforeseen situations may arise that are not addressed in this e-Manual. Should that occur, the
          Human Resources Committee will interpret the policies, and may make exceptions to policies based on particular
          circumstances.


          Terracon, at its discretion, may change, delete, suspend, or discontinue any or all parts of the policies in this e-
          Manual without prior notice. The e-Manual does not modify state or federal laws nor does it serve as legal advice.
          As changes occur, we will promptly incorporate them into this site. To the extent that applicable federal, state or
          local laws require greater or additional benefits/protections to employees than the provisions contained in this e-
          Manual, Terracon will comply with such laws.




          301 Direct Deposit of Pay

          302 Paydays

          303 Completion of Time and Expense Report

          304 Electronic Pay Stubs




          301 Direct Deposit of Pay
          The "Direct Deposit Authorization" Form is required for any employee who wishes to participate in Terracon’s
          automatic payroll deposit program. This allows employees to have paychecks automatically deposited into the
          financial institution of their choice.


          Participation
          Participation in the Direct Deposit program is voluntary.

          Supervisors should encourage all employees to participate in this program, as it is a cost saving benefit to the
          employee as well as the company in both time and money.

          Employees who do not use direct deposit will have their paychecks mailed to their homes and, depending on their
          location, checks may not arrive until the following week.

          If an employee is receiving a paycheck (versus direct deposit) and the check is lost or delayed in the mail, the check
          will be replaced the following Thursday--after the Friday of pay date. This will allow for any delays in the mail
          service.

          The "Direct Deposit Authorization" Form allows employees to have all or any portion of their paycheck directly
          deposited into the financial institution of their choice.

          An employee has a choice of up to 5 accounts.

          An employee who utilizes multiple accounts must specify a dollar amount for one or more of the accounts, with the
          balance automatically going into one of the remaining accounts.


          New Hires
          The "Direct Deposit Authorization" Form is included in the forms provided for all new employees to complete.

          All new direct deposits are "pre-noted". This is the process to verify that all routing and account numbers are
          correct. The employee will receive a "real" paycheck during this process.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_payroll.asp                                                    3/9/2009
Payroll                  2:19-cv-00396-RMG                          Date Filed 02/11/19                             Page
                                                                                                          Entry Number   2 of 4 Page 54 of 96
                                                                                                                       1-1
          Changes/Additions or New Enrollment of Current Employees

          A new "Direct Deposit Authorization" Form must be completed for any changes in amounts to existing direct
          deposits, or any additions/changes in direct deposit accounts.

          Any changes will go through the same "pre-note" procedure as a new enrollment.

          Any employee who previously declined initial enrollment can enroll at any time by completing a "Direct Deposit
          Authorization" Form and sending it to Corporate Human Resources.


          Deposit Dates
          An employee who uses direct deposit will receive a statement of his/her paycheck and payroll deductions at his/her
          home address each pay period, which are mailed from Accounting in Lenexa, Kansas every other Wednesday.

          There is always a 1 payroll delay for the first direct deposit to be effective.

          Direct deposits are normally in the employee’s account(s) by Friday of each pay period.

          Distribution

          The completed "Direct Deposit Authorization" Form, along with a voided check or copy of a check should be sent to
          Corporate Human Resources.

          Any further distribution of the completed form is the responsibility of Human Resources.


          Back to top




          302 Paydays
          Employees are paid bi-weekly, every other Friday.

          Each pay period will include earnings for all work performed for the 2 week period through the previous Saturday.

          In the event that a regularly scheduled payday falls on a recognized holiday, payday will be on the last day of work
          before the regularly scheduled payday.

          Paychecks and direct deposit advices are sent to the employee’s home address unless otherwise requested.


          Back to top




          303 Completion of Time & Expense Report
          Time and Expense Reports are important because they enable Terracon to:
                   Accurately pay employees on time,

                   Produce accurate, timely billings,

                   Build historical records of the time required to complete projects; and

                   Analyze how the company is spending its most valuable resource—time.

          For these reasons, it is mandatory that each employee complete a timesheet and submit it to his/her supervisor
          each Monday morning. Details on how to complete the Time and Expense Report can be found in the Accounting
          Manual, which is available in each office.

          For assistance completing Time & Expense Reports, use these resources:
                   Time & Expense Completion Instructions

                   Time & Expense Form




          Back to Top




          304 Electronic Pay Stubs (added February 25, 2008)




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_payroll.asp                                                  3/9/2009
Payroll               2:19-cv-00396-RMG                             Date Filed 02/11/19                                Page
                                                                                                             Entry Number   3 of 4 Page 55 of 96
                                                                                                                          1-1
          Terracon utilitizes electronic pay stubs to notify its' employees of payroll information on a bi-weekly basis.
          Employees will have access to the following information:


                  Access to their individual payroll information.
                          Pay stubs will be available Thursday morning of the payroll week.
                          Access to pay stubs for the current year and prior two years.
                  Ability to change Federal tax withholding online.
                  Ability to calculate pay check based upon “what-if” scenarios. For example, you can change tax withholdings
                  or 401K deduction and recalculate your paycheck.


          Instructions to access electronic pay stubs
          To access the system, please use this URL: https://sss2.ceridian.com/terracon or access the “Payroll Self Service”
          link in the lower left corner under the “Other Links” section of the TerraNet Portal.


          Username: first initial of first name + all of last name + last 4 digits of SSN (i.e. John Smith = jsmith6789)


          Default Password: the last four digits of employee's Social Security Number


          Employee will immediately be prompted to change their password to a minimum 6 position alpha-numeric password
          of their choice.


          IMPORTANT: The employee should use the email link located at both the top of the Welcome Page or under the
          Personal Information section to enter their e-mail address.


          Password Reminders: Two Ways to get a Password Reminder


             1.   On the log-on page, the employee should key their username into the username field and press “Need a
                  Password Reminder?”. This will display the password reminder that was entered when the employee
                  changed their password.
             2.   On the log-on page, the employee should key their username into the username field and press “Forget your
                  Password?”. A system generated password will be emailed to the employee. NOTE: this will only work if
                  the employee added their email address during their first session as directed above.


          Please note, if an employee tries to log on to the system with an erroneous username and/or password, they will be
          locked out of the system after 5 tries. The system will notify Payroll Department to reset the account.


          Personal Information Changes

          Password Change
          Allows an employee to change their system password.


          E-mail Address
          Allows an employee to add or change your e-mail address. NOTE: this can also be done by using the “change your
          email” link at the top of the page.


          Payroll & Tax Information

          Earnings Statement
          Allows an employee to see a list of their current pay stubs. The employee can then click on a check number to
          display more information.


          Check Calculations
          Allows an employee to experiment with changing earnings, tax and/or deduction information on their check in order
          to view the net effect of a change. This functionality can also be accessed from the top of the electronic pay stub.


          Federal Tax Form (W-4)
          Allows an employee to make changes to their Federal W-4 information. If your state requires a separate state W-4
          form, please make changes on the state W-4 form and send to the Coporate Payroll Department. If a separate state
          W-4 form is not required, the state withholding will be updated per the Federal W-4 change.


          To complete or change the Withholding Allowance Certificiate (Federal W-4):


             1.   Open the Employee's Withholding Allowance Certificate (Federal W-4) page.
             2.   Click the marital status that applies.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_payroll.asp                                                  3/9/2009
Payroll               2:19-cv-00396-RMG                          Date Filed 02/11/19                            Page
                                                                                                      Entry Number   4 of 4 Page 56 of 96
                                                                                                                   1-1
             3.   Enter the total number of allowances you are claiming.
             4.   To withhold an additional federal amount from each paycheck, enter the amount.
             5.   Verify the information you entered is correct.
             6.   Click Save. Verify information and click Save again.


          The request will be forwarded to the Payroll Department processing. An employee can use the Request in Process
          page to review the status of their request.


          To print your W-4 form


             1.   Open the Employee's Withholding Allowance Certificate (Federal W-4) page.
             2.   Click File Print.
             3.   Click OK.


          Please contact Cindy Bilger or Stephanie Collins if you have any questions.


          Back to top
          Please contact the Corporate Human Resources Department if you have questions about the items on this page.



                               ©2004 - 2009 Terracon | People Search | Email WebMaster




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_payroll.asp                                            3/9/2009
Leave of Absence2:19-cv-00396-RMG
                 - Leave of Absence                            Date Filed 02/11/19                                Page
                                                                                                        Entry Number   1 of 4 Page 57 of 96
                                                                                                                     1-1


       TerraNet Portal                                                                                                        TerraNet

       E-Manual
       Leave Of Absence
       Back to E-Manual


       The Terracon Human Resources e-Manual (e-Manual) is designed to provide helpful information to employees. The
       statements contained in this handbook are intended to offer guidance but do not modify the terms of employment.
       It is not to be construed as an employment contract of any kind. “Terracon” collectively refers to Terracon
       Consultants, Inc. and its related/affiliated companies (H.C. Nutting Company, TSVC, Inc.).


       It is our intent that this e-Manual provide information concerning most employment questions. However, it is
       understood that unforeseen situations may arise that are not addressed in this e-Manual. Should that occur, the
       Human Resources Committee will interpret the policies, and may make exceptions to policies based on particular
       circumstances.


       Terracon, at its discretion, may change, delete, suspend, or discontinue any or all parts of the policies in this e-
       Manual without prior notice. The e-Manual does not modify state or federal laws nor does it serve as legal advice.
       As changes occur, we will promptly incorporate them into this site. To the extent that applicable federal, state or
       local laws require greater or additional benefits/protections to employees than the provisions contained in this e-
       Manual, Terracon will comply with such laws.




            500 Leave of Absence

            504 Seasonal Leave of Absence (Special Rule)

            505 Intermittent Family or Medical Leave Covered Under the Family and Medical Leave Act




       500 Leave of Absence (Revised January 22, 2009)

       Terracon provides leaves of absence to employees in accordance with federal law, the Family and Medical Leave Act
       (FMLA) and for other reasons deemed appropriate. Terracon will comply with any provisions of state or local law
       that provide greater family or medical leave rights than the rights established under the FMLA.


       If the employee sustains a disabling work-related injury, the employee is eligible for a leave of absence in
       accordance with this policy, and subject to all applicable laws covering occupational disabilities.


       Under special circumstances, Terracon may grant a leave of absence without pay to employees on regular full time
       status who wish to take time off from work duties for reasons that are not covered under FMLA. Such leave requests
       will be evaluated based on a number of factors, including anticipated workload requirements and staffing
       considerations during the proposed period of absence. All Paid Time Off benefits must be used prior to requesting
       such a leave.


       The schedules that follow outline information concerning leaves of absences:



                     Leave of Absence                             FMLA                         Non-FMLA
                                                          Up to 12 weeks in a 12       Up to one year (combined with
                     Duration of Leave:                       month period*                   any FMLA leave)
                                                                                         No, unless approved by HR
                Job Guarantee: 1st 12 wks                           Yes
                                                                                                 Committee
                                                                                         No, unless approved by HR
               Job Guarantee: 13- 52 wks                            N/A
                                                                                                 Committee
                                                            Benefits continue on
               BENEFITS: Medical, Dental, Vision,
                                                            same basis as active                   COBRA
                      Medical Flex Plan
                                                                employee‡

                 BENEFITS: Life/AD&D, STD, LTD                Paid by Terracon        Ends on the latest of the date of
                                                                                       disability or beginning of non-




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_leave.asp                                                 3/9/2009
Leave of Absence2:19-cv-00396-RMG
                 - Leave of Absence                              Date Filed 02/11/19                                Page
                                                                                                          Entry Number   2 of 4 Page 58 of 96
                                                                                                                       1-1

                                                                                                   FMLA leave
             BENEFITS: Legal Services, Auto/Home,                                       Ends on the last day of the month
             Optional Life Insurance, Dependent Life           Paid by Employee          following the beginning of non-
                             Insurance                                                              FMLA leave


               * The 12-week period is measured backward from the date the employee uses any
               qualifying family or medical leave.


               ‡ Employee pays employee cost for benefits in which they are enrolled at time of leave.


       Family and Medical Leave Act (FMLA)


       The FMLA is a very complex law, and this policy complies with that Act. There are aspects under the FMLA which are
       not specifically referenced in this policy. In those cases, the FMLA will be the governing policy. Terracon provides
       leaves of absences for employees in accordance with FMLA who have completed at least 1 full year of service and
       have worked 1,250 hours in the previous 12 months who are temporarily unable to work due to a serious health
       condition, disability or need to take time off to fulfill family obligations as defined by FMLA. The maximum amount of
       FMLA is 12 weeks in a 12-month period measured backward from the date the employee uses any qualifying family
       or medical leave.


               Any combination of a Medical Leave plus a Family Leave cannot exceed the maximum limit stated above.
               This time will run concurrently with any paid benefit time available including but not limited to Paid Time Off
               benefits, Short Term Disability, Long Term Disability or Workers’ Compensation.
               Completion of medical certification form by the treating physician will be required prior to approval of all
               FMLA leaves.
               If a husband and wife both work for Terracon and are eligible for a Family Leave of Absence, they can take a
               combined total of 12 weeks.
               Upon returning to work from FMLA, the employee will be reinstated to the same position, if it is available, or
               to an equivalent position for which the employee is qualified.


       Medical Leave of Absence


       For purposes of this policy, a serious health condition or disability will be defined as:


               inpatient care in a hospital, hospice, or residential medical care facility;
               continuing treatment by a health care provider; and
               temporary disability associated with pregnancy, childbirth, or related medical conditions;or
               employee's own childbirth.


       The employee must use any accumulated PTO benefits during the approved medical leave, which is not
       supplemented by Short Term Disability, Long Term Disability or Workers’ Compensation.


       Upon return from medical leave, you must submit a health care provider’s verification of fitness to work and may be
       required to see the Company doctor prior to returning.


       Family Leave of Absence


       For purposes of this policy, these leaves are for employees who are temporarily unable to work due to family
       obligations relating to:


               the birth, adoption, or placement of a child for adoption or foster care; or
               care for a child, spouse, or parent with a serious health condition such as:
                       illness,
                       injury,
                       impairment, or
                       physical or mental condition that involves patient care in a hospital, hospice, or residential medical
                       care facility, or continuing treatment by a health care provider.


       The employee must use any accumulated Paid Time Off benefits during the approved family leave.


       Leave to Care for Wounded Service Member (updated 1/22/2009)




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_leave.asp                                                    3/9/2009
Leave of Absence2:19-cv-00396-RMG
                 - Leave of Absence                            Date Filed 02/11/19                                 Page
                                                                                                         Entry Number   3 of 4 Page 59 of 96
                                                                                                                      1-1
       Eligible employees may take up to 26 weeks of leave to care for spouses, children, parents or next of kin who are
       service members with serious illnesses or injuries incurred during active duty in the Armed Forces, National Guard
       or Reserves. This leave is available only during one 12-month period and is combined with all other FMLA leaves in
       that period, resulting in a maximum total leave entitlement of 26 weeks. As with all FMLA leaves, the time is unpaid
       and the employee must use any accrued paid time off (PTO) during this leave.


       Leave Related to Active Duty or Call to Duty (added 1/29/2008)


       Eligible employees may take up to 12 weeks of FMLA leave in a 12-month period to deal with “any qualifying
       exigency” that arises from a spouse’s, child’s or parent’s active duty in the Armed Forces, including an order or call
       to duty. This leave is not confined to a single 12-month period. The 12 weeks is reduced by leave for any other
       qualifying FMLA event during the 12-month period.


       Applying for a Leave of Absence (Employee’s Responsibility)


       A written request for a Leave of Absence should be requested on the "Request for Leave of Absence" Form and
       submitted to employee’s supervisor. This should be completed at least 30 days in advance of foreseeable events
       and as soon as possible for unforeseeable events, normally within two (2) work days after learning of the need for
       the leave.


       Any changes in this information should be promptly reported to the employee’s supervisor, manager or Corporate
       Services Representative (CSR) and Corporate Human Resources.


       Approval Process of a Leave of Absence


       After acknowledging the Request for Leave of Absence, the supervisor will forward request to Corporate Human
       Resources.


               OGM approval may be required, if request for leave is not for medical or family related reasons.


       Corporate Human Resources will send a letter outlining the employee’s rights under FMLA and supply a medical
       certification form, if applicable.


       IMPORTANT: Medical certification must be completed by treating physician and returned to Corporate Human
       Resources for leave to qualify under FMLA within 15 days or the leave can be delayed or denied.


       Afer medical certification is received and reviewed by Corporate Human Resources notification will be sent to the
       employee with a status update regarding if their FMLA leave has been approved or denied.


       Returning from a Leave of Absence


       So that the return to work from a leave of absence can be properly scheduled, the employee must provide the
       supervisor or manager with at least two weeks advance notice of the intended date of return to work or as soon as
       practicable. Upon return from Medical Leave, the employee must submit a health care provider's verification of
       fitness to return to work, and may be required to see the Company doctor prior to returning.


       If the employee fails to report to work promptly at the end of the approved leave period, Terracon will assume that
       the employee has resigned.


               If the employee does not return from FMLA leave and their condition warrants returning, Terracon may
               recover the full cost of medical and/or dental coverage paid by the Company during the period of leave.


       Employee Change Form (Office Responsibility)


       Employee’s office must submit an Employee Change Form after employee’s last day worked prior to leave of
       absence and also upon employee returning to work after completion of leave of absence.


       Call Corporate Human Resources if further information is needed.


       Back to Top




       504 Seasonal Leave of Absence (Special Rule) (Revised January 1, 2005)




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_leave.asp                                                   3/9/2009
Leave of Absence2:19-cv-00396-RMG
                 - Leave of Absence                            Date Filed 02/11/19                               Page
                                                                                                       Entry Number   4 of 4 Page 60 of 96
                                                                                                                    1-1

       The company may request that an hourly employee who works in an office or on job sites typically located in
       northern climates take a "seasonal" leave of absence where there is a reasonable chance of the employee being
       recalled. This LOA would be approved by the Office Manager and Division/Regional Manager/OGM.

       Benefits
       During the Seasonal Leave of Absence, the employee will be placed on COBRA, where applicable, for benefits. As a
       special benefit for the first 4 months of the COBRA period, the employee will be allowed to continue enrollment in
       benefit plans by paying the employee portion of the cost of coverage. If the employee chooses to not return to
       employment at the end of the seasonal leave of absence, the employee must repay the costs that Terracon paid on
       the employee’s behalf for benefits during the period of the seasonal leave of absence. See Non-FMLA Leave in
       Section 500 of this manual for benefit coverage after the 4 month period ends.


       Back to Top




       505 Intermittent Family or Medical Leave Covered Under the Family and Medical Leave
       Act (updated November 25, 2004)

       An employee can take Family or Medical Leave on an intermittent or reduced leave basis if it is for one of the
       following reasons:


               the birth, adoption, or placement of a child for adoption or foster care.
               medically necessary treatments (planned or unplanned) for serious health condition.
               to recover from treatment for serious health condition.
               to recover from serious health condition.
               to provide care or psychological comfort to family member with serious health condition.
              for absences when the employee or family member is incapacitated or the employee cannot perform
              essential functions of position regardless of whether health care provider prescribes treatment.


       Family or Medical Leave taken on an intermittent leave basis may be in any increment with the minimum amount
       taken being one quarter hour. In a day in which an employee works part of the day and takes intermittent leave for
       the remainder of the day, the employee will be paid on an hourly basis as allowed by the Fair Labor Standards Act.
       This provision also applies to salaried employees.

       PTO and holiday benefits will be prorated based on the number of hours worked during the period of the leave. This
       amount will be added to the employee’s accumulation following the expiration of the FMLA leave.

       Family leave for the purposes of child care may not be intermittent unless approved by management or the mother
       or child has a serious health condition in connection with the birth.


       Back to Top


       Please contact the Corporate Human Resources Department if you have questions about the items on this page.



                             ©2004 - 2009 Terracon | People Search | Email WebMaster




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_leave.asp                                               3/9/2009
Miscellaneous      2:19-cv-00396-RMG                           Date Filed 02/11/19                                Page1-1
                                                                                                        Entry Number   1 of 10 Page 61 of 96



       TerraNet Portal                                                                                                        TerraNet

       E-Manual
       Miscellaneous
       Back to E-Manual


       The Terracon Human Resources e-Manual (e-Manual) is designed to provide helpful information to employees. The
       statements contained in this handbook are intended to offer guidance but do not modify the terms of employment.
       It is not to be construed as an employment contract of any kind. “Terracon” collectively refers to Terracon
       Consultants, Inc. and its related/affiliated companies (H.C. Nutting Company, TSVC, Inc.).


       It is our intent that this e-Manual provide information concerning most employment questions. However, it is
       understood that unforeseen situations may arise that are not addressed in this e-Manual. Should that occur, the
       Human Resources Committee will interpret the policies, and may make exceptions to policies based on particular
       circumstances.


       Terracon, at its discretion, may change, delete, suspend, or discontinue any or all parts of the policies in this e-
       Manual without prior notice. The e-Manual does not modify state or federal laws nor does it serve as legal advice.
       As changes occur, we will promptly incorporate them into this site. To the extent that applicable federal, state or
       local laws require greater or additional benefits/protections to employees than the provisions contained in this e-
       Manual, Terracon will comply with such laws.




            701 Motor Vehicle Operation

            702 Personal Property at the Workplace

            703 Corporate Services Representative (CSR)

            704 Solicitations and Distributions

            705 Payment for Out-of-Town Travel


            706 Bulletin Boards


            708 Local Computer Administrator

            709 Computer Resources Usage

            710 Employment Dispute Resolution Program

            711 Use of Phone, Copying Machines and Mail Systems

            712 Federal and State Required Posters

            713 Firearms Policy




       701 Motor Vehicle Operation (Revised 10/1/04)
       When driving company vehicles, employees are expected to exercise good judgment and are responsible for the
       proper care of the vehicle. Any abuse or misuse of company vehicles or driving of company vehicles while under the
       influence of alcohol or illegal drugs is prohibited.

       Driving Status
       Each employee is assigned a driving status in one of the following 5 categories:

            1. Commercial Vehicle

                Applies to any employee who will be driving a vehicle of 26,000 pounds GVWR or greater.

                     Employees in this category are required to have a valid commercial driver’s license (CDL), and
                     must comply with applicable provisions of the Department of Transportation Motor Carrier Safety
                     Regulations.

            2. Regular Terracon Vehicle




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_misc.asp                                                  3/9/2009
Miscellaneous        2:19-cv-00396-RMG                        Date Filed 02/11/19                               Page1-1
                                                                                                      Entry Number   2 of 10 Page 62 of 96


                Applies to all other company vehicles less than 26,000 pounds GVWR and/or if they will be driving a
                Terracon vehicle at least three times a week on a regular basis.

                     Employees in this category are required to have a valid driver’s license.

           3. Personal Vehicle

                Applies to any employees who will be driving a Terracon Vehicle three or less times per week and are
                generally expected to drive their personal vehicle on Company business.

                     Required to have a valid driver’s license and appropriate insurance

           4. Not to Drive on Company Business

                Employees in this category do not have a valid driver's license, have driving records which do not meet
                Terracon criteria, or would never be required to drive on company business. Employees placed in this
                status must not be allowed to drive either a company vehicle or a personal vehicle on company
                business.

           5. Privilege to Drive on Company Business

                Applies to any employee who has been granted permission to routinely commute to and from home in
                a company vehicle. (This does NOT include individuals who may occasionally be permitted to take a
                vehicle home for a legitimate business purpose.) Employees granted permission to routinely commute
                in a company vehicle must sign a Company Vehicle Commuting Privilege Affidavit which must be
                approved by both Office and Division Managers. Employees will be taxed on the value of the company
                vehicle commuting benefit.




       Assigning Driving Status to Employees
       New Employees
       New employees are assigned a driving status on their first day of employment when their supervisor completes the
       "Salaried Offer Letter Approval Form" or the "Hourly New Hire Form."

       The supervisor must check 1 of the 5 driving status choices:


                           Terracon Commercial Vehicle >                     Personal Vehicle
                     c
                     d
                     e
                     f
                     g     26,000 lbs.
                                                                      c
                                                                      d
                                                                      e
                                                                      f
                                                                      g

                           Regular Terracon Vehicle                          Not to Drive on Company Business
                     c
                     d
                     e
                     f
                     g                                                c
                                                                      d
                                                                      e
                                                                      f
                                                                      g
                                                                             Privilege to Commute w/ Co. vehicle
                     c
                     d
                     e
                     f
                     g                                                c
                                                                      d
                                                                      e
                                                                      f
                                                                      g      (Approved Commuting Affidavit
                                                                             required)




       Current Employees
       If a current employee’s driving status changes from one category to another, the supervisor should send an updated
       "Employee Information Change Form" to Corporate Human Resources noting this change.

       Rental Vehicles
       When a rental car is used on company business, it is not necessary to purchase insurance on the rental car from the
       rental car agency. Terracon’s automobile insurance provides coverage for rental cars used by employees on
       company business.

       The complete Motor Vehicle Operations Policy is in the Health & Safety Manual.
                         See pages 69-78 of this document
       Back to Top




       702 Personal Property at the Workplace
       Terracon is not responsible for the personal property that employees bring to the workplace. This includes such
       items as pictures, personal affects, books, references, electronic equipment and tools/equipment.


       Back to Top




       703 Corporate Services Representative (CSR) (Revised May 27, 2008)




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_misc.asp                                                 3/9/2009
Miscellaneous      2:19-cv-00396-RMG                           Date Filed 02/11/19                                 Page1-1
                                                                                                         Entry Number   3 of 10 Page 63 of 96

       In order to facilitate administrative functions in each local office, one employee, other than the Office Manager, is to
       be designated as the Corporate Services Representative (CSR). In larger offices, there may be more than one
       employee sharing the CSR duties. The CSR will serve as a liaison between the respective local office and the
       corporate staff in the areas of Human Resources, Accounting and General Administration.


       The creation of this position serves two purposes:


               By identifying and training CSR’S at the local office, employees have a local office representative for Human
               Resources, Accounting and general administration guidance and assistance; and
               It will allow the Office Manager to perform other activities more related to managing an office.


       The selection of the employee who is to perform these responsibilities should be based upon the following criteria:


               The employee must have the confidence of the Office Manager
               The employee should have longevity with the company (at least two years with the company is
               recommended)
               The employee should be able to and allowed to exercise some independent judgment when appropriate
               The employee should be in the office fairly consistently (not traveling out of town).


       Procedures for Selection


       The Office Manager, upon approval of the Division Manager, has the authority to appoint or designate a Corporate
       Services Representative for the local office.


       The name of the newly appointed or designated CSR should be sent to the Corporate Human Resources department.
       Human Resources will notify the:


               Communications Department in order to update the CSR listing on TerraNet, and
               Information Systems to update the Email listing.


       All Corporate staff members are eligible to use the CSRs to assist in communication with the respective offices as
       necessary.


       General Responsibilities


       Human Resources


               Ensure that each new employee completes the orientation program.
               Notify (through proper paperwork and/or computer input) of any employee changes.
               Communicate Human Resources policies/procedures as instructed.
               Coordinate employee enrollment in training and seminars.
               Coordinate employee benefits information and paperwork.


       Accounting


               Process time and expense reports
               Assure job cost accounting procedures are followed
               Coordinate client invoices with Corporate
               Process accounts payable vouchers
               Handle miscellaneous charges


       General Administration


               Act as office reporter for Inside Terracon
               Coordinate Corporate policies with Office Manager
               Order printed materials (business cards, etc)
               Process the Terracon Companies Claim Reporting Form




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_misc.asp                                                      3/9/2009
Miscellaneous        2:19-cv-00396-RMG                         Date Filed 02/11/19                                 Page1-1
                                                                                                         Entry Number   4 of 10 Page 64 of 96

       Back to Top




       704 Solicitations and Distributions (Revised February 14, 2006)
       (does not apply to Naperville or Rockford, Illinois)

       Employees may not solicit any other employee during their working time, nor may employees distribute literature in
       work areas at any time. Under no circumstances may an employee disturb the work of others to solicit or distribute
       literature to them during their working time.

       Persons not employed by Terracon may not solicit or distribute literature to Terracon employees for any purposes on
       Terracon premises.

       Back to Top




       705 Payment for Out-of-Town Travel (updated April 22, 2007)
       (Added August 1, 2003, formerly in the Accounting Manual as Travel Policy, Allowance of Out-of-Town Assignments
       and Temporary Assignments to a Job Site, 1/1/93)

       Out-of-Town Assignments Requiring Overnight Lodging
       An out-of-town assignment is one that requires overnight stay of an employee at a location that is not their normal
       residence and approved by the Office Manager. Travel time and mileage will be paid to the job site for the initial
       mobilization and from the job site for the final demobilization. Travel time and mileage back to the home office prior
       to final demobilization will be paid if the Office Manager requests the employee to return.

       Except as otherwise noted in this section, no other travel time or expense to and from the home office will be paid
       without authorization by the Office Manager. If the project extends over a weekend and into the following week, per
       diem will be paid for Saturday and Sunday in lieu of travel time and mileage to and from the home office regardless
       of whether work is performed on Saturday and Sunday.

       The daily base of operation for out-of-town assignments will be the project site. Except as noted below in this
       section, travel time and mileage to and from the project site for lodging, meals or other non-project specific needs
       will not be paid. If suitable lodging is not available within 10 miles of the site, any additional travel time over 15
       minutes each way will be paid.

       To the extent that project conditions allow, supervisors and/or project managers will attempt all reasonable efforts
       to permit the employee to work at least forty (40) hours per week when on an out-of-town assignment. However,
       conditions may arise that prevent this from occurring.

       Short Term Out-of-Town Assignments
       Short-term out-of-town assignments are less than three (3) weeks in length. Reimbursement for lodging and meal
       expenses will be paid in accordance with the reimbursement guidelines below from project start through assignment
       conclusion including weekends with no paid trips home.

       Mid-Term Out-of-Town Assignments
       Mid-term out-of-town assignments are those which last from three (3) to nine (9) weeks. Travel expenses for
       mileage, plane fare, or private transportation for one (1) round trip to the employee’s home office will be paid for
       each full three weeks out of town. The mode of transportation will be determined on an individual basis by the
       responsible Office Manager.

       Reimbursement for lodging and meal expenses will be paid in accordance with the reimbursement guidelines below
       from project start through assignment conclusion including weekends and trips home.

       Long-Term Out-of-Town Assignments
       Long term out-of-town assignments are those lasting longer than nine (9) weeks. Special travel and/or expense
       arrangements will be made for these assignments on a case-by-case basis.

       Out-of-Town Assignments to Other Terracon Office Locations
       When an employee is assigned temporarily to another Terracon office that requires overnight stay in temporary
       lodging, travel back and forth to his/her home office or residence is treated the same as if the employee had been
       assigned to an out-of-town job site. Other expenses such as travel time and mileage to a series of part-time or
       short duration jobs in and around the local office will be treated similarly to expenses incurred when working at the
       home office.

       Temporary Assignments Not Requiring Overnight Lodging
       On occasion, employees may receive temporary assignments (chargeable or non-chargeable) that require them to
       report directly to a location that is not their home office and return home each day. Under these circumstances, the
       employee may not be paid travel time or mileage, or the employee may be paid a reduced amount depending upon
       the actual distance the employee lives from the office and the distance from the employee’s residence to the




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_misc.asp                                                    3/9/2009
Miscellaneous        2:19-cv-00396-RMG                        Date Filed 02/11/19                                 Page1-1
                                                                                                        Entry Number   5 of 10 Page 65 of 96

       assignment location.

       Generally, the employee would not be paid any travel time or mileage if the distance from their residence to the
       assignment is less than the distance from their residence to the office. Any necessary trips from the assignment
       location to the office will be paid at normal mileage and travel time rates. These special arrangements are to be
       made by the local Office Manager in conjunction with the employee, and in all instances will be discussed prior to
       being implemented.

       At the discretion of the Office Manager, a per diem allowance in lieu of travel expenses (time and mileage) may be
       paid on projects farther than 40 miles from the home office.

       Terracon travelers are required to stay in reasonably priced hotels and motels that are typical of the area. If a
       special rate has been negotiated in a specific city, the traveler should stay at the designated property. At the
       discretion of the Office Manager on long-term assignments, Terracon may pay directly for the lodging and provide
       the employee a weekly meal allowance.


       Reimbursement Guidelines
       Out of Pocket Basis

       Salaried employees will be paid actual out-of-pocket expenses for lodging and meals while away overnight from
       home.

       Travelers must request reimbursement on the weekly Time & Expense Report. All receipts for lodging must be
       attached to the Time & Expense Report. The room rental charges and all other allowable charges (i.e., telephone,
       meals, etc.) appearing on the bill should be reported separately. Personal charges for such items as room service,
       shoeshine, pay TV or movies, etc., are not reimbursable. Additionally, any penalty assessed by a hotel/motel due to
       an employee’s failure to cancel a reservation will not be reimbursed.

       Per Diem Basis
       All hourly employees will be paid a per diem for lodging and meals while away overnight from home. At the
       discretion of the office manager, this may also apply for jobs in or near town but a long distance from the office.
       Overnight lodging cost may be reimbursed at actual out of pocket costs in high cost areas if approved by the office
       manager. All receipts for out of pocket lodging must be attached to the Time and Expense Report.

       The per diem allowance should be recorded on the Time & Expense Report, and the allowance will be reimbursed as
       follows:


                Lodging $ 70.00/day

                Meal allowance for the full day $ 30.00/day

                Meal allowance for the final day after having been out of town at least one night: $15.00/day

                Full meal allowance of $30.00/day for final day will be paid if employee returns to the office after 6:00
                p.m.

                Total Per Diem Rate is $100.00/day.



       In unique instances, a Division Manager may authorize different per diem rates for high cost living areas.


       Back to Top




       706 Bulletin Boards (Added February 14, 2006)
       (does not apply to Naperville or Rockford, Illinois)


       Terracon uses bulletin boards to transmit information to employees quickly and accurately.


       The company maintains two types of bulletin boards; one for company communications and one for items to be
       posted by employees.


       Company Bulletin Boards


       Each office has a bulletin board that will be used for Terracon information. These bulletin boards are reserved for
       information concerning business-related subjects such as Terracon policies and plans, important federal and state
       labor laws, employment, safety procedures, important promotions, changes in operations, and other topics that
       concern or affect employees. All employees are expected to check this bulletin board periodically for new and/or
       updated information and to follow the rules set forth in all posted notices. Employees may not remove material
       from the company bulletin boards.


       Employee Bulletin Boards



http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_misc.asp                                                 3/9/2009
Miscellaneous        2:19-cv-00396-RMG                          Date Filed 02/11/19                               Page1-1
                                                                                                        Entry Number   6 of 10 Page 66 of 96

       At Office Manager discretion, offices may provide employee bulletin boards for information concerning product news,
       notices of recreational clubs or organizations, want ads, and other general-interest items. Employee postings may
       not be inconsistent with any other Terracon policies and may not obscure any required company postings. The
       Office Manager has the right to remove any employee postings.


       Terracon is not responsible for the accuracy of announcements posted to the Employee Bulletin Board.


       Back to Top




       708 Local Computer Administrator (Updated December 5, 2003)
       In order to facilitate administrative functions related to the operation of computers at each local office, one
       employee, other than the Office Manager, is to be designated as the Local Computer Administrator (LCA). This
       employee will serve as a liaison between the respective local office and the Corporate Information Services
       department.

       The creation of this position serves the following purposes:
                It ensures that critical tasks related to the administration of our computer systems are being
                performed at each office.

                Provides a key contact at each office that will be used by Information Technology personnel to
                coordinate the resolution of issues and the implementation of new capabilities.

                Also, provides a key contact at each office that will coordinate all Information Services purchases with
                the Corporate Purchasing department.

       The selection of the employee who is to perform these responsibilities should be based upon the following criteria:
                The employee must have the confidence of the Office Manager.

                The employee should have longevity with the company (recommended two years employment with
                the company).

                The employee should be able to and allowed to exercise independent judgment when appropriate.

                The employee should be well organized and have excellent administrative skills.

                The employee should be in the office fairly consistently (not traveling out of town).

                The employee should be capable of using Microsoft Office and Outlook.




       Procedures for Selection
       The Office Manager, after consulting with the Corporate Network Manager, has the authority to appoint or designate
       a Local Computer Administrator (LCA) for the local office.

       The name of the newly appointed or designated LCA should be sent to the Chief Information Office (CIO) located at
       the corporate offices. The CIO will notify the:


                Communications Department in order to update the LCA listing on TerraNet, and

                The Information Services Manager of Network Services.




       General Responsibilities
                Ensure that backups are performed each day.

                Implements and maintains the off-site rotation of backup media (tapes).

                Ensure that the office is software compliant.

                Ensures that all computers are properly disposed of.
                Primary contact and coordinator with the Corporate Information Services department.

                Coordinates all Information Services purchases with the Corporate Purchasing Department.

                Perform the Records Management Quarterly CD backup procedures.

                Physical set up of new computers for configuration by the Corporate Information Services Helpdesk.




       Back to Top




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_misc.asp                                                 3/9/2009
Miscellaneous      2:19-cv-00396-RMG                            Date Filed 02/11/19                                 Page1-1
                                                                                                          Entry Number   7 of 10 Page 67 of 96




       709 Computer Resource Usage (Updated January 20, 2009)
       Terracon relies on its email, Internet and computer systems (the "Computer Resources") to conduct its business.
       These resources must be used properly by its employees, independent contractors, agents, and other computer
       users. Computer Resources include but are not limited to computers, workstations, PDAs, laptops, software,
       applications, email, Internet, telecommunications, networks, peripherals and other equipment and services related
       to Information Technology activities.

       The rules and obligations described below apply to all users (the "Users") of Terracon’s Computer Resources.
       Violations will be taken very seriously and may result in disciplinary action up to and including termination, civil and
       criminal liability.

       The Computer Resources are the property of Terracon and are intended to be used only for business purposes. All
       Users have the responsibility to use Terracon’s Computer Resources in a professional, ethical, and lawful manner.
       Terracon’s Computer Resources may not be used for dissemination or storage of commercial or personal
       advertisements, solicitations, promotions, destructive programs (that is, viruses or self-replicating code), political
       material, or any other unauthorized use.

       Material that is fraudulent, harassing, embarrassing, sexually explicit, profane, obscene, demeaning, intimidating,
       defamatory, or otherwise unlawful or inappropriate may not be sent by email or other forms of electronic
       communications (such as bulletin board systems, newsgroups or chat groups) or displayed on or stored in
       Terracon’s Computer Resources.

       Users may not deliberately perform acts that waste computer resources or unfairly monopolize resources to the
       exclusion of others. These acts include, but are not limited to, sending mass mailings or chain letters, spending
       excessive amounts of time on the Internet, playing games, engaging in online chat groups or otherwise creating
       unnecessary network traffic.

       All Computer Resources (e.g. equipment and software) will be purchased through the Corporate Purchasing
       department to ensure that standards are met and software licenses can be properly tracked to demonstrate
       software compliance. The company may not reimburse employees for purchases not made through the Corporate
       Purchasing department.


       User Name and Password
       Users will be assigned a unique User Name and password that they will use to access Terracon’s networks and
       applications. The User Name and password is private and confidential and under no circumstances will any User
       share their password with anyone or allow anyone to access or alter information using their User Name. Each User
       is responsible for preventing the unauthorized use of their User Name and password. A User must immediately
       contact the Helpdesk if they believe that their User Name and password has been compromised or has been used by
       another individual.


       No Expectation of Privacy
       The Computer Resources given to Users are to assist them in the performance of their jobs. Users should not have
       an expectation of privacy in anything they create, store, send, or receive on these Computer Resources. Users
       should never consider electronic communications to be confidential, private or secure. The existence of a password
       provides no guarantee of privacy.

       Users expressly waive any right of privacy in anything they create, store, send, or receive on the computer or
       through the Internet or any other Computer Resource. Users consent to allowing Terracon to access and review all
       materials.


       Computer Software Usage
       Terracon licenses the use of computer software from a variety of outside companies. Terracon does not own this
       software or its related documentation and unless authorized by the software developer, does not have the right to
       reproduce it except for backup purposes. Terracon’s policy is to abide by all software license agreements. Users who
       become aware of any misuse of software or violation of copyright law should immediately report the incident to the
       Chief Information Officer.

       Without proper authorization, Users may not do any of the following: (1) install software on any of Terracon’s
       computers; (2) copy software for use on their home computers; (3) provide copies of software to any independent
       contractors or clients of Terracon or to any third person; (4) download any software from the Internet or other
       online service to any of Terracon’s computers; (5) modify, revise, transform, recast, or adapt any software; or (6)
       reverse-engineer, disassemble, or decompile any software.

       Users may not illegally copy material protected under copyright law or make that material available to others for
       copying. Users are responsible for complying with copyright law and applicable licenses that may apply to software,
       files, graphics, documents, messages, and other material they wish to download or copy. Users may not agree to a
       license or download any material for which a registration fee is charged without first obtaining proper written
       permission.

       Personal software or data files of any kind are not to be installed on any company Computer Resource. Employees



http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_misc.asp                                                      3/9/2009
Miscellaneous        2:19-cv-00396-RMG                           Date Filed 02/11/19                                   Page1-1
                                                                                                             Entry Number   8 of 10 Page 68 of 96

       may store personal information related to schedules and contact lists on company computers that would need to be
       referenced during working hours.


       Email
       Email is an important method of communicating with each other and with our clients, customers, vendors, and
       consultants. Email may be stored indefinitely on any number of computers, including that of the recipient. Copies of
       messages may be forwarded to others either electronically or on paper. In addition, email sent to non-existent or
       incorrect usernames may be delivered to persons that were never intended.

       Documents and messages transmitted by email will utilize the same QA/QC procedures as the corresponding
       hardcopy documents.

       Material that is fraudulent, harassing, embarrassing, sexually explicit, profane, obscene, demeaning, intimidating,
       defamatory, or otherwise unlawful or inappropriate may not be sent by email.

       Users will not initiate chain or mass email messages. Users should delete all chain email messages and all non-
       business related mass email messages immediately upon receipt and refrain from forwarding them to any other
       Users.

       Users must not alter the "From:" line or other attribution-of-origin information in email, messages, or postings.
       Anonymous or pseudonymous electronic communications are forbidden.

       Employees will be allowed to use the email system for occasional personal use for text only messages. However,
       personal emails will not contain attachments of any type and the content of personal emails must adhere to the
       previously stated standards of this policy.


       Internet
       Certain Users may be provided access to the Internet to assist them in performing their jobs. The Internet can be a
       valuable source of information and research. Use of the Internet, however, must be used with common sense and
       good judgment.

       Terracon is not responsible for material viewed or downloaded by Users from the Internet. Users are cautioned that
       the Internet includes information that is offensive, sexually explicit, and inappropriate. It is difficult to avoid at least
       some contact with this material while using the Internet. Even innocuous search requests may lead to sites with
       highly offensive content. Having an email address may lead to receipt of unsolicited messages containing offensive
       content. Users accessing the Internet do so with this understanding and at their own risk.

       To ensure security and avoid the spread of viruses, Users accessing the Internet through a computer attached to
       Terracon’s network must do so through an approved Internet firewall. Accessing the Internet directly, by modem, is
       strictly prohibited unless the computer being used does not have access through an approved firewall.

       Back to Top




       710 Employment Dispute Resolution Program (Updated July 3, 2000)
       Terracon has created a program to resolve workplace disputes in a manner which will promote positive employee
       relations, and, at the same time, will keep costs under control. The Program provides a way to resolve problems
       that occur in the workplace by providing a system to communicate the problems and get them resolved at the
       lowest possible level. For serious problems, it makes available the skills and expertise of the American Arbitration
       Association to insure a timely, impartial, and legally binding resolution of the problems or disputes. Terracon is
       using the Program as the exclusive means of resolving workplace disputes for certain legally protected rights and all
       employees are bound by this Program effective November 1, 2000.

       Employment Dispute Resolution Program Summary              see pages 79-82 of this document

       Complete Terracon Employment Dispute Resolution Program Document               see pages 83-90 of this document

       Back to Top




       711 Use of Phone, Copying Machines and Mail Systems
       To ensure effective communications, maintain a high level of service to our clients, and project a positive image at
       all times, employees should always use an appropriate greeting when answering the telephone, speaking in a
       courteous and professional manner.

       All calls should be kept to a minimum time necessary to conduct business, in order to reduce costs.

       Personal use of telephones for long-distance and toll calls is not permitted. Discretion should be practiced in using
       Company telephones when making local personal calls.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_misc.asp                                                          3/9/2009
Miscellaneous        2:19-cv-00396-RMG                         Date Filed 02/11/19                                Page1-1
                                                                                                        Entry Number   9 of 10 Page 69 of 96

       The use of Terracon-paid postage for personal correspondence is not permitted.

       Personal use of copying machines is not permitted.


       Back to Top




       712 Federal and State Required Posters
       Federal and state laws require employers to display certain posters where employees and job applicants can readily
       see them. Each office should maintain a bulletin board in a highly visible area for such posters.

       Corporate Human Resources will supply each office with the required posters and will update poster information as
       required by law, this service is provided by G.Neil.

       Required Posters

       Federal
                 Notice to Employees of Federal Minimum Wage

                 Equal Employment Opportunity

                 Employee Polygraph Protection Act

                 Occupational Safety and Health Act
                 Americans with Disabilities Act

                 Family and Medical Leave Act



       State--Varies by state

       Some examples are:
                 Notice to Employees of State Minimum Wage

                 Workers’ Compensation

                 Equal Employment Opportunity

                 Occupational Safety and Health Act

                 Child Labor

                 Unemployment

                 Freedom from Harassment


       Back to Top




       713 Firearms Policy (Added August 16, 2004)
       With the exception of law enforcement personnel, the possession of firearms in Terracon buildings, vehicles, or
       parking facilities, or the possession of firearms on property owned or controlled by Terracon clients is strictly
       prohibited.

       Applicability
       This policy applies to all firearms, concealed or unconcealed, and to all Terracon employees and contract employees,
       whether full or part time.

       Enforcement
       Violations of this policy should be reported to the Office Manager as soon as possible. Employees found in violation
       of this policy will be subject to disciplinary action, up to and including termination. The possession of firearms in
       violation of the above policy will be considered an act of criminal and civil trespass. Violators will be asked to
       immediately remove firearms from premises controlled by Terracon or its clients. If such requests are refused, law
       enforcement will be contacted immediately.

       Back to Top



       Please contact the Corporate Human Resources Department if you have questions about the items on this page.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_misc.asp                                                   3/9/2009
                   2:19-cv-00396-RMG                         Date Filed 02/11/19                     Entry Number 1-1   Page 70 of 96


                             MOTOR VEHICLE OPERATIONS POLICY


I.         MOTOR VEHICLE OPERATIONS POLICY STATEMENT
           Terracon is committed to operating our vehicle fleet with the safety of our employees and
           the general public as a primary concern. It is the policy of Terracon to maintain company
           vehicles in a safe operating condition. Terracon employees required to drive on Terracon
           business are expected to operate company and personal vehicles in a safe, efficient and
           courteous manner. Terracon employees are expected to obey applicable company vehicle
           operator policies and state or federal motor vehicle operator regulations. Driving on
           Terracon business while under the influence of alcohol or illegal substances will not be
           tolerated, and will be considered grounds for immediate termination.
           In an effort to enhance motor vehicle safety, the driving record of current and prospective
           employees will be evaluated as a factor in employment decisions. To reinforce employee
           safe driving habits, Terracon will include safe vehicle operation in its safety incentive award
           program. Notwithstanding other provisions contained in this policy, Terracon reserves the
           right to restrict driving privileges or terminate employees who violate motor vehicle safety
           policies and/or who are involved in multiple, preventable vehicle accidents.
II.        GENERAL MOTOR VEHICLE SAFETY RULES
      A. Operating a vehicle on Terracon business while under the influence of alcohol or controlled
         substances will not be tolerated and will be grounds for disciplinary action up to and including
         termination.
      B. Terracon company vehicles have been purchased for the sole purpose of conducting
         company business. Non-business use of company vehicles by employees or others is strictly
         prohibited. Terracon supervisory personnel will not permit employees off-duty use of
         company vehicles for use as a personal vehicle or for any other use. Personnel found in
         violation of this policy will be subject to disciplinary action up to and including termination.
         Damages sustained to vehicles used for non-business purposes will be the sole responsibility
         of the employee who used the vehicle for unauthorized purposes.
      C. Terracon employees required to drive for Terracon company business must possess a valid
         driver’s license of a class appropriate for the vehicles to be operated. Employees who lose
         their drivers license are subject to termination if the inability to drive prevents the employee
         from performing the duties of his/her position. Personnel issued court-ordered hardship or
         occupational driving privileges following a serious violation may not drive company vehicles
         until the court-ordered restrictions are removed and regular driving privileges are restored.
         Personnel may operate their own vehicles in the furtherance of company business with court-
         issued hardship/occupational driving privileges provided they provide proof of liability
         insurance with $100,000/$300,000 coverage limits.
      D. Operating any motor vehicle on company business while under suspension or revocation will
         grounds for immediate termination.
      E. Employees must immediately notify their supervisor if their driver’s license is suspended or
         revoked. Knowingly operating any motor vehicle on company business while under
         suspension or revocation will be grounds for immediate termination.




Rev. 7/07                                       7-1
                   2:19-cv-00396-RMG                         Date Filed 02/11/19                    Entry Number 1-1   Page 71 of 96


                             MOTOR VEHICLE OPERATIONS POLICY


   F. If an employee is convicted of a drug or alcohol-related violation during employment, the
      following procedure must be followed:
          •   The employee must immediately notify their supervisor of all drug/alcohol related
              convictions, suspensions or revocations.
          •   The supervisor will notify Corporate HR or Safety and Health Manager of the violation,
              suspension or revocation.
          •   A motor vehicle record (MVR) and background check will be run to determine if the
              driving record meets acceptable criteria for personal or company vehicle use. Corporate
              will notify the supervisor and the employee of any change in the employee’s driving
              privileges.
   G. As a condition of employment, Terracon employees will permit the company to access and
      review their MVR and other background information. All prospective employees will be
      required to sign a release authorizing Terracon to conduct a background check as part of
      the employment process. Refusal to sign the release will be considered cause for denial
      of employment.
   H. Driving records of all Terracon employees will be obtained upon initial hire and reviewed at
      least once per year. Employees may be subject to probation, loss of company driving
      privileges or other administrative actions if their driving record violation history exceeds the
      criteria set forth herein.
   I.     Except in cases of extreme emergency, only authorized Terracon employees are
          permitted to operate Terracon company vehicles. Employees who permit others to
          operate Terracon vehicles in a non-emergency situation will be subject to disciplinary
          action up to and including termination.
   J. Seat belts will be worn by drivers and passengers of all Terracon motor vehicles.
   K. Terracon employees are expected to abide by posted speed limits and applicable traffic laws
      while operating vehicles on company business. Terracon will not reimburse employees for
      the cost of speeding or other traffic citations incurred on company business.
   L. Vehicles and trailers will not be loaded beyond their rated capacities. All trailers will be
      properly secured to the tow vehicle and all loads will be properly secured prior to operating
      vehicles on public thoroughfares.
   M. Riders are not permitted on any vehicle or part of a vehicle unless a proper seat is provided.
   N. Terracon employees are prohibited from allowing hitchhikers or any other non-business
      related passengers (including family members) from riding in company vehicles.
   O. In accordance with the Terracon firearms policy, the possession and transport of firearms in
      Terracon vehicles is strictly prohibited.
III.      PERSONAL AUTO LIABILITY INSURANCE AND COMPANY INSURABILITY
       A. All Terracon employees required to operate personal motor vehicles on Terracon business
          will be required to carry personal automobile liability insurance which meets the minimum
          requirements of the affected state. Proof of automobile liability insurance will be provided to
          Terracon upon request.


Rev. 7/07                                        7-2
                 2:19-cv-00396-RMG                         Date Filed 02/11/19                     Entry Number 1-1   Page 72 of 96


                            MOTOR VEHICLE OPERATIONS POLICY


     B. Failure to maintain adequate insurance coverage will result in loss of company driving
        privileges and other administrative actions up to and including termination.
     C. Terracon employees who become uninsurable due to poor driving history will not be
        permitted to operate vehicles on company business and may be subject to termination if the
        inability to operate a vehicle prevents the employee from performing the duties required of
        their position.
IV.       INCIDENT NOTIFICATION PROGRAM
     A. Terracon will participate in an unsafe driver identification program. All Terracon vehicles will
        be affixed with bumper stickers displaying a toll-free number to a traffic incident hot
        line/employer notification service. The Department Manager or drilling Supervisor is
        responsible for maintaining incident notification system stickers in legible condition. Incident
        notifications will be forwarded to the manager and/or supervisor of the affected employee.
     B. The supervisor of the affected employee will review the alleged incident with the employee
        and counsel the employee as appropriate. The supervisor will complete a response to the
        incident within 10 working days of receipt of the incident report. Unless otherwise requested,
        responses will be provided electronically in accordance with instructions supplied by the
        program administrator.
     C. . Receipt of multiple, verified driver incident notices will be grounds for disciplinary actions
        including, but not limited to, loss of coummuting and/or company driving privileges. Driver
        incident reports will be placed in the employee’s personnel file and will be given
        consideration during performance and salary reviews.
V.        MOTOR VEHICLE RECORDS (MVR)/DRIVER EVALUATION CRITERIA

     A. Background checks including MVRs will be obtained for all prospective employees and
        agency workers required to drive on company business. At minimum, the MVR must be
        obtained and reviewed before a prospective employee or agency worker is permitted to
        operate a company vehicle.
     B. Background checks used in Terracon employment decisions must include a MVR that is less
        than 30 days old and must contain information from at least the previous three (3) years.
        The driving record of former employees re-hired within 63 days of separation need not be re-
        checked.
     C. Employee driving record information will be obtained and reviewed at least once year.
        Background information, including MVRs and preventable accidents, will be evaluated using
        the following point system and acceptable driving criteria:




Rev. 7/07                                      7-3
                2:19-cv-00396-RMG                             Date Filed 02/11/19                     Entry Number 1-1   Page 73 of 96


                           MOTOR VEHICLE OPERATIONS POLICY



            Violation           Points        Violation        Points        Violation         Points

  DWI, DUI, or Refusal to                Alcohol or drug                Leaving accident
  take breath, urine or blood     25     related revocation      25     scene or eluding         25
  test                                   or suspension                  police

  Reckless driving                25     Driving while           25
                                                                        Negligent or
                                         license suspended                                       15
                                                                        careless driving
                                         or revoked

  Speeding (greater than 15       10     Failure to yield        10     Illegally passing        10
  mph over speed limit)                                                 stopped school bus
  Following too closely
                                  10     Disregarding            10     Driving on the wrong     8
                                         traffic control                side of the road
                                         device

  Illegal passing                 8      Speeding without        5      Other moving             5
                                         indication of mph              violations
                                         > posted speed
                                         limit.
Multiple violations stemming from a single incident will be assigned a point value equal to that of the
highest single infraction.

For personnel not in a probationary status, preventable company vehicle accidents incurred in
the most recent three (3) year period will impact the driver’s MVR score as follows:
• Each major accident will add 10 points to the total MVR score. (Major accident is defined as
    any accident that results in injury requiring medical attention away from the accident scene,
    any accident involving a pedestrian and/or any accident that incurs more than $5000 in
    damages)
• Each minor accident will add 5 points to the total MVR score. (Minor accident is defined as
    any non-injury accident not involving pedestrians that results in damages less than $5000.)

Personnel will not be permitted to operate company vehicles if their MVR score exceeds 30
points in a three (3) year period.

Personnel may not drive personal vehicles in the furtherance of Terracon business if their MVR
score exceeds 45 points in a three (3) year period. Personnel driving personal vehicles on
company business must maintain liability insurance coverage meeting state-specified limits.

Personnel authorized to commute to and from home in company vehicles in accordance with
the terms of this policy must maintain violation history score of 20 points or less in the past 3
years, with no DWI, drug or alcohol related driving convictions within the past five (5) year
period.

Not withstanding the criteria outlined in Sections V. or VI. of this policy, Terracon management
reserves the right to disqualify personnel from operating vehicles on Terracon business if the



Rev. 7/07                                     7-4
                2:19-cv-00396-RMG                         Date Filed 02/11/19                      Entry Number 1-1   Page 74 of 96


                          MOTOR VEHICLE OPERATIONS POLICY


driving record displays a pattern considered reckless, irresponsible or unacceptable by Terracon
senior management and/or Terracon’s insurance carrier.


  VI. PROBATIONARY DRIVING PRIVILEGES

  A..Personnel with a 3-year MVR score of between 21 and 45 points may be hired to drive on              Deleted:
      company business in a probationary status. Personnel with an MVR score greater than 20
      points must agree to complete a defensive driving course on their own time within the first
      30 days of employment. Defensive driving courses will be selected and approved by the
      Corporate Safety Department.

  B. Company driving privileges will remain in a probationary status until the employee’s 3-
     year MVR score is 20 points or less.

  C. Personnel on probationary status who incur a preventable motor vehicle accident will incur
     additional MVR points commensurate with the severity of the accident, and will lose
     company vehicle driving privileges. The operation of company vehicles will not be
     permitted until the employee’s 3-year MVR score is 20 points or less.


VII.     SAFE DRIVER RECOGNITION PROGRAM

  A.    As an aid in the prevention of automobile accidents, injuries and property damages, safe
        driving has been included as a component in Terracon’s safety incentive program.
  B.    All full time CMT/geotechnical technicians and drillers are eligible for participation in the
        Terracon safety incentive award program. Those personnel remaining accident and injury
        free throughout the safety award program plan period will be eligible for an award.
  C.    Only those auto accidents determined to be preventable will disqualify eligible employees
        from receiving a safety incentive award. Determination of preventability will be made in
        accordance with the criteria established in Appendix A of this section or by a loss
        prevention representative of Terracon’s automobile insurance carrier
  D.    Safety incentive awards will be issued on a quarterly basis.
VIII.    PREVENTABLE ACCIDENT POLICY
  A.    The purpose of this policy is to reduce vehicle damages, personal injury and control accident
        related losses incurred by unsafe or inattentive driving on Terracon business. Appendix A of
        this section and/or consultation with a loss prevention representative of Terracon’s auto
        insurance carrier will be used in determining the preventability of auto accidents.
  B     First Offense
        Terracon employees in a probationary driving status will lose company vehicle driving
        privileges as outlined in Section VI. of this policy. Such personnel will not resume the
        operation of company vehicles until their 3-year MVR score is 20 points or less.




Rev. 7/07                                     7-5
               2:19-cv-00396-RMG                         Date Filed 02/11/19                     Entry Number 1-1   Page 75 of 96


                         MOTOR VEHICLE OPERATIONS POLICY


    •   A Terracon employee in non-probationary driving status who incurs a minor preventable
        accident in a company vehicle will be required to complete a web-based defensive driving
        course on their own time within a 30 day period. Drivers with company vehicle commuting
        will also lose their vehicle commuting privilege for a period of at least two days following a
        minor preventable accident.
    •   A Terracon employee in a non-probationary status who incurs a major preventable accident
        in a company vehicle will be suspended for at least 2 days without pay and will be required
        to attend a live driver training course on their own time and at their own expense. Courses
        shall be a minimum of 4 hours in duration and must be arranged within 45 days following
        notification of the requirement to attend. Drivers with company vehicle commuting
        privileges will also lose their vehicle commuting privilege for a period of at least one week.
   C.   Subsequent Offenses
    •   Notwithstanding the penalty provisions outlined below, employees involved in subsequent
        preventable accidents while operating a company vehicle will be subject to termination at
        the discretion of Terracon. At a minimum, employees who incur a second preventable
        accident within a 3 year period will be suspended for at least two days without pay, and will
        be required to attend a live driver training course on their own time and at their own
        expense. Courses shall be a minimum of 4 hours in duration and must be arranged within
        45 days following notification of the requirement to attend. Drivers with company vehicle
        commuting privileges will also lose their vehicle commuting privilege for a period of at least
        two weeks. Any preventable accident during the subsequent 3 year period will be grounds
        for additional disciplinary action including termination.
    •   Employees who incur a second major preventable accident within a 3 year period will be
        subject to termination. Employees not terminated will be suspended for at least one week
        without pay and will be required to attend a classroom defensive driving course approved
        by the Corporate Safety and Health Manager. Courses shall be a minimum of 4 hours in
        duration and must be arranged within 45 days following notification of the requirement to
        attend. Drivers with company vehicle commuting privileges will also lose vehicle
        commuting privileges for at least one month. Any preventable accident during the
        subsequent 3 year period will be grounds for automatic termination.
   D    Refusal to complete a defensive driving course when requested by Terracon in accordance
        with the above will be considered grounds for termination.
A major accident is defined as one involving the following:
    •   Any preventable collision with a pedestrian.
    •   Any preventable collision with other vehicles incurring $5000 or more in repair and/or
        liability expenses.
    •   Any preventable collision with a stationary object or roll-over incident resulting in vehicle
        damages of $5000 or more.
VIII.   DRIVER TRAINING
   A. Terracon personnel will be provided a copy of this section and other vehicle-related policies
      applicable to their position, and will be required to acknowledge their understanding of these
      policies upon initial hire.


Rev. 7/07                                    7-6
                  2:19-cv-00396-RMG                          Date Filed 02/11/19                     Entry Number 1-1   Page 76 of 96


                             MOTOR VEHICLE OPERATIONS POLICY


     B. Operators of drill rigs and other commercial motor vehicles will be familiarized with the
        operation of the equipment by a department Supervisor prior to solo operation of the
        vehicles, and will comply with Federal Motor Carrier Safety Regulations and Terracon
        Commercial Motor Vehicle operator policies
     C. Terracon, in conjunction with the Terracon automobile insurance carrier and/or broker will
        promote safe driving habits through the periodic distribution of videotape training programs,
        literature distributions and postings pertaining to safe vehicle operation.
IX.       COMPANY-OWNED VEHICLES--COMMUTING PRIVILEGES
Terracon company vehicles have been purchased for the sole purpose of conducting company
business. With the express permission of the Terracon Division Manager and Executive V.P.,
employees may be granted vehicle commuting privileges on a limited basis when there is a
compelling reason. Terracon employees eligible for company vehicle commuting privileges will
maintain a violation history point score as specified in Section V. of this policy. Terracon
employees granted company vehicle commuting privileges will abide by the following rules:
     A. Employees granted commuting privileges must sign their agreement to the terms and
        conditions contained in the Company Vehicle Commuting Privilege Affidavit.
     B. Only Terracon employees may operate Terracon vehicles.
     C. Only Terracon employees or individuals directly involved in Terracon business may be
        transported as passengers in company vehicles.
     D. Employees with commuting privileges will restrict use of the vehicles to commuting to home
        and to the office or the first job assignment on the following day. Company vehicles are
        intended for business use only. Use of the vehicles for other than commuting to and from
        home and the office or job assignment is strictly prohibited and will be considered grounds
        for disciplinary action up to and including termination. Drivers will be personally responsible
        for damages incurred while operating a Terracon vehicle for unauthorized personal use.
     E. Employees found in violation of the no personal use provisions of this commuting privilege
        policy are subject to termination. At minimum, such violations will be subject to the following
        administrative actions: First violation -- suspension of company vehicle commuting privilege
        for at least one month. Second violation – termination or permanent revocation of company
        vehicle commuting privileges.
X.        CELLULAR TELEPHONE USE IN VEHICLES
      A. Use of cellular telephones in company vehicles is discouraged and should be avoided by all
         Terracon personnel, and is prohibited in jurisdictions where such use is in violation of the
         law. Terracon will not pay citations that employees receive for violation of cellular telephone
         laws or ordinances.
      B. Dialing outgoing calls on cellular telephones while driving is a distraction to vehicle operators
         which must be avoided. Terracon personnel are instructed to pull their vehicle to a safe
         location before placing outgoing calls on cellular telephones.
      C. Incoming calls received while driving should not be answered. The calls should be
         permitted to go into voice mail messaging, and the employee should pull the vehicle to a
         safe location before returning the call.



Rev. 7/07                                       7-7
              2:19-cv-00396-RMG                          Date Filed 02/11/19                  Entry Number 1-1   Page 77 of 96


                            PREVENTABLE ACCIDENT CRITERIA
                           (Adapted from National Safety Council Criteria)


(Based on National Safety Council Guidelines)

Intersections
It is the responsibility of drivers to approach, enter and cross intersections prepared to avoid
accidents that might occur through the actions of other drivers. Failure to take precautionary
measures prior to entering an intersection will be evaluated in determining whether an
intersection accident was preventable. Intersection accidents caused by reason of excessive
speed, crossing a lane while turning, skidding due to rain, snow or ice, or coming from behind a
blind spot, will be considered preventable.

Vehicle Ahead – Rear-End Collisions
All rear-end collisions will be considered preventable. Regardless of the abrupt or unexpected
stop of the vehicle ahead, a driver can prevent rear-end collisions by maintaining a safe
following distance. This includes being prepared for icy or inclement driving conditions, possible
obstructions in plain view or potentially hidden by the crest of a hill or curve of the roadway.
Night speeds should permit braking within the distance of forward illumination of the headlights.

Backing
All backing accidents are preventable. A driver is not relieved of responsibility to back safely
when a guide is involved in the maneuver. A guide cannot control the movement of the vehicle;
therefore, a driver must verify all clearances.

Vehicle Behind
Collisions involving the rear of the vehicle, which are preceded by a roll-back, an abrupt strop at
a grade crossing, when a traffic signal changes, or when the driver fails to signal a turn at an
intersection, will be considered preventable. Accidents resulting from the failure to signal
intentions or to slow down gradually will also be considered preventable.

Passing
Failure to pass safety indicates faulty judgment and the possible failure to consider one or more
of the important factors a driver must observe before attempting a maneuver. The entire
passing maneuver is voluntary and is the responsibility of the driver. Accidents incurred while
passing will be considered preventable.

Pedestrians
Since a driver has the responsibility to yield the right-of-way to pedestrians, pedestrian
accidents will be considered preventable. School zones, shopping areas, residential streets,
and other areas with special pedestrian traffic must be traveled at reduced speeds equal to the
particular situation. Bicycles, motor scooters, and similar equipment are often ridden by young
and inexperienced operators. The driver who fails to reduce speed and increase side space
cushions when approaching this type of equipment has failed to take the necessary precautions
to prevent an accident.




Rev. 7/07                                   7-8
              2:19-cv-00396-RMG                          Date Filed 02/11/19                 Entry Number 1-1   Page 78 of 96


                            PREVENTABLE ACCIDENT CRITERIA
                           (Adapted from National Safety Council Criteria)



Failure to Secure Loads
Projecting loads, loose objects, falling from the vehicle, loose tarpaulins or chains, doors
swinging open, etc., resulting in damage to the vehicle, cargo, or other property or injury to
persons, will be considered preventable.

Fixed Objects
Collisions with fixed objects are preventable. They usually involve failure to check or properly
judge clearances. A driver must be constantly on the lookout for such conditions and make the
necessary allowances.

Non-Collision (Running Off Road, Jackknifing, Rolled Vehicle, etc.)
Many accidents, such as overturning, jack-knifing, or running off the road, may result from
emergency action by the driver to avoid being involved in a collision. Examination of events
prior to the incident (such as icy or inclement conditions) may reveal speed too fast for
conditions, or other factors. The driver’s actions prior to involvement will be examined for
possible errors or lack of defensive driving practice prior to classifying these incidents as
preventable.

Parking
Roll-away accidents from a parked position will be classified as preventable. This includes
unauthorized entry into an unlocked, unattended vehicle, or failure to properly block wheels or to
turn wheels toward the curb to prevent vehicle movement.




Rev. 7/07                                   7-9
                                 2:19-cv-00396-RMG                                           Date Filed 02/11/19                                     Entry Number 1-1   Page 79 of 96


                         Commuter Driver Affidavit and Reimbursement Policy - 2008
                                              MUST BE COMPLETED ANNUALLY BY ALL EMPLOYEES
                                           AUTHORIZED TO USE COMPANY VEHICLES FOR COMMUTING

          1.         I understand that being provided a Terracon company vehicle to commute to and from home is a privilege which may be revoked
                     at any time. I understand that my personal use of the vehicle will be limited to commuting to and from the office/project site
                     and my home, and that all other personal use of the company vehicle is strictly prohibited. Driving a Terracon vehicle under the
                     influence of alcohol or illegal substances will not be tolerated. I understand that if I am caught in violation of these policies,
                     commuting privileges will be revoked and I will be subject to disciplinary action up to and including termination. I understand
                     that I will be held solely responsible for all damages incurred during impaired or unauthorized use of company vehicles.
          2.         I understand that I must be a full time employee and that more than 50% of my working time must be spent in the field.
          3.         I understand that my motor vehicle record will be checked annually, and that commuting privileges will be revoked if my driving
                     record fails to meet Terracon’s acceptable driving record criteria. I understand that I will inform the company of ALL driving
                     violations I receive during this the year.
          4.         I understand that non-business related passengers may not be carried in the vehicle at any time.
          5.         I agree to maintain and service the vehicle at the required service intervals and to keep the vehicle inspected (where applicable)
                     and in proper working condition. Maintenance, inspection, fuel, oil and other fluids will be at Terracon’s expense. Failures to
                     maintain vehicles, when required, will likely result in loss of company vehicle commuting privileges.
          6.         I agree to use only the fuel card specifically assigned to this vehicle for all fueling requirements. Failure to use only this unit
                     specific card and to assure that it stays with its assigned unit may result in the loss of company vehicle commuting privileges.
          7.         I agree to accept sole responsibility for all auxiliary equipment and parts, including radios, tires, spares, jacks, testing equipment,
                     etc. In the event of theft or losses attributable to carelessness on my part, I agree to replace damaged, lost or stolen
                     components at my expense.
          8.         Portable nuclear gauges will be transported only in DOT approved shipping containers in accordance with DOT and State/Federal
                     NRC regulations. I understand that unless I have been specifically authorized in writing, I may not take a portable nuclear gauge
                     home at the end of the work day.
          9.         I understand that I must record commuting mileage, as well as chargeable and non-chargeable business mileage, on my weekly
                     Time and Expense Reports. Failure to accurately record mileages will result in loss of company vehicle commuting privileges.
          10.        I understand that I will be responsible for providing quarterly vehicle odometer reading reports to the Fleet Representative in my
                     office.
          11.        I understand that company vehicle commuting privileges are granted only to full time Terracon employees who have access to
                     another vehicle for non-business use. I also understand that I must supply annual proof of liability insurance coverage on
                     another vehicle in order to maintain company vehicle commuting privileges. Failure to provide proof of liability insurance
                     coverage on another vehicle will result in loss of company vehicle commuting privileges.
          12.        I understand that the privilege to commute to and from home in a company vehicle is a taxable benefit. I
                     understand that employees granted commuter driver privileges PRIOR to 1/1/05, weekly gross commuting
                     mileage will be valued at $15 per week and payroll taxes on this amount will be withheld from my bi-weekly
                     payroll check.
          13.        I understand that employees granted the commuter driver privilege AFTER January 1, 2005 will be subject to the
                     Commuter Driver Reimbursement Policy paycheck deductions as described below.
                                 ROUNDTRIP Daily Distance                                 Weekly Deduction
                                 Between Residence and Office                             from Paycheck
                                 0-50 miles                                               $20
                                 51-80 miles                                              $30
                                 81-100 miles                                             $45
                                 Over 100 miles                                           $60
          14.        I understand that no adjustment will be made to the weekly deductions shown above when project sites are located closer than
                     the roundtrip distance between the commuter’s residence and office and that these deductions will apply every week of the
                     year, regardless of holidays or paid-time-off.

          I _________________________________________________________ have read and agree to abide by all the above.
          (Print Full Name)

          The estimated roundtrip daily commuting distance between my residence and the office is __________ miles.

Employee Signature: _____________________________________________________________ Date: ____________________________

Office Name: _____________________________________________________ Vehicle Unit #: ___________________________

                                                      APPROVALS (ALL MUST BE COMPLETED)
Office Manager                                                                                                             Dat
                                                                                                                            e:
Regional/Division Manager                                                                                                  Dat
                                                                                                                            e:

Corporate Approval                                                                                                         Dat
                                                                                                                            e:
1/21/08
Employment Dispute Resolution Program SummaryDate
              2:19-cv-00396-RMG                                          Filed 02/11/19                          Page
                                                                                                       Entry Number   1 of 4 Page 80 of 96
                                                                                                                    1-1


       TerraNet Portal                                                                                                          TerraNet

       E-Manual-Miscellaneous
       Employment Dispute Resolution Program Summary
       Back to Miscellaneous

       The Terracon Human Resources e-Manual (e-Manual) is designed to provide helpful information to employees. The
       statements contained in this handbook are intended to offer guidance but do not modify the terms of employment.
       It is not to be construed as an employment contract of any kind. “Terracon” collectively refers to Terracon
       Consultants, Inc. and its related/affiliated companies (H.C. Nutting Company, TSVC, Inc.).

       On November 1, 2002, Terracon adopted the Employment Dispute Resolution Program as the exclusive means of
       resolving employment disputes for certain legally protected rights. All employees are bound by this 5 step program.
       The employment dispute resolution program encourages open communication, protects your work relationships and
       helps keep costs under control and resolve problems timely. For serious legal disputes, it also makes available the
       experience and objectivity of the American Arbitration Association (AAA). AAA was founded in 1926 to help
       businesses, associations and government resolve disputes outside of court and handles over 60,000 cases each
       year. More information on the AAA can be found at www.adr.org.




       Background
       Terracon recognizes that even the most dedicated and productive employees can experience problems at work.
       Sometimes even routine differences with the company can get bigger, and frustration levels rise despite everyone’s
       best intentions.

       Terracon has a responsibility to operate the company for the benefit of all of its employees and owners. Employee
       disputes can be time consuming and costly. This is especially true when disputes result in lawsuits between the
       employee and employer arising from legally protected rights, which have expanded the causes that an employee
       may litigate against an employer. Examples of these laws include the prohibition of race, sex, age, physical or
       mental disability discrimination and sexual harassment.

       While these laws have resulted in protections and monetary awards to employees, the available legal recourses
       have caused frustrating and disappointing results when the employee resorts to litigation. After long delays, years of
       worry and interrupted careers, a great percentage of any recovery, if any, has been paid out in attorney fees.

       Litigation is not beneficial to companies either. Even when a company is successful in defending itself, it must pay
       significant legal costs, spending large amounts of employee and management resources in the litigation. This is time
       and money that could be put toward the operation, management and growth of the company for everyone’s benefit.


       For our Collective Benefit
       Terracon set out to find a more effective way to resolve workplace disputes—one that would benefit all parties.

       Over the years, Terracon has had an unwritten policy to help employees handle problems through the chain of
       command or through the employee assistance program, LifeWorks®. These options are, of course, still available to
       you to help resolve workplace disputes and misunderstandings.

       For those situations involving certain legally protected rights that, for whatever reason, cannot be resolved in-
       house, Terracon has adopted a private, professional means of settlement outside of the company. The new
       approach, packaged as a five-option program, will be called the Terracon Employment Dispute Resolution Program
       and will take effect November 1, 2000. This outside process will involve mediation and/or arbitration led by the
       American Arbitration Association (AAA), an objective third party. Mediation means presenting your legal dispute to a
       neutral third party for help in finding a solution. Arbitration means presenting your dispute to a neutral third party
       for a final decision. Mediation and arbitration through AAA can:

                provide fair and quick resolution to legal disputes.

                protect work relationships instead of disrupting them.

                prevent excessive spending by all parties on lawyer fees.



       Program Coordinator
       The Program Coordinator is the Manager of Human Resources Administration. If you have any questions about this
       program at any time, just call the corporate office and ask for the Manager of Human Resources Administration. If
       that individual is not available, someone will be designated to handle questions under this program at all times.


       How the Program Works
       When a difficult situation happens at work, you may feel there is no place to go to resolve it. How can you go to
       your supervisor if your problem is with your supervisor? Where can you take your problem so that your job is not
       threatened? Your friends and family may offer sympathy and advice, but they can’t always give you the answers




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_disputeResolution.asp                                       3/9/2009
Employment Dispute Resolution Program SummaryDate
              2:19-cv-00396-RMG                                         Filed 02/11/19                           Page
                                                                                                       Entry Number   2 of 4 Page 81 of 96
                                                                                                                    1-1
       you are seeking. Tensions build up at work and the problem gets bigger.

       Working out problems when they are small often prevents the misunderstandings that occur when communication
       breaks down. When people stop talking to each other, they focus on their anger and what they imagine to be true
       instead of the facts. The best way that you and the company can resolve problems is to tackle them together by
       using one or more of the options explained below before they become crises. You may opt to use any option at any
       time. To the extent allowed by law, information supplied under the Program will be treated as confidential.


       Option 1:
       GuidanceResources Consultation
       Remember that you may call Terracon’s free employee assistance program, GuidanceResources at 1-877-327-4753
       (Company code: ZB3042Q). This expert and confidential advice is available at any time. GuidanceResources does
       not need your name in order to help you. You may want to remain anonymous and just ask a few questions, or you
       may want to discuss all the details of your situation and be helped through the process. GuidanceResources may
       help you by:

                Getting the facts.

                Being a "sounding board."

                Reviewing your options.

                Answering your questions.

                Referring you to other resources.

                Helping you help yourself.

       How or if you use GuidanceResources is entirely up to you.


       Option 2:
       Open Door Policy
       The Open Door Policy guarantees that all doors are open to you within Terracon. It offers you a variety of ways to
       solve your problems voluntarily by talking to your immediate supervisor or to a higher level of management without
       fear of retaliation. Although you are encouraged to solve your problem at the lowest possible level, you may take it
       as far up the chain of command as needed. At any time, you may also choose to contact Corporate Human
       Resources for advice or assistance.


       Option 3:
       Request a Conference
       You will be able to resolve most routine problems you may have through the chain of command. If it does not
       produce results, however, you can sit down at a conference with a Terracon representative to talk about your
       dispute and choose a process for resolving it. The goal of the conference is to help you and the company agree on a
       way to settle your dispute and to choose someone to help you do it. You may decide to:

                loop-back to the chain of command.

                engage in an "informal" mediation within Terracon.

                go through an outside process—either mediation or arbitration (Options 4 and 5).



       Option 4:
       Mediation
       If your dispute is based on legally protected rights, you may feel an outside process, such as mediation, is
       necessary to resolve it. For many people, just presenting their case to someone outside the company, who is not
       involved in the problem, is all that is needed to get on track toward a solution.

       Mediation is often the most straightforward and cost-effective method of examining and resolving disputes. It
       consists of a meeting during which a neutral third party from outside the company, called a mediator, helps you and
       the company come to an agreement of your own, based on your needs and interests. Mediation helps primarily by
       opening up communication and by coming up with options. It is a non-binding process, which means that the
       mediator can make suggestions, but you and the other party are responsible for resolving your dispute. All
       mediations in this program will use an AAA mediator as the neutral party. In some cases involving legally protected
       rights, both parties may agree to bypass this option and move directly from the conference to Option Five for a final
       decision.

       You must pay a $50 processing fee to take your legal dispute to mediation. Terracon will pay the remainder of the
       costs associated with the mediation process.

       After mediation is requested, AAA will assign a professional mediator who is located close to your home. A meeting
       is set with the mediator, you and a company representative. The mediator will guide your discussion and help you
       work out your differences. At any time, the mediator may meet privately with you or the company representative to
       try to develop a better understanding of the problem to ultimately help resolve the situation. Meditation is
       advantageous because it:




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_disputeResolution.asp                                      3/9/2009
Employment Dispute Resolution Program SummaryDate
              2:19-cv-00396-RMG                                              Filed 02/11/19                          Page
                                                                                                           Entry Number   3 of 4 Page 82 of 96
                                                                                                                        1-1

                  provides both sides the opportunity to tell their story.

                  allows both sides to have a third party perspective.

                  helps reduce feelings of hostility that may occur.

                  helps separate emotional issues from factual issues.

                  promotes discussion of creative solutions.

                  helps people work things out themselves.

                  offers an opportunity for win-win solutions.



       Option 5:
       Arbitration
       If the dispute involves a legally protected right, such as protection against age, race, sex, physical or mental
       discrimination or sexual harassment, and has not been resolved in Options One through Four, you or the company
       may request arbitration. While you do not have to proceed through each of the options in their exact numerical
       order, the program is designed with multiple steps to maximize the possibility of resolution prior to arbitration.

       Arbitration is a process in which a dispute is presented to a neutral third party, the arbitrator, for a final and binding
       decision. The arbitrator makes this decision after both sides present their arguments at the arbitration hearing.
       There is no jury and the arbitrator may make any award a court of law could make

       The neutral party, AAA, runs the proceedings, which are held privately. Though arbitration is much less formal than
       a court trial, it is an orderly proceeding, governed by rules of procedure and legal standards of conduct.

       You must pay a $50 processing fee to take your legal dispute to arbitration. Terracon will pay the remainder of the
       costs associated with the arbitration process. If you have already paid the $50 fee for mediation, you will not need
       to pay the fee again for arbitration. You may move to arbitration directly from the conference or if mediation proves
       unsuccessful—as long as your dispute involves a legally protected right.

       Typical arbitration steps include the following:

            1.     One party involved in the legal dispute files a demand for arbitration with an AAA office.

            2.     Any other parties involved are notified.

            3.     AAA offers a list of qualified arbitrator candidates.

            4.     Each party numbers the list in order of preference.

            5.     An arbitrator is selected based on the parties’ preferences.

            6.     AAA arranges a hearing date at a convenient location.

            7.     At the hearing, testimony is given and documents are exchanged.

             8.    Witnesses are questioned and cross-examined.

             9.    The arbitrator issues a final and binding decision.

            10. Copies of this decision are sent to both parties.



       Arbitration makes sense because:
                  you receive help from the company in paying lawyer fees, and depending on the type of
                  representation you choose, you may not have to share an arbitrator’s award with a lawyer.

                  You can benefit from the objectivity and experience of an outside, neutral arbitrator.

                  arbitration can restore what you may have lost. An arbitrator can award you anything you might seek
                  through a court of law.




       Legal Consultation
       An important feature of the program is a legal consultation with the attorney of your choice, prior to going to
       mediation or arbitration. The company has access to legal advice through its legal department and outside lawyers.
       You may consult with a lawyer or any other advisor of your choice during this process. However, you are not
       required to hire a lawyer.

       Since Terracon believes that this is an important portion of the program and wants to ensure that your legal rights
       are protected, the company will help you pay for this consultation using the following schedule:

                  You pay a deductible of $25.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_disputeResolution.asp                                           3/9/2009
Employment Dispute Resolution Program SummaryDate
              2:19-cv-00396-RMG                                       Filed 02/11/19                            Page
                                                                                                      Entry Number   4 of 4 Page 83 of 96
                                                                                                                   1-1

                The company pays the next 90 percent of the balance with a maximum payment of $2,500 per
                employee for any dispute or in any one calendar year.

       For example, if the legal consultation was $1,000, you would pay a deductible of $25 and then 10 percent of $975,
       or $97.50, and the company would pay $877.50.

       You may make application for payment for legal consultation through the Program Coordinator.


       For More Information
       This is a summary of the Terracon Employment Dispute Resolution Program. The complete document is also
       available in the Terraon E-manual. If there is any discrepancy between the information above and the program and
       rules document, the program and rules document will be followed.


       Back to Top


       Please contact the Corporate Human Resources Department if you have questions about the items on this page.



                            ©2004 - 2009 Terracon | People Search | Email WebMaster




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_disputeResolution.asp                                  3/9/2009
Employment Dispute Resolution Program Document
              2:19-cv-00396-RMG             Date                          Filed 02/11/19                            Page
                                                                                                          Entry Number   1 of 8 Page 84 of 96
                                                                                                                       1-1


       TerraNet Portal                                                                                                   TerraNet

       E-Manual-Miscellaneous
       Employment Dispute Resolution Program Document
       Back to Miscellaneous

       The Terracon Human Resources e-Manual (e-Manual) is designed to provide helpful information to employees. The
       statements contained in this handbook are intended to offer guidance but do not modify the terms of employment.
       It is not to be construed as an employment contract of any kind. “Terracon” collectively refers to Terracon
       Consultants, Inc. and its related/affiliated companies (H.C. Nutting Company, TSVC, Inc.).


        1.    Purpose and Construction
              This Program is designed to provide for the quick, fair, accessible and inexpensive resolution of
              employment related disputes between the Company and its present and former employees. The
              Program is intended to create an exclusive procedural mechanism for the final resolution of all
              disputes falling within its terms. It is not intended either to abridge or enlarge substantive rights
              available under existing law. The Program contractually modifies the "at-will" employment
              relationship between the Company and its employees, but only to the extent as expressly stated in
              this Program. The Program should be interpreted in accordance with these purposes.

        2.    Definitions
              A.   "AAA" means the American Arbitration Association.

              B.   The "Act" means the Federal Arbitration Act, 9 U.S.C. 1, et seq.

              C.   "Attorney" means any person who is licensed to practice law and to render any legal services
                   subject to reimbursement of payment under this Program.

              D.   "Company" means Terracon Consultants, Inc. and every subsidiary of Terracon Consultants,
                   Inc. ("Terracon") (an Iowa corporation), any Electing Entity, and all of their officers, directors,
                   employees and agents. Provided, however, that in the case of an Electing Entity, "Company"
                   shall include the Entity only to the extent provided in the Entity’s agreement to be bound by
                   the Program.
              E.   "Dispute" means a claim, demand or controversy to which this Program applies, between
                   persons bound by the Program or by an arrangement to resolve disputes under the Program.

              F.   "Electing Entity" means any legal entity, which has agreed to be bound to the Program as
                   provided herein.

              G.   "Employee" means any employee or former employee of the Company residing in the United
                   States, or otherwise subject to the laws of the United States or any state, municipality, or
                   other political subdivision

              H.   "Panel" means a list of one or more Attorneys maintained by the Program Coordinator who are
                   qualified to perform legal services reimbursable under this Program.

              I.   "Party" means a person bound by this Program.

              J.   "Program" means this Terracon Employment Dispute Resolution Program, as amended from
                   time to time.

              K.   "Referee" means a person selected under this Program to decide or mediate a Dispute, such as
                   an arbitrator or mediator. "Decision by Referee" means resolution of a Dispute by arbitration or
                   any other method selected by the Parties under this Program.

              L.   "Rules" means the Terracon Employment Dispute Resolution Program Rules, as amended from
                   time to time.

        3.    Application and Coverage
              A.   This Program applies to and binds the Company, each Employee who is in the employment of
                   the Company on or after the effective date of this Program, and the heirs, beneficiaries and
                   assigns of any such person. All such persons shall be deemed to be Parties to this Program.

              B.   Except as provided herein, this Program applies to any legal or equitable claim, demand or
                   controversy, in tort, in contract, under statute, or alleging violation of any legal obligation,
                   between persons bound by the Program, which relates to, arises from, concerns or involves in
                   any way:

                    i.    this Program;

                   ii.    the employment of an employee, including the terms, conditions, or termination of such
                          employment;

                   iii.   any matter related to the relationship between the Employee and the Company including,




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_disputeResolutionDoc.asp 3/9/2009
Employment Dispute Resolution Program Document
              2:19-cv-00396-RMG             Date                         Filed 02/11/19                           Page
                                                                                                        Entry Number   2 of 8 Page 85 of 96
                                                                                                                     1-1

                        by way of example and without limitation, allegations of: discrimination based on age,
                        race, sex, religion, national origin or disability; sexual harassment; workers’
                        compensation retaliation; defamation; infliction of emotional distress; or issues relating to
                        Terracon’s Agreement of Employment.

             C.    Notwithstanding anything to the contrary in this Program, the Program does not apply to claims
                   for workers compensation benefits, unemployment compensation benefits or status, claim, or
                   membership with regard to any employee benefit plan.

        4.   Resolution of Disputes
             All Disputes not otherwise settled by the Parties shall be finally and conclusively resolved under this
             Program and the Rules.

        5.   Confidentiality
             The Company may employ confidential advisors to assist employees in management in resolving
             disputes. It is the intent of this Program that any matter brought to the attention of the confidential
             advisors in their capacities as advisors should be held in the strictest confidence unless otherwise
             required by law as to reporting obligations or disclosure.

             The Dispute Resolution Program Coordinator is authorized to conduct conferences for the purpose of
             assisting parties in selecting a dispute resolution process. The conferences conducted under this
             Program and all in-house dispute resolution process including but not limited to mediation, fact
             finding, peer review, or any form of in-house arbitration shall be confidential.

        6.   Amendment
                  A.    This plan may be amended by Company at any time. However, no amendment shall apply
                        to any Dispute of which Company had actual notice on the date of amendment.

                  B.    Company shall adopt, and may amend the Rules at any time. However no amendment will
                        be effective:

                        i.    until notice of the amendment is served on AAA; or

                        ii.   as to a Dispute of which Company had actual notice (by notice of intent to arbitrate
                              or otherwise) on the date of amendment.

        7.   Termination
             This Program may be terminated by Company at any time. However, termination shall not be
             effective:

                  A.    until ten (10) days after reasonable notice of termination is given to Employees, or

                  B.    as to Disputes which arose prior to the date of termination.

        8.   Applicable Law
                  A.    The Act shall apply to this Program, the Rules, and any proceedings under the Program or
                        the Rules, including any actions to compel, enforce, vacate or confirm proceedings,
                        awards, orders of a Referee, or settlements under the Program or the Rules.

                  B.    Other than expressly provided herein, or in the Rules, the substantive legal rights,
                        remedies and defenses of all Parties are preserved. In the case of arbitration, the
                        arbitrator shall have the authority to determine the applicable law and to order any and
                        all relief, legal or equitable, including punitive damages, which a Party could obtain from a
                        court or competent jurisdiction on the basis of the claims made in the Dispute.

                  C.    Other than as expressly provided herein, or in the Rules, the Program shall not be
                        construed to grant additional substantive legal or contractual rights, remedies or defenses
                        which would not be applied by a court of competent jurisdiction in the absence of the
                        Program.

                  D.    Notwithstanding the provisions of the preceding subsection, in any proceeding before an
                        arbitrator, the arbitrator, in his direction, may allow a prevailing Employee a reasonable
                        attorney’s fee as a part of the award. The discretion to allow an award of fees under this
                        subsection is in addition to any discretion, right or power which the arbitrator shall have
                        under applicable law. However, the award of fees shall be reduced by any amounts which
                        have been or will be paid by the Terracon Employee Dispute Resolution Legal Assistance
                        Program.

        9.   Administrative Proceedings
             A.         This Program shall apply to any Dispute pending before any local, state or federal
                        administrative body unless prohibited by law.

             B.         Participation in any administrative proceeding by the Company shall not affect the
                        applicability of the Program to any such dispute upon termination of the administrative
                        proceedings. A finding, recommendation or decision by an administrative body on the
                        merits of a dispute subject to this Program shall have the same legal weight or effect
                        under the Program as it would in a court of competent jurisdiction.

       10. Exclusive Remedy
             Proceedings under the Program shall be the exclusive, final and binding method by which Disputes




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_disputeResolutionDoc.asp 3/9/2009
Employment Dispute Resolution Program Document
              2:19-cv-00396-RMG             Date                      Filed 02/11/19                             Page
                                                                                                       Entry Number   3 of 8 Page 86 of 96
                                                                                                                    1-1

           are resolved. Consequently, the institution of a proceeding under this Program shall be a condition
           precedent to the initiation of any legal action (including action before any administrative tribunal
           with adjudicatory powers) against the Company arising out of the employment of an employee by
           the Company and any such legal action shall be limited to those under the Act.

           Notwithstanding the foregoing, no employee is precluded by operation of the Program from filing a
           complaint with any federal, state or other governmental administrative agency.

       11. Electing Corporations
              A.     Corporations or other legal entities not otherwise Parties may elect to be bound by this
                     Program by written agreement with Company.

              B.     Election may be made only as to some types of Dispute, or only as to some persons, in
                     the discretion of Company.

       12. Effective Date
           The effective date of this Program shall be November 1, 2000.

       13. Severability
           The terms of this Program and the Rules are severable. The invalidity or unenforceability of any
           provision therein shall not affect the application of any other provision. Where possible, consistent
           with the purposes of the Program, any otherwise invalid provision of the Program or the Rules may
           be reformed and, as reformed, enforced.

       14. Legal Representation
              A.     General: The Company will provide assistance for the provision of legal services to an
                     Employee by an Attorney. The services must be performed by an Attorney or by a person
                     who works under the direct supervision of an Attorney such as an associate attorney,
                     paralegal, law clerk, or investigator. The services rendered must have a direct connection
                     to the resolution of a Dispute by the means provided in the Program. The Attorney and
                     the Employee must have agreed to such representation in a written document satisfactory
                     to the Program Coordinator.

              B.     Assistance Provided: Legal assistance may be provided as for the provision of legal
                     assistance to the Employee by an Attorney as follows:

                      i.    Initial consultation regarding the Employee’s Dispute with the Company.

                     ii.    Negotiation or mediation of the Dispute prior to Decision by arbitrator.

                     iii.   Representation of the Employee during any proceeding before an arbitrator,
                            including any necessary discovery and preparation for the proceeding.

              C.     Assistance Not Provided: No assistance is provided for services rendered after a decision
                     by arbitrator.

              D.     Limitation on Assistance: No assistance will be provided or paid in excess of $2,500 for
                     any Dispute or in any one calendar year with respect to the representation of any one
                     Employee. After a $25 deductible for each dispute, the Employee shall be reimbursed
                     90% of the fees approved by the Program Coordinator.

              E.     Qualification for Assistance: Employees may apply to the Program Coordinator for
                     assistance under this Program under any procedures established by the Program
                     Coordinator. Unless such procedures provide otherwise, application may be made either
                     before or after the Employee has consulted with an Attorney. The Program Coordinator
                     may approve payment of reasonable fees if the Program Coordinator determines in the
                     Program Coordinator’s sole and absolute discretion that the Employee has or may have a
                     Dispute that requires legal assistance. In making this determination, the Program
                     Coordinator may consider the cost and value of the services rendered or to be rendered.
                     The assistance under this Program does not apply to, nor shall assistance be paid for, any
                     actions brought by the Company to enforce its Agreement of Employment.

              F.     Prohibition of Duplicate Payments: No benefit shall be paid hereunder to the extent that
                     attorneys’ fees have been awarded by an arbitrator or a court for performance of the
                     same legal services.

              G.     Selection of Panels: The Program Coordinator may, in its discretion, establish Panels from
                     which Employees may select Attorneys. However, no Employee shall be required to
                     consult an Attorney from a Panel as a condition of receiving benefits under this Program.
                     Separate Panels may be maintained for different geographical areas, different classes of
                     Dispute, or on such other basis as the Program Coordinator may determine. The Program
                     Coordinator shall determine the number, types, and qualifications of Attorneys to be
                     placed on any Panel in its sole and absolute discretion. The Program Coordinator may
                     provide a unique Panel for a particular case. Neither the Company nor the Program
                     Coordinator shall assume any liability beyond the payment of assistance provided for
                     hereunder. However, any person placed on a panel must be:

                      i.    Licensed to practice law in a state of the United States;

                     ii.    Regularly engaged in the practice of law; and




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_disputeResolutionDoc.asp 3/9/2009
Employment Dispute Resolution Program Document
              2:19-cv-00396-RMG             Date                         Filed 02/11/19                           Page
                                                                                                        Entry Number   4 of 8 Page 87 of 96
                                                                                                                     1-1

                         iii.   Qualified to represent Employee’s hereunder with the scope of his or her license.

                  H.     Payment: Payments for services rendered hereunder shall be made directly to the
                         Attorney involved by or on the order of the Program Coordinator. Payment will be made
                         only after the services have been rendered and in no event will such payments be made
                         prospectively. A claim for assistance payment shall be made on such forms and in
                         accordance with such procedures as the Program Coordinator shall prescribe for such
                         purpose.

       15. Coordination
             Company shall appoint one or more persons to administer this Program who shall be known as the
             "Employment Dispute Resolution Program Coordinator." The Program Coordinator shall be
             responsible for the management and administration of the Program. Any communication with the
             Company which is required or permitted by this Program or the Rules shall be made to the Program
             Coordinator.

       16. Assent
             Employment or continued employment after the Effective Date of this Program constitutes consent
             by both the Employee and the Company to be bound by this Program, both during the employment
             and after termination of employment.




       Terracon Employment Dispute Resolution Program Rules

       1.    Definitions
             All definitions included in the Terracon Employment Dispute Resolution Program apply to these
             Rules.

       2.    Application
             A.    If different rules, applicable to a specific class of Disputes, have been adopted by Company and
                   served on AAA, these rules shall not apply.

             B.    These Rules apply in the form existing at the time proceedings are initiated under them.

             C.    To the extent consistent with these Rules, the Employment Dispute Resolution Rules of AAA also
                   apply to all proceedings governed by these Rules.

       3.    Initiation of the Process
             A.    A party may initiate proceedings under these Rules at any time, subject to any defenses
                   applicable to the timeliness of the claim, including limitations and laches.

             B.    A party may initiate proceedings by serving a written Request to initiate proceedings on AAA
                   and tendering the appropriate administrative fee.

             C.    Copies of the Request shall be served on all other parties to the Dispute. The Request shall
                   describe the nature of the dispute, the amount involved, if any, the remedy sought, and the
                   hearing locale requested.

             D. Proceedings may also be initiated by an Employee against the Company by serving the
                Company. In such a case, the Company shall promptly forward any properly served notice it has
                received to AAA.

             E.    Parties on whom notice is served shall file an answering statement within twenty-one (21) days
                   of receiving notice of intent to arbitrate or a specification of claims, which shall include any
                   counterclaims and any request that the arbitrator (if any) prepare a statement of reasons for
                   the award.

        4.   Administrative Conference
             As soon as possible after receipt of the answering statement, if any, AAA shall convene an
             administrative conference. The conference may be held in person or by telephone. At the conference
             AAA will determine whether the Parties are in agreement on a method to resolve the dispute. If the
             Parties agree on a procedure, AAA will implement this agreement to the extent consistent with AAA’s
             rules upon payment of any applicable fee. If the Parties cannot agree, or if the Parties have
             previously attempted and failed to resolve the Dispute by mediation or another non-binding
             mechanism, the Dispute shall be arbitrated under these Rules.

        5.   Appointment of Arbitrator
             Immediately after payment of the arbitration fee, AAA shall send simultaneously to each party an
             identical list of names of persons chosen from a panel of qualified arbitrators, which AAA shall select
             and maintain. Each party to the dispute shall have fourteen (14) days from the transmittal date to
             strike any names objected to, number the remaining names in order of preference, and return the
             list to AAA. If a party does not return the list within the time specified, all persons therein shall be
             deemed acceptable. From among the persons who have been approved on both lists, and in
             accordance with the order of mutual preference. AAA shall invite the acceptance of the arbitrator to
             serve. Any party shall have the right to strike one list of arbitrators in its entirety. When a party
             exercises this right, AAA shall issue a second list of arbitrators consistent with the above procedures.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_disputeResolutionDoc.asp 3/9/2009
Employment Dispute Resolution Program Document
              2:19-cv-00396-RMG             Date                          Filed 02/11/19                          Page
                                                                                                        Entry Number   5 of 8 Page 88 of 96
                                                                                                                     1-1

             If no arbitrator is selected from the second list, AAA will appoint the arbitrator.

        6.   Qualifications of the Arbitrator
             No person shall serve as an arbitrator in any matter in which that person has any financial or
             personal interest in the result of the proceeding. Prior to accepting appointment, the prospective
             arbitrator shall disclose any circumstance likely to prevent a prompt hearing or create a presumption
             of bias. Upon receipt of such information from the arbitrator or any other source, AAA will either
             replace that person or communicate the information to the parties for comment. Thereafter, AAA
             may disqualify that person and its decision shall be conclusive.

        7.   Vacancies
             If a vacancy occurs for any reason or if an appointed arbitrator is unable to serve promptly, the
             appointment procedure in Section 5 shall apply to the selection of a substitute arbitrator.

        8.   Date, Time and Place of Hearings
             A.   The arbitrator shall set the date, time and place of the hearing.

             B.   Notice of any hearing shall be given at least ten (10) days in advance, unless the arbitrator
                  determines or the parties agree that a shorter time is necessary.
             C.   If one party is an Employee, the arbitrator shall make every effort, without unduly incurring
                  expense, to accommodate the employee in the selection of a hearing location.

        9.   Conference
             At the request of AAA, a party, or on the initiative of the arbitrator, the arbitrator or AAA may notice
             and hold conferences for the discussion and determination of any matter which will expedite the
             hearing, including:

             A.   venue,

             B.   clarification of issues,

             C.   determination of preliminary issues, including summary determination of dispositive legal
                  issues,

             D. discovery,

             E.   the time and location of hearings or conferences,

             F.   interim legal or equitable relief authorized by applicable law,

             G. pre- or post-hearing memoranda,

             H. stipulations,

             I.   any other matter of substance or procedure.

       10. Mode of Hearings and Conferences
             In the discretion of the arbitrator or by agreement of the parties, conferences and hearings may be
             conducted by telephone or by written submission as well as in person.

       11. Prehearing Discovery
             A.   On any schedule determined by the arbitrator, each party shall submit in advance, the names
                  and addresses of the witnesses it intends to produce and any documents it intends to present.

             B.   The arbitrator shall have discretion to determine the form, amount and frequency of discovery
                  by the parties.

             C.   Discovery may take any form permitted by the Federal Rules of Civil Procedure, subject to any
                  restrictions imposed by the arbitrator.

       12. Representation
             Any party may be represented by counsel or by any other authorized representative.

       13. Attendance at Hearings
             The arbitrator shall maintain the privacy of the hearings to the extent permitted by law. Any person
             having a direct interest in the matter is entitled to attend the hearings. The arbitrator shall
             otherwise have the power to require the exclusion of any witness, other than a party or other
             essential person, during the testimony of any other witness. The arbitrator shall determine whether
             any other person may attend the hearing. Upon the request of any party, the arbitrator shall exclude
             any witness during the testimony of any other witness.

       14. Postponement
             A.   The arbitrator, for good cause shown by a party, or on agreement of all parties, may postpone
                  any hearing or conference.

             B.   The pendency of court proceedings related to the same matter is not good cause for
                  postponement.

       15. Oaths



http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_disputeResolutionDoc.asp 3/9/2009
Employment Dispute Resolution Program Document
              2:19-cv-00396-RMG             Date                        Filed 02/11/19                           Page
                                                                                                       Entry Number   6 of 8 Page 89 of 96
                                                                                                                    1-1

           Before proceeding with the first hearing, each arbitrator may take an oath of office and, if required
           by law, shall do so. The arbitrator may require witnesses to testify under oath administered by a
           duly qualified person and if required by law or requested by any party, shall do so.

       16. Stenographic Record
           There shall be no stenographic, tape recorded, or videotape record of the proceedings unless
           requested by one of the parties or the arbitrator rules otherwise. The party requesting the record
           shall bear the entire cost of producing the same. Copies of the record shall be furnished to all other
           parties on request and payment of the cost of the reproduction.

       17. Procedure
           The hearings shall be conducted by the arbitrator in whatever order and manner will most
           expeditiously permit full presentation of the evidence and arguments of the parties.

       18. Arbitration in the Absence of a Party
           The arbitrator may proceed in the absence of parties or representatives who, after due notice, fail to
           be present or fail to obtain a postponement. An award shall not be made solely on the default of a
           party. The arbitrator shall require any party who is present to submit such evidence as the
           arbitration may require for the making of an award.

       19. Evidence
            A.   The arbitrator shall be the sole judge of the relevance, materiality and admissibility of evidence
                 offered. Conformity to legal rules shall not be necessary.

            B.   The arbitrator may subpoena witnesses or documents at the request of a party or on the
                 arbitrator’s own initiative.

            C.   The arbitrator may consider the evidence of witnesses by affidavit or declaration, but shall give
                 it only such weight as the arbitrator deems it entitled to after consideration of any objection
                 made to its admission.

       20. Post-Hearing Submissions
           All documentary evidence to be considered by the arbitrator shall be filed at the hearing, unless the
           arbitrator finds good cause to permit a post-hearing submission. All parties shall be afforded an
           opportunity to examine and comment on any post-hearing evidence. The arbitrator shall permit the
           filing of post-hearing briefs at the request of a party and shall determine the procedure and timing
           of such filings.

       21. Closing and Reopening of Hearing
            A.   When the arbitrator is satisfied that the record is complete, including the submission of any
                 post-hearing briefs or documents permitted by the arbitrator, the arbitrator shall declare the
                 hearing closed.

            B.   The hearing may be reopened on the arbitrator’s initiative or upon application of a party, at any
                 time before the award is made.

       22. Waiver of Procedures
           Any party who fails to object in writing after knowledge that any provision or requirement of these
           procedures has not been complied with, shall be deemed to have waived the right to object.

       23. Service of Notices and Papers
           Any papers, notices, or process necessary or proper for the initiation or continuation of any
           proceeding under these Rules (including the award of the arbitrator; for any court action in
           connection therewith; or for the entry of judgment on an award made under these procedures) may
           be served on a party by mail addressed to the party or his representative at the last known address
           or by personal service. Service may be made at any place, provided that the party served has had a
           reasonable opportunity to be heard with regard to service. The AAA, the parties, and the arbitrator
           may also use facsimile transmission, telex, telegram, or other written forms of electronic
           communication to give any notices required by these procedures.

       24. Communications with AAA and the Company
            A.   Any party may notice, serve or communicate with AAA by contacting.

                 Regional Administration
                 American Arbitration Association
                 120 W. 12th St.
                 Suite 410
                 Kansas City, Missouri 64105
                 Phone No.: (816) 221-6401
                 Fax No.: (816) 471-5264

            B.   Any party may notice, serve or communicate with the Company by contacting:

                 Employment Dispute Resolution Program Coordinator
                 Terracon, Inc.
                 18001 W 106th Street, Suite 300
                 Olathe, KS 66061
                 Phone No.: (913) 599-6886




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_disputeResolutionDoc.asp 3/9/2009
Employment Dispute Resolution Program Document
              2:19-cv-00396-RMG             Date                           Filed 02/11/19                          Page
                                                                                                         Entry Number   7 of 8 Page 90 of 96
                                                                                                                      1-1

                 Fax No.: (913) 309-1913

       25. Communications with the Arbitrator
           There shall be no communication between the parties and the arbitrator other than at any oral
           hearings or conferences. Any other oral or written communications from the parties to the arbitrator
           shall be directed to the AAA (and copied to the parties) for transmission to the arbitrator, unless the
           parties and the arbitrator agree otherwise.

       26. Time of Award
           The award shall be promptly made by the arbitrator and, unless otherwise agreed by the parties or
           specified by applicable law, no later than thirty (30) days from the date of the closing of the hearing
           or the closing of a reopened hearing, whichever is later.

       27. Form of Award
           The award shall be in writing and shall be signed by the arbitrator. If any party requests in its Notice
           of Answering Statement, the arbitrator shall write a summary of reasons for the decision. The award
           shall be executed in any manner required by applicable law.

       28. Modification of Award
           On order of a court of competent jurisdiction, or an agreement of the parties, the arbitrator shall
           modify any award. The arbitrator may modify an award on the motion of a party if the arbitrator
           finds that the award as rendered is ambiguous or defective in form; to correct any clerical,
           typographical, technical or computational errors; or if the award requires an illegal or impossible act.
           These are the only circumstances under which an arbitrator shall have jurisdiction to withdraw or
           modify an award.

       29. Settlement
           If the parties settle their dispute during the course of the arbitration, the arbitrator may set out the
           terms of the settlement in a consent award.

       30. Scope of Arbitrator’s Authority
           The arbitrator’s authority shall be limited to the resolution of legal disputes between the parties. As
           such, the arbitrator shall be bound by and shall apply applicable law including that related to the
           allocation of the burden of proof as well as substantive law. The arbitrator shall not have the
           authority either to abridge or enlarge substantive rights available under existing law. The arbitrator
           may also grant emergency or temporary relief, which is or would be authorized by applicable law.

       31. Judicial Proceedings and Exclusion of Liability
            A.   Neither AAA nor any arbitrator is a necessary party in any judicial proceeding relating to
                 proceedings under these Rules.

            B.   Neither the AAA nor any arbitrator shall be liable to any party for any act or omission in
                 connection with any proceeding within the scope of these Rules.

            C.   Any court with jurisdiction over the parties may compel a party to proceed under these Rules at
                 any place and may enforce any award made.

            D. Parties to these Rules shall be deemed to have consented that judgment upon the award of the
               arbitrator may be entered and enforced in any federal or state court having jurisdiction of the
               parties.

            E.   Initiation of, participation in, or removal of a legal proceeding shall not constitute waiver of the
                 right to proceed under these Rules.

            F.   Any court with jurisdiction over the parties may issue any injunctive orders (including
                 preliminary injunctions) if the necessary legal and equitable requirements under applicable law
                 are met pending the institution of proceedings under these rules.

       32. Fees and Expenses
           A.    The expenses of witnesses shall be borne by the party producing such witnesses, except as
                 otherwise provided by law or in the award of the arbitrator.

           B.    All attorneys’ fees shall be borne by the party incurring them except as otherwise provided by
                 law, by the Program, or in the award of the arbitrator.

           C.    Employee Parties: Except as provided in this Rule, Employee Parties shall not be responsible for
                 payment of fees and expenses of proceedings under these Rules including required travel of an
                 arbitrator, expenses of an arbitrator or of AAA representatives, and the cost of any proof
                 produced at the direction of an arbitrator. If proceedings are initiated by an Employee, the
                 Employee shall be responsible for the following fees:

                 i.     $50.00 with the service of a demand by an employee;

                 ii.    $50.00 if the Parties agree to mediation or other non-binding means to resolve the dispute
                        requiring one neutral (if the dispute is resolved through mediation, the $50.00 fee for
                        mediation will be refunded to the employee; and

                 iii.   $50.00 for arbitration initiated by an Employee.

            D. If the demand for mediation or arbitration is initiated by the Company, all AAA fees will be paid
               by the Company.




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_disputeResolutionDoc.asp 3/9/2009
Employment Dispute Resolution Program Document
              2:19-cv-00396-RMG             Date                        Filed 02/11/19                            Page
                                                                                                        Entry Number   8 of 8 Page 91 of 96
                                                                                                                     1-1

             E.   Other Parties: Except as otherwise provided by law or in the award of the arbitrator, all other
                  expenses, fees and costs of proceedings under these Rules shall be borne equally by the Parties
                  who are not Employees.

       33. Interpretation and Application of These Rules
             The arbitrator shall interpret and apply these Rules insofar as they relate to the arbitrator’s powers
             and duties. All other rules shall be interpreted and applied by the AAA.

       34. Applicable Law
             A.   The proceedings and any judicial review of awards under these rules shall be governed by the
                  Federal Arbitration Act, 9 U.S.C. 1 et seq.

             B.   Except where otherwise expressly provided in these Rules, the substantive law applied shall be
                  the state or federal substantive law which would be applied by a United States District Court
                  sitting at the place of the hearing.

       35. Mediation
             At any time before the hearing is closed, the parties may agree to mediate their dispute by notifying
             AAA. AAA shall determine what procedures apply to any such mediation, or the parties may agree to
             such other means as are appropriate.




       Back to Top


       Please contact the Corporate Human Resources Department, if you have questions about the items on this page.



                            ©2004 - 2009 Terracon | People Search | Email WebMaster




http://terranet.terracon.com/DepartmentTools/HR/eManual/r_m_eManual_disputeResolutionDoc.asp 3/9/2009
2009 Employee Benefits
               2:19-cv-00396-RMG                            Date Filed 02/11/19                      Entry Number 1-1                      Page 92 of 96                    Page 1 of 2




TerraNet Portal                                                                                                                                    TerraNet Search


     Quick Links            Employee Benefits - What's New

       United Healthcare            Weight Loss Challenge #1 in process. Check out the progress click here.
     Medical Claims
     Group #710523                  A new pages has been added for Benefits and Travel Outside of the United
     Flex Claims Group              States - see Benefit Details below.
     #710524                        Subsidy COBRA rates have been added to the COBRA rate table. More
                                    information about the COBRA premium subsidy as it becomes available.
      Delta Dental of               Providing proof of prior coverage to United Healthcare can be confusing. A
     Kansas                         new cover sheet is available to attach to Certificates of Creditable Coverage
     Group #06801                   when sending them to UHC.
                                    TerraFit has changed for 2009. Check out the new way to accumulate points       Enrolling in Benefits
       VSP (Vision) -
                                    - see all the other new additions to Terracon Wellness below.
     Group #181226
     no ID card issued.                                                                                             How does an employee enroll in benefits?
     In-network doctors     The benefits page has a new look, so do some of the pages in Benefits                   All enrollments must be completed online with the use of the
     verify coverage for    Details (some pages still under construction). We are trying to improve the             HR Self Service system. Access to the HR Self Service system
     vision online          information provided to you about your benefits. You will now find any                  is available through a link on the Home Page of the TerraNet
                            form or other documents relating to a specific benefit on the page with that            Portal. This link can be found on the left-hand side of the
       Hyatt Legal          benefit's information. Example: The Flexible Benefit Claim form can now be              Home Page under Other Links.
     Services               found on the Flexible Benefit Plan page under Benefit Details. Please send
     Password: 570005       any suggestions/questions to Karen Butts about the new benefit pages.

       MetLife                                                                                                      Making Changes to Benefits
     (Auto/Home)
     Company Code:
     ZZZ                    Benefit Details                                                                         CHANGES MUST BE MADE WITHIN 30 DAYS OF EVENT


      Schwab (401(k))                                                                                               How does an employee make changes to their benefit
                                    Find Benefit Details                                                            elections?
                                                                                                                    A Qualifying Life Event is required for an employee to make
      SunLife Of Canada                                                                                             changes to a medical, dental, vision, and/or flexible spending
                            Select the drop down arrow to find detailed information about a specific benefit        account plan during the plan year and the Application for
     (Life Insurance and    offered by Terracon.                                                                    Benefit Change due to Life Event 2009 (PDF) form must be
     Disability Benefits)                                                                                           completed to make changes to benefits.
     Group #44063


      GuidanceResources
     Company Code:
     ZB3042Q
                            Terracon is in its 15th year of offering its employees a way to help achieve and
                            maintain their personal health and wellness goals. Working towards wellness is a
                                                                                                                    Benefit Contacts
                            full-time activity!!! In order to be effective; it needs to become a way of life. The
                            Wellness Program stresses the importance of physical, recreational, personal health             Karen Butts, HR Analyst/Benefits
                            and educational activities.                                                                     Phone: 913-577-0350




http://terranet.terracon.com/departmenttools/HR/Benefits/b_main.asp                                                                                                            3/9/2009
2009 Employee Benefits
               2:19-cv-00396-RMG                                    Date Filed 02/11/19                         Entry Number 1-1              Page 93 of 96           Page 2 of 2


                                          Summary of Wellness                              NurseLine                           Cherie Raygoza, Benefits Coordinator
                                                                                                                               Phone: 913-577-0364
                                          Program                                          Employee Assistance
                                          Wellness Calendar                                Program
                                                                                                                               HR Privacy Fax - 913-307-1913
                                          Wellness Newsletter                              Weight Loss                         Complete HR Contacts listing
                                          Preventive Screening                             Challenges
                                          Schedule                                         TerraFit
                                          Tobacco Cessation                                Health Assessment
                                          Program                                          Online Health Coach
                                          Healthy Pregnancy
                                          Programoffered
                                          through United
                                          HealthCare

     Disclaimer
     This information is a summary of benefits and is not intended to take the place of or change the official plan
     documents in any way. In the case of any discrepancy between the information on this website and the official
     plan documents, the plan documents prevail. In addition, these benefits are not an employment contract.
     Nothing in this summary, expressed or implied, gives a person the right to employment with Terracon
     Consultants, Inc. and its related/affiliated companies, (H.C. Nutting Company, TSVC, Inc.) collectively known
     as “Terracon” or affects the right of Terracon to terminate employment at any time or for any reason.
     Terracon reserves the right to change, reduce or terminate the benefits at any time.


     Benefits Home | If you have questions about the items on this page, please contact Karen Butts or Cherie Raygoza in the
     Human Resources Department.




                                                       ©2004 - 2009 Terracon | People Search | Email WebMaster




http://terranet.terracon.com/departmenttools/HR/Benefits/b_main.asp                                                                                                     3/9/2009
            2:19-cv-00396-RMG                Date Filed 02/11/19           Entry Number 1-1           Page 94 of 96




                               1.0 Purpose and Scope

The increased occurrence and awareness of identify theft has resulted in numerous states
enacting privacy laws that require companies to properly secure individual and organizational
confidential information and to promptly report breaches. In addition, the Fair and Accurate
Credit Transactions Act requires proper destruction of documents that contain privacy
information. It is anticipated that a national law will be enacted related to these issues. Failure
to adhere to these regulations can result in significant fines and undesirable publicity.

The purpose of this policy is to outline the procedures that all employees will follow related to
the storage and handling of privacy data. This policy is in connection with the Terracon Code
of Business Conduct and Ethics.


                                      1.1 Procedures

Privacy data is defined as an individual’s first name or first initial and last name linked to any
one or more of the following data elements: social security number, driver’s license number or
state identification number, date of birth, financial account information, credit or debit card
information (either alone or in combination with any required security code, access code or
password that would permit access to a consumer’s financial account), or HIPAA information.
An electronic or hardcopy document is considered to contain privacy data if it contains at least
one item from the above list. Individuals or organizations are defined as but not limited to
applicants, employees, dependents, spouses, clients, contractors, consultants, vendors,
business associates or others with a legitimate relationship with Terracon.

To ensure that we adhere to these regulations and can determine where all privacy data is
stored, Terracon will restrict the location where privacy documents are stored.

All employees will adhere to the following procedures when dealing with privacy data:

• All privacy data will only be stored in approved databases and folders on servers and
  computers located in the corporate data center at 16000 College Blvd, Lenexa, Kansas.
  Approved databases and folders will be authorized by the CIO and legal department.

• Employees will not store privacy data on workstations, laptops, office servers, PDAs, Cell
  Phones, USB drives, cameras, external storage devices or any other electronic device in
  any type of electronic document (e.g. Word, Excel, PDF, faxes, databases etc.).

• Employees will not copy privacy data to any type of electronic device or media for use
  outside of the building including but not limited to CDs, DVDs, tapes, flash cards, USB
  drives, cameras, PDAs, cell phones etc.
            2:19-cv-00396-RMG              Date Filed 02/11/19          Entry Number 1-1         Page 95 of 96




• Employees will not take privacy data in either electronic or hardcopy form from outside of a
  Terracon office when traveling or working from home.

• Privacy information is not to be sent or stored on any email system including Terracon’s.

• Hardcopy documents will be stored in locked cabinets when not being directly supervised.
  All hardcopy documents that contain privacy information must be directly supervised when
  not stored in locked cabinets.

• Hardcopy documents that contain privacy information that are to be disposed must be
  shredded using either a cross-cut or confetti-cut shredder or a bonded shredding company
  approved by the corporate purchasing department. Strip-cut shredders are not to be used.

• Only employees and individuals with a need to know will be granted access to privacy
  information.

• Any electronic document that has been stored on an electronic device or media outside of
  the corporate data center located at 16000 College Blvd, Lenexa, Kansas must be removed
  using proper electronic shredding techniques. Any employee aware of electronic
  documents containing privacy information that are currently stored or have been previously
  deleted from any electronic device outside of the corporate data center must immediately
  notify the Information Technology Helpdesk so that the electronic documents can be
  properly shredded.

• Only corporate employees with proper responsibilities can send privacy data to approved
  third parties such as vendors (e.g. Ceridian, Schwab, Wausau etc.). Before sending the
  information, the appropriate department manager and legal department must approve the
  transfer. Electronic transfers must be performed using secure transmission and encryption
  techniques that have been approved by the CIO. Email systems will never be used to
  transfer privacy data. Any hardcopy documents sent to a third party must be approved by
  the department manager and legal department and sent with proper chain of custody
  tracking. Privacy data should not be sent to third parties on CD, DVD or other external
  media without approval from the CIO and the utilization of proper chain of custody
  procedures. In addition, the third party will be expected to return the media so that
  Terracon can properly dispose of it.

• All backup media used by the corporate Information Technology department that is sent off-
  site will implement proper chain of custody procedures to ensure that all tapes are received
  and returned to the off-site vendor’s facilities.

• All privacy data sent to the Disaster Recovery site will be transmitted over secure private
  connections and utilize proper encryption techniques when necessary.
            2:19-cv-00396-RMG              Date Filed 02/11/19           Entry Number 1-1          Page 96 of 96




• Employees who require remote access to privacy data will only do so from a company
  laptop that has a standard Terracon security configuration through a SSL VPN connection
  with a secure token.

• The legal department will be responsible for notifying affected individuals within 24 hours of
  a privacy breach.

• Any deviation from this policy must be obtained in writing from the legal department and
  CIO.

• Any employee who is aware of a violation of this policy must immediately notify either the
  legal department or the CIO in writing (email). The legal department or CIO will
  immediately initiate a Security Incident form and inform the other party of the incident.


                          1.2 Confidentiality Agreement

Any employee who has access to privacy data must sign a confidentiality agreement indicating
that they have read and understand their responsibilities with respect to the data.


ANY VIOLATION OF THIS POLICY IS GROUNDS FOR DISCIPLINARY ACTION, UP TO
AND INCLUDING, DISMISSAL OR TERMINATION OF SERVICE WITH TERRACON AND
TERRACON MAY PURSUE ANY OTHER REMEDY AVAILABLE TO IT BY LAW.
